--------------------------------------------------------------------------------

Exhibit 10.95

EXECUTION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED 26 SEPTEMBER, 2018

between

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED
(as borrower)

with

NET1 UEPS TECHNOLOGIES, INC
(Holdco)

arranged by

FIRSTRAND BANK LIMITED
(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)
NEDBANK LIMITED
(ACTING THROUGH ITS CORPORATE AND INVESTMENT BANKING DIVISION)
(the Arrangers)

and

FIRSTRAND BANK LIMITED
(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)
NEDBANK LIMITED
(ACTING THROUGH ITS CORPORATE AND INVESTMENT BANKING DIVISION)
(as Original Senior Lenders)


with

FIRSTRAND BANK LIMITED
(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)
(as facility agent)

relating to the Common Terms Agreement, originally dated 21 July, 2017 as
amended pursuant to a First Amendment and Restatement Agreement dated 9 March,
2018         [exhibit10-95x1x1.jpg]      

--------------------------------------------------------------------------------

CONTENTS

Clause Page                 1.  Interpretation 3 2. Effective Date 4 3.
Amendments 4 4. Representations and Warranties 4 5. Guarantees 6 6. Security 6
7. Undertakings 6 8. Miscellaneous 6 9. Governing Law 7 10. Counterparts 7      
  Schedule 1 The Parties 8 Schedule 2 Conditions Precedent 10 Schedule 3 Amended
and Restated Common Terms Agreement 13         Signature Page 14

2

--------------------------------------------------------------------------------

Exhibit 10.95

THIS AGREEMENT is made between:

(1)

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED, registration number
2002/031446/07 (the Borrower);

    (2)

NET1 UEPS TECHNOLOGIES, INC. a Florida corporation (Holdco);

    (3)

THE PARTIES listed in Part I of Schedule 1 (The Original Parties) as original
guarantors (the Original Guarantors);

    (4)

FIRSTRAND BANK LIMITED (acting through its RAND MERCHANT BANK division) and
NEDBANK LIMITED (acting through its CORPORATE AND INVESTMENT BANKING division),
as mandated lead arrangers (in this capacity, the Arrangers);

    (5)

THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original
Parties) as original lenders (in this capacity, the Original Senior Lenders);
and

    (6)

FIRSTRAND BANK LIMITED (acting through its RAND MERCHANT BANK division) as agent
of the other Finance Parties (the Facility Agent).

BACKGROUND:

(A)

This Agreement is supplemental to, amends and restates (but does not novate) the
Original Common Terms Agreement (defined below).

    (B)

The Parties have consented to the amendments to the Original Common Terms
Agreement contemplated by this Agreement.

IT IS AGREED as follows:

1.

INTERPRETATION


1.1

Definitions

   

In this Agreement:


1.1.1

Amended & Restated Common Terms Agreement means the Original Common Terms
Agreement, as amended and restated pursuant to this Agreement.

    1.1.2

Amendment Document means:


  (a)

this Agreement; and

        (b)

the Amended & Restated Common Terms Agreement;


1.1.3

Effective Date means the date on which the Facility Agent issues the notice
referred to in Clause 2.1 (Effective Date).

    1.1.4

Original Common Terms Agreement means the written agreement entitled "Common
Terms Agreement", dated 21 July, 2017, between, among others, the Borrower (as
borrower), the Original Senior Lenders and the Facility Agent (as agent of the
other Finance Parties) as amended pursuant to the First Amendment and
Restatement Agreement dated 9 March, 2018.

    1.1.5

Party means a party to this Agreement.

    1.1.6

Senior Facility E Agreement means the written agreement entitled "Senior
Facility E Agreement", dated on or about the Signature Date, between the
Borrower (as borrower), the Original Senior Facility E Lender and the Facility
Agent.

3

--------------------------------------------------------------------------------


1.1.7

Signature Date means the date on which, once this Agreement has been signed by
all the Parties, it is signed by the last Party to do so.


Unless expressly otherwise defined in this Agreement, terms and expressions
defined in the Amended & Restated Common Terms Agreement have the same meaning
in this Agreement.

    1.2

Construction

   

The provisions of clause 1 (Definitions and Interpretation), Clause 33 (Notices)
and Clause 36 (General Provisions) of the Amended & Restated Common Terms
Agreement apply to this Agreement as though they were set out in full in this
Agreement, except that references to the Amended & Restated Common Terms
Agreement are to be construed as references to this Agreement.


2.

EFFECTIVE DATE


2.1

The Original Common Terms Agreement will not be amended by this Agreement unless
the Facility Agent notifies the Borrower and the Lenders that:


2.1.1

it has received a copy of this Agreement duly signed by each Party; and

    2.1.2

the Borrower has delivered to the Facility Agent all the documents set out in
Schedule 2 (Conditions Precedent) in form and substance satisfactory to the
Lenders.


The Facility Agent must give this notification as soon as reasonably
practicable. The requirements set out in this Clause 2.1 are for the benefit
solely of the Finance Parties. The Facility Agent, acting on the instructions of
all the Lenders, may waive or defer delivery of any or all of the documents set
out in Schedule 2 (Conditions Precedent), subject to such other conditions (if
any) as it may determine (acting on the instructions of all the Lenders).

    2.2

If the Facility Agent does not give the notice contemplated in Clause 2.1 above
to the Borrower and the Lenders on or before 23:59 on 30 September, 2018 (or
such later date agreed by the Facility Agent), the Original Common Terms
Agreement shall not be amended as provided in this Agreement.


3.

AMENDMENTS


3.1

Amendment and restatement of Finance Documents

   

Subject to the terms of this Agreement, on and with effect from the Effective
Date the Original Common Terms Agreement will be amended so that it reads as if
it were restated in the form set out in Schedule 3 (Amended and Restated Common
Terms Agreement).

    3.2

Finance Documents

   

On and with effect from the Effective Date, any reference in a Finance Document
to the "Common Terms Agreement" shall be a reference to that agreement as
amended and restated pursuant to this Agreement.


4.

REPRESENTATIONS AND WARRANTIES

Each Obligor makes the representations and warranties set out in this Clause to
each Finance Party on the Signature Date. References in this Clause to it or its
include, unless the context otherwise requires, each Obligor.

4

--------------------------------------------------------------------------------


4.1

Status


4.1.1

It is a limited liability corporation, duly incorporated and validly existing
under the laws of its jurisdiction of incorporation.

    4.1.2

It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.


4.2

Capacity, power and authority


4.2.1

It has the legal capacity and power to enter into and perform, and has taken all
necessary action to authorise the entry into and performance of, the Finance
Documents to which it is or will be a party and the transactions contemplated by
those Finance Documents.

    4.2.2

No limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Finance
Documents to which it is a party.


4.3

Binding obligations


4.3.1

The obligations expressed to be assumed by it in each Finance Document to which
it is a party are legal, valid, binding and enforceable obligations.

    4.3.2

Each Finance Document to which it is a party is in the proper form for its
enforcement in the jurisdiction of its incorporation.


4.4

Non-conflict with other obligations

   

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents to which it is a party and the establishment of
Transaction Security pursuant to the Security Documents to which it is a party,
do not and will not conflict with:


4.4.1

any law or regulation applicable to it;

    4.4.2

its or any of its Subsidiaries' constitutional documents; or

    4.4.3

any material agreement or instrument binding upon it or any of its Subsidiaries
or any of its or any of its Subsidiaries' assets or constitute a default or
termination event (however described) under any such agreement or instrument.


4.5

Authorisations

   

Except as expressly set out in Schedule 10 (Disclosure Schedule) of the Original
Common Terms Agreement, all authorisations required:


4.5.1

to enable it lawfully to enter into, exercise its rights and comply with its
obligations under the Finance Documents to which it is a party;

    4.5.2

to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation; and

    4.5.3

for it and those of its Subsidiaries which are members of the Group to carry on
their respective businesses in the ordinary course and in all material respects
as they are being conducted, have been obtained or effected and are in full
force and effect.

5

--------------------------------------------------------------------------------


4.6

Repeating Representations

   

The Repeating Representations:


4.6.1

are true; and

    4.6.2

would also be true if references to the Original Common Terms Agreement were
construed as references to the Original Common Terms Agreement as amended by
this Agreement.

In each case, each Repeating Representation is made by reference to the
circumstances existing at the Signature Date.

5.

GUARANTEES

   

On the Effective Date, each Obligor:


5.1

confirms its acceptance of the Amendment Documents;

    5.2

agrees that it is bound as an Obligor by the terms of the Amendment Documents;
and

    5.3

(if a Guarantor) confirms that its guarantee under clause 18 (Guarantee and
Indemnity) of the Original Common Terms Agreement and under any other Finance
Document entered into with a Finance Party:


5.3.1

continues in full force and effect on the terms of the Amended & Restated Common
Terms Agreement; and

    5.3.2

extends to the obligations of the Obligors under the Amendment Documents
(including the Amended & Restated Common Terms Agreement) and the Senior
Facility E Agreement.


6.

SECURITY

   

On the Effective Date, each Obligor confirms that:


6.1

any Security created by it under the Security Documents extends to the
obligations of the Obligors under the Finance Documents (including the Amended &
Restated Common Terms Agreement) and the Senior Facility E Agreement; and

    6.2

the Security created under each Security Document to which it is a party
continues in full force and effect on the terms of the respective Security
Documents.


7.

UNDERTAKINGS

   

Within 10 Business Days of the Effective Date, the Borrower shall notify the
lessors where the static automatic teller machines are situated in writing that
any cash in such in such automatic teller machines belongs to the Borrower and
not the lessee (the owner of the static automatic teller machines).


8.

MISCELLANEOUS


8.1

This Agreement is a Finance Document.

    8.2

The Original Common Terms Agreement and this Agreement will, from the Effective
Date, be read and construed as one document.

6

--------------------------------------------------------------------------------


8.3

Except as otherwise provided in this Agreement, the Finance Documents remain in
full force and effect without any amendment whatsoever.

    8.4

Except to the extent expressly waived in this Agreement, no waiver is given by
this Agreement and the Lenders expressly reserve all their rights and remedies
in respect of any breach of, or other Default under, the Finance Documents.


9.

GOVERNING LAW

   

This Agreement is governed by the laws of South Africa.

    10.

COUNTERPARTS

   

This Agreement may be executed in any number of counterparts. This has the same
effect as if the signatures on the counterparts were on a single copy of this
Agreement.

7

--------------------------------------------------------------------------------

SCHEDULE 1

THE PARTIES

PART I
THE ORIGINAL OBLIGORS

Name of Borrower Jurisdiction of
Incorporation Registration number
(or equivalent, if any) 1. Net1 Applied Technologies South Africa
Proprietary Limited South Africa 2002/031446/07


Name of Original Guarantor Jurisdiction of
Incorporation Registration number
(or equivalent, if any) 1. Net1 UEPS Technologies, Inc. State of Florida,
United States N/A 2. Net1 Applied Technologies South Africa
Proprietary Limited South Africa 2002/031446/07 3. Cash Paymaster Services
Proprietary Limited South Africa 1971/007195/07 4. EasyPay Proprietary Limited
South Africa 1983/008597/07 5. Manje Mobile Electronic Payment Services
Proprietary Limited South Africa 2008/004377/07 6. Moneyline Financial Services
Proprietary Limited South Africa 1998/020799/07 7. Net1 FIHRST Holdings
Proprietary Limited South Africa 2009/022023/07 8. Net1 Finance Holdings
Proprietary Limited South Africa 1998/020801/07 9. Net1 Mobile Solutions
Proprietary Limited South Africa 2006/009851/07 10. Net1 Universal Electronic
Technological Solutions
Proprietary Limited South Africa 2009/001034/07 11. Prism Holdings Proprietary
Limited South Africa 1998/018949/07 12. Prism Payment Technologies Proprietary
Limited South Africa 1990/005062/07 13. RMT Systems Proprietary Limited South
Africa 2001/028826/07

8

--------------------------------------------------------------------------------

PART II
THE ORIGINAL SENIOR LENDERS

  Name of Lender 1. FirstRand Bank Limited (acting through its Rand Merchant
Bank division) 2. Nedbank Limited (acting through its Corporate and Investment
Banking division)

9

--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

1.

ORIGINAL OBLIGORS


1.1

A copy of the constitutional documents of each Original Obligor.

    1.2

A copy of a resolution of the board of directors of each Original Obligor and
other members of the Group which are party to a Finance Document:


1.2.1

approving the terms of, and the transactions contemplated by, this Agreement and
(in the case of the Borrower) the Senior Facility E Agreement and resolving that
it execute this Agreement and (in the case of the Borrower) the Senior Facility
E Agreement;

    1.2.2

authorising it, for all purposes required under sections 45 and/or 46 of the
Companies Act (as applicable), to provide the "financial assistance" and to make
any "distribution" that may arise as a result of its entry into of this
Agreement and (in the case of the Borrower) the Senior Facility E Agreement;

    1.2.3

authorising a specified person or persons to execute this Agreement and (in the
case of the Borrower) the Senior Facility E Agreement on its behalf; and

    1.2.4

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with this Agreement and (in the case of the Borrower) the Senior
Facility E Agreement.


1.3

A copy of a special resolution duly passed by the holders of the issued shares
of each Original Guarantor authorising it, for all purposes required under
section 45 of the Companies Act, to provide the "financial assistance" that may
arise as a result of its entry into this Agreement and (in the case of the
Borrower) the Senior Facility E Agreement.

    1.4

A specimen of the signature of each person authorised by the resolution referred
to in paragraph 1.2 above.

    1.5

A certificate of the Borrower and each other Original Obligor (signed by a
director or other authorised signatory):


1.5.1

confirming that borrowing or guaranteeing, as appropriate, the Total Commitments
would not cause any borrowing, guaranteeing or similar limit binding on it to be
exceeded.

    1.5.2

certifying that each copy document relating to it specified in this Schedule 2
is correct, complete and in full force and effect as at a date no earlier than
the Effective Date.


1.6

A certificate of the Borrower (signed by a director or other authorised
signatory) confirming as at the Effective Date that:


1.6.1

no Default or Event of Default has occurred or is continuing or will result from
the execution of this Agreement and the Senior Facility E Agreement;

10

--------------------------------------------------------------------------------


1.6.2

the representations and warranties set out in Clause 19 (Representations) of the
Amended & Restated Common Terms Agreement are true and correct in all respects;

    1.6.3

that no event or series of events or circumstances has occurred or arisen which,
in the Borrower’s opinion, is likely to have a Material Adverse Effect;

    1.6.4

that no investigation, litigation, arbitration or administrative proceedings of
or before any court, arbitral body, competent competition authority or other
regulatory authority or government agency which, if adversely determined, will
have or is reasonably likely to have a Material Adverse Effect have, to the best
of its knowledge and belief, been started or threatened against it or any member
of the Group.


1.7

If such Original Obligor is a US Guarantor, a certificate as to the existence
and good standing (including verification of tax status, if generally available)
of such US Guarantor from the appropriate governmental authorities in such US
Guarantor’s jurisdiction of organisation, in form and substance satisfactory to
the Facility Agent and its counsel.

    1.8

If such Original Obligor is a US Guarantor, a solvency certificate signed by the
chief financial officer or chief accounting officer of such Obligor in form and
substance satisfactory to the Facility Agent and its counsel.


2.

Legal opinions


2.1

A legal opinion of Webber Wentzel, legal advisers to the Finance Parties,
addressed to the Facility Agent for and on behalf of the Finance Parties,
substantially in the form distributed to the Original Senior Lenders prior to
signing this Agreement in respect of the legality, validity and enforceability
of this Agreement and the Senior Facility E Agreement.

    2.2

A legal opinion of Cliffe Dekker Hofmeyr, legal advisers to the Obligors in
South Africa, addressed to the Facility Agent for and on behalf of the Finance
Parties, substantially in the form distributed to the Original Senior Lenders
prior to signing this Agreement, in respect of the capacity, powers and
authority of those members of the Group incorporated in South Africa which are
party to the Finance Documents, to enter into and perform their obligations
under this Agreement and the Senior Facility E Agreement and the due execution
of this Agreement and the Senior Facility E Agreement.

    2.3

A legal opinion of DLA Piper, legal advisers to the Finance Parties in the US,
addressed to the Facility Agent for and on behalf of the Finance Parties,
substantially in the form distributed to the Original Senior Lenders prior to
signing this Agreement, in respect of the capacity, powers and authority of
those members of the Group incorporated in the US which are party to the Finance
Documents, to enter into and perform their obligations under this Agreement and
the due execution of this Agreement.


3.

Finance Documents


3.1

An original of each of the following Finance Documents duly entered into by each
Party to it:


3.1.1

this Agreement;

    3.1.2

the Intercreditor Agreement;

    3.1.3

the Senior Facility E Agreement;

    3.1.4

the Senior Facility E Security Cession;

11

--------------------------------------------------------------------------------


3.1.5

the Senior Facility E Cash Pledge; and

    3.1.6

a Fee Letter.


3.2

A copy of all notices required to be sent, acknowledgements required to be
delivered and other documents required to be executed under the Senior Facility
E Security Cession and Senior Facility E Cash Pledge, duly executed by the
persons party thereto.


4.

Credit Approval

   

The approval of the credit committee of each Original Lender of the grant of
Senior Facility E to the Borrower under the Finance Documents.

    5.

Know Your Customer Requirements

   

Such documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any other Finance Party) to carry out and be
satisfied that it has complied with all necessary know your customer or similar
identification procedures under applicable laws and regulations (including the
Financial Intelligence Centre Act, 2001) pursuant to the transactions
contemplated in the Finance Documents.


6.

Other documents and evidence


6.1

A copy of the Fidelity Insurance Policy.

    6.2

A copy of the Fidelity Cash-in-Transit Agreement.

    6.3

A copy of any other authorisation or other document, opinion or assurance which
the Facility Agent considers to be necessary (if it has notified the Borrower
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

12

--------------------------------------------------------------------------------

SCHEDULE 3

AMENDED AND RESTATED COMMON TERMS AGREEMENT

13

--------------------------------------------------------------------------------

EXECUTION

COMMON TERMS AGREEMENT

ORIGINALLY DATED 21 JULY, 2017
AS AMENDED AND RESTATED ON 9 MARCH, 2018 AND 26 SEPTEMBER 2018

SENIOR TERM LOAN FACILITIES

for

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED
(the Borrower)

with

NET1 UEPS TECHNOLOGIES, INC
(Holdco)

arranged by

FIRSTRAND BANK LIMITED
(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)
NEDBANK LIMITED
(ACTING THROUGH ITS CORPORATE AND INVESTMENT BANKING DIVISION)
(the Arrangers)

and

THE FINANCIAL INSTITUTIONS LISTED IN PART II
OF SCHEDULE 1 (THE ORIGINAL PARTIES)
(the Original Senior Lender)

with

FIRSTRAND BANK LIMITED
(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)
(the Facility Agent)

[exhibit10-95x2x1x1.jpg]

--------------------------------------------------------------------------------

CONTENTS

Clause Page             1. Definitions and Interpretation 1       2. The Senior
Facilities 27       3. Purpose 29       4. Conditions of Utilisation 29       5.
Utilisation 30       6. Repayment 31       7. Prepayment and Cancellation 31    
  8. Prepayment Offers and priorities 38       9. Interest and Interest Periods
41       10. Changes to the Calculation of Interest 41       11. Break Costs and
Break Gains 42       12. Fees 42       13. Tax Gross-up and Indemnities 44      
14. Changes in Costs 47       15. Other Indemnities 49       16. Mitigation by
the Lenders 50       17. Costs and Expenses 51       18. Guarantee and Indemnity
52       19. Representations 57       20. Information Undertakings 65       21.
Financial Covenants 69       22. General Undertakings 71       23. Events of
Default 87       24. Changes to the Lenders 93       25. Changes to the Obligors
95       26. The Administrative Parties 97       27. Sharing Among the Finance
Parties 97       28. Conduct of Business by the Finance Parties 99       29.
Finance Party Rights 99       30. Payment Mechanics 100       31. Set-off 102  
    32. Calculations and Certificates 102       33. Notices 102       34.
Amendments and Waivers 106       35. Confidentiality 106       36. General
Provisions 108       37. Governing Law 110




--------------------------------------------------------------------------------




38. Jurisdiction 110       39. Waiver of Jury Trial 110       40. Waiver of
Immunity 110




Schedule 1 The Original Parties 112       Schedule 2 Conditions Precedent 114  
    Schedule 3 Form of Transfer Certificate 120       Schedule 4 Forms of
Accession Letter 123       Schedule 5 Form of Resignation Letter 126      
Schedule 6 Form of Compliance Certificate 128       Schedule 7 Form of Auditors
Certification 130       Schedule 8 Acceptable Lenders 133       Schedule 9 Form
of Confidentiality Undertaking 134       Schedule 10 Disclosure Schedule 138    
  Schedule 11 Dormant Subsidiaries 139




--------------------------------------------------------------------------------

THIS AGREEMENT is made between:

(1)

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED, registration number
2002/031446/07 (the Borrower);

    (2)

NET1 UEPS TECHNOLOGIES, INC. a Florida corporation (Holdco);

    (3)

THE PARTIES listed in Part I of Schedule 1 (The Original Parties) as original
guarantors (the Original Guarantors);

    (4)

FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT BANK DIVISION) and
NEDBANK LIMITED (ACTING THROUGH ITS CORPORATE AND INVESTMENT BANKING DIVISION),
as mandated lead arrangers (in this capacity, the Arrangers);

    (5)

THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original
Parties) as original lenders (in this capacity, the Original Senior Lenders);
and

    (6)

FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT BANK DIVISION) as agent
of the other Finance Parties (the Facility Agent).

IT IS AGREED as follows:

SECTION 1
INTERPRETATION

1.

DEFINITIONS AND INTERPRETATION




1.1

Definitions

In this Agreement:

1.1.1

Acceptable Bank means:




  (a)

any of Absa Bank Limited, Capitec Bank Limited, FirstRand Bank Limited, Grindrod
Bank Limited, Investec Bank Limited, Nedbank Limited and The Standard Bank of
South Africa Limited;

        (b)

a bank or financial institution which has an international rating for its
long-term unsecured and non-credit enhanced debt obligations of BBB- or higher
by Standard & Poor's Ratings Services or Baa3 or higher by Moody's Investor
Services Limited, or a comparable rating from an internationally recognised
credit rating agency; or

        (c)

any other bank or financial institution approved by the Facility Agent;




1.1.2

Accession Letter means a document substantially in the form set out in Part I of
Schedule 4 (Form of Accession Letter);

    1.1.3

Additional Guarantor means a person which becomes an Additional Guarantor in
accordance with Clause 25.2 (Additional Guarantors);

    1.1.4

Administrative Parties means the Arranger and the Facility Agent (and
Administrative Party, as the context requires, means any of them);

    1.1.5

Affiliate, in relation to any person, means a Subsidiary of that person or a
Holding Company of that person, or any other Subsidiary of that Holding Company;

1

--------------------------------------------------------------------------------

1.1.6

Applicable Margin means, for any amount (including an Unpaid Sum) outstanding
under a particular Senior Facility, the rate per annum specified as such in the
applicable Senior Facility Agreement;

    1.1.7

Approved Bank means an Acceptable Bank which has been given and has acknowledged
all notices (if any) required to be given to it under an applicable Security
Agreement;

    1.1.8

Auditors means Deloitte, or any other firm appointed or otherwise approved in
advance by the Facility Agent in accordance with Clause 20.5.2 (Auditors);

    1.1.9

Availability Period, in relation to Senior Facility A, Senior Facility B, Senior
Facility C, Senior Facility D or Senior Facility E, has the meaning given to
that term in the applicable Senior Facility Agreement;

    1.1.10

Available Commitment, in relation to Senior Facility A, Senior Facility B,
Senior Facility C, Senior Facility D or Senior Facility E, means a Lender's
Commitment under that Senior Facility minus:




  (a)

the amount of its participation in any outstanding Loans under that Senior
Facility; and

        (b)

in relation to any proposed Utilisation, the amount of its participation in any
Utilisations that are due to be made under that Senior Facility on or before the
proposed Utilisation Date;




1.1.11

Available Distribution Amount means, at any relevant time, the maximum amount
that the Borrower is entitled to pay to Holdco by way of cash distribution at
that time, as determined in accordance with the conditions set out in Clause
22.19.2 (Distributions);

    1.1.12

Available Facility, in relation to Senior Facility A, Senior Facility B, Senior
Facility C, Senior Facility D or Senior Facility E, means the aggregate for the
time being of each Lender's Available Commitment in respect of that Senior
Facility;

    1.1.13

Base Rate means for an Interest Period of any Loan or Unpaid Sum, JIBAR, or for
an Interest Period of a Loan which is less than a full period of three months (a
Broken JIBAR Period), the rate determined in accordance with the following
formula:

[exhibit10-95x2x5x1.jpg]

where:

  R = the Base Rate;         R1 = JIBAR for the period closest to but less than
the Broken JIBAR Period plus, if this would result in R1 being equal to the
JIBAR Overnight Deposit Rate, 0.10 per cent.;         R2 = JIBAR for the period
closest to but greater than the Broken JIBAR Period;           T = the number of
days in the Broken JIBAR Period;

2

--------------------------------------------------------------------------------




  T1 = the number of days in the period for which R1 is quoted on the first day
of the Broken JIBAR Period;           T2 = the number of days in the period for
which R2 is quoted on the first day of the Broken JIBAR Period;




1.1.14

BEE Party means a juristic person, trust or entity in respect of which
historically disadvantaged persons beneficially hold and control at least the
minimum percentage ownership interests therein and/or derive therefrom the
minimum economic benefits as may be stipulated from time to time pursuant to the
applicable industry sector charter, as read with any applicable black economic
empowerment codes of conduct and which, in any case, is not a member of the
Group;

    1.1.15

Cash Distribution has the meaning given to it in Clause 22.19.2 (Distributions);

    1.1.16

Cash Distribution Prepayment Amount has the meaning given to it in Clause
22.19.2(f) (Distributions);

    1.1.17

Cell C means Cell C Proprietary Limited (registration number 1999/007722/07), a
company registered under the laws of South Africa;

    1.1.18

Cell C Shares means 75,000,000 shares in the share capital of Cell C;

    1.1.19

Break Costs, in relation to any Senior Facility, has the meaning given to that
term in the applicable Senior Facility Agreement;

    1.1.20

Break Gains in relation to any Senior Facility, has the meaning given to that
term in the applicable Senior Facility Agreement;

    1.1.21

Business Day means a day (other than a Saturday, a Sunday or official public
holiday) on which banks are open for general business in Johannesburg;

    1.1.22

Cash Paymaster means Cash Paymaster Services Proprietary Limited (registration
number 1971/007195/07), a company registered under the laws of South Africa;

    1.1.23

Closing Date means the date on which the Facility Agent issues the notice
contemplated by Clause 4.1 (Initial conditions precedent);

    1.1.24

Commitment means a Senior Facility A Commitment, a Senior Facility B Commitment,
a Senior Facility C Commitment, a Senior Facility D Commitment or a Senior
Facility E Commitment;

    1.1.25

Companies Act means the Companies Act, 2008, including all regulations
promulgated under that act;

    1.1.26

Compliance Certificate means a certificate substantially in the form set out in
Schedule 6 (Form of Compliance Certificate) or otherwise in the agreed form;

    1.1.27

Confidential Information means all information relating to the Borrower, any
other Obligor, the Group, the Finance Documents or a Senior Facility in the
possession of a Finance Party in its capacity as, or for the purpose of
becoming, a Finance Party or which is received by a Finance Party in relation
to, or for the purpose of becoming a Finance Party under, the Finance Documents
or a Senior Facility from either:




  (a)

any member of the Group or any of its advisers; or

        (b)

another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group,

3

--------------------------------------------------------------------------------

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

  (i)

is or becomes public information other than as a result of any breach by that
Finance Party of Clause 35 (Confidentiality); or

        (ii)

is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

        (iii)

is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality;




1.1.28

Confidentiality Undertaking means a confidentiality undertaking substantially in
the form set out in Schedule 9 (Form of Confidentiality Undertaking) or
otherwise in the agreed form;

    1.1.29

Default means:




  (a)

an Event of Default; or

        (b)

any event or circumstance which (with the expiry of any applicable grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) would be an Event of
Default;




1.1.30

Disruption Event means either or both of:




  (a)

a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Senior Facilities (or otherwise in
order for the transactions contemplated by the Finance Documents to be carried
out) which disruption is not caused by, and is beyond the control of, any of the
Parties; or

        (b)

the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:




  (i)

from performing its payment obligations under the Finance Documents; or

        (ii)

from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted;

1.1.31

DNI means DNI-4PL Contracts Proprietary Limited (registration number
2005/040937/07), a company registered under the laws of South Africa;

4

--------------------------------------------------------------------------------




1.1.32

DNI Shares means 44,999,999 shares in the share capital of DNI;

    1.1.33

Dormant Subsidiary means each member of the Group listed in Schedule 11 (Dormant
Subsidiaries);

    1.1.34

Environment means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:




  (a)

air (including, without limitation, air within natural or man-made structures,
whether above or below ground);

        (b)

water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

        (c)

land (including, without limitation, land under water);




1.1.35

Environmental Claim means any claim, litigation, arbitral proceedings or
administrative proceedings, formal notice or investigation by any authority in
respect of any Environmental Law or any authorisation held (or required to be
held) under applicable Environmental Law;

    1.1.36

Environmental Law means any applicable law or regulation which relates to:




  (a)

the pollution or protection of the Environment;

        (b)

harm to or the protection of human health; or

        (c)

the generation, handling, storage, use, release, emission or spillage of any
substance which, alone or in combination with any other, is capable of causing
harm to the Environment, including, without limitation, any waste;




1.1.37

Environmental Permit means any permit and other authorisation and the filing of
any notification, report or assessment required under any Environmental Law for
the operation of the business of any member of the Group or in respect of any
immovable properties owned or used by any member of the Group;

    1.1.38

Event of Default means any event or circumstance specified in Clause 23 (Events
of Default);

    1.1.39

FATCA means:




  (a)

sections 1471 to 1474 of the Code, as amended from time to time, any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to section 1471(b) of the Code;

        (b)

any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

        (c)

any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction;




1.1.40

FATCA Deduction means a deduction or withholding from a payment under a Finance
Document required by FATCA;

5

--------------------------------------------------------------------------------




1.1.41

FATCA Exempt Party means a Party that is entitled to receive payments free from
any FATCA Deduction;

    1.1.42

Fee Letter means any letter or letters entered into by reference to this
Agreement, dated on or about the Signature Date, between one or more
Administrative Parties and the Borrower setting out any of the fees referred to
in Clause 12 (Fees);

    1.1.43

Fidelity Insurance Policy means the contract or policy of insurance with Senate
Transit Underwriters Managers Proprietary Limited insuring cash-in-transit taken
out by or on behalf of the Borrower on or about 25 September, 2018;

    1.1.44

Fidelity Cash-in-Transit Agreement means the cash-in transit agreement dated on
or about 26 September, 2018 between Fidelity Cash Solutions Proprietary Limited
and the Borrower;

    1.1.45

Final Maturity Date, in relation to any Senior Facility, has the meaning given
to that term in the applicable Senior Facility Agreement;

    1.1.46

Final Discharge Date means the date on which:




  (a)

the Senior Facility A Outstandings, Senior Facility B Outstandings, Senior
Facility C Outstandings, Senior Facility D Outstandings and Senior Facility E
Outstandings have been irrevocably and unconditionally paid and discharged in
full (whether or not as a result of enforcement); and

        (b)

no Finance Party has any commitment whatsoever to provide finance or any other
form of credit or financial accommodation to any person under any Finance
Document,

as certified in writing by the Facility Agent (acting on the instructions of all
the Lenders) within 5 Business Days of receipt of a request for confirmation
from the Borrower, if all the requirements above have in fact been met;

1.1.47

Finance Document means:




  (a)

this Agreement;

        (b)

the First Amendment and Restatement Agreement;

        (c)

the Second Amendment and Restatement Agreement;

        (d)

each Senior Facility Agreement;

        (e)

the Subordination Agreement;

        (f)

the Master Implementation and Funds Flow Agreement;

        (g)

each Security Document;

        (h)

any Fee Letter;

        (i)

the Intercreditor Agreement;

        (j)

a Transfer Certificate;

        (k)

any Accession Letter;

        (l)

any Resignation Letter;

6

--------------------------------------------------------------------------------




  (m)

any Utilisation Request;

        (n)

a Compliance Certificate;

        (o)

any document amending any Finance Document referred to in this Clause above,

and any other document designated as such by agreement between the Facility
Agent and the Borrower;

1.1.48

Finance Parties means the Lenders and the Administrative Parties (and Finance
Party, as the context requires, means any of them);

    1.1.49

Financial Indebtedness means any indebtedness for or in respect of:




  (a)

moneys borrowed, credit provided and debit balances at financial institutions;

        (b)

any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

        (c)

any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

        (d)

the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with IFRS, be treated as a finance or capital lease;

        (e)

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

        (f)

any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

        (g)

any Treasury Transaction (and, when calculating the value of that Treasury
Transaction, only the mark-to-market value (or, if any actual amount is due as a
result of the termination or close-out of that derivative transaction, that
amount) shall be taken into account);

        (h)

any amount raised by the issue of a share which by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable) is or
may become mandatorily redeemable or redeemable at the option of its holder
(including upon the occurrence of any default under the terms of issue of any
such share);

        (i)

any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

        (j)

the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (i) above;




1.1.50

First Amendment and Restatement Agreement means the written agreement entitled
"First Amendment and Restatement Agreement", dated on or about 9 March, 2018,
between, amongst others, the Borrower (as borrower), the Original Senior
Facility D Lender (as lender) and the Facility Agent;

    1.1.51

Fraudulent Transfer Law means any applicable US Bankruptcy Law or any applicable
US state fraudulent transfer or conveyance law;

7

--------------------------------------------------------------------------------




1.1.52

Group means the Borrower and each of its Subsidiaries from time to time, but
excluding Smart Life;

    1.1.53

Group Structure Chart means the written group structure diagram delivered to the
Facility Agent pursuant to Clause 4.1 (Initial conditions precedent) and
Schedule 2 (Conditions Precedent) on or before the Closing Date;

    1.1.54

Guarantor means an Original Guarantor or an Additional Guarantor;

    1.1.55

Holding Company, in relation to a company or corporation, means any other
company or corporation in respect of which it is a Subsidiary;

    1.1.56

IFRS means international accounting standards within the meaning of IAS
Regulation (EC) No 1606/2002 of the European Parliament and of the Council of
the European Union, to the extent applicable to the relevant financial
statements;

    1.1.57

Insurance means any contract or policy of insurance and reinsurance taken out by
or on behalf of a member of the Group or under which it has a right to claim;

    1.1.58

Intellectual Property Rights means:




  (a)

any know-how, patent, trade mark, service mark, design, invention, trading or
business name, domain name, topographical or similar right;

        (b)

any copyright, data base or other intellectual property right; or

        (c)

any interest and rights to use (including by way of licence) in the above,

in each case whether registered or not, and includes any related application;

1.1.59

Intercreditor Agreement means the intercreditor agreement between the Finance
Parties in relation to this Agreement and the other Finance Documents;

    1.1.60

Interest Period, in relation to any Senior Facility, has the meaning given to
that term in the applicable Senior Facility Agreement;

    1.1.61

Interest Payment Date, in relation to any Senior Facility, has the meaning given
to that term in the applicable Senior Facility Agreement;

    1.1.62

ITA means the Income Tax Act 58 of 1962;

    1.1.63

JIBAR means, for an Interest Period of any Loan or Unpaid Sum:




  (a)

the applicable Screen Rate; or

        (b)

(if no Screen Rate is available for the Interest Period of that Loan or Unpaid
Sum) the arithmetic mean of the rates (rounded upwards to four decimal places),
as supplied to the Facility Agent at its request, quoted by the Reference Banks
to leading banks in the Johannesburg interbank market,

as of 11h00 on the Quotation Day for the offering of deposits in Rand for a
period comparable to that Interest Period;

1.1.64

JIBAR Overnight Deposit Rate means, for an Interest Period of any Loan or Unpaid
Sum:




  (a)

the applicable Screen Rate; or

8

--------------------------------------------------------------------------------




  (b)

(if no Screen Rate is available for the Interest Period of that Loan or Unpaid
Sum) the arithmetic mean of the rates (rounded upwards to four decimal places),
as supplied to the Facility Agent at its request, quoted by the Reference Banks
to leading banks in the Johannesburg interbank market,

as of 11h00 on the Quotation Day for the offering of overnight deposits in Rand;

1.1.65

Joint Venture means any joint venture entity, whether a company, unincorporated
firm, undertaking, association, joint venture or partnership (whether an en
commandite partnership or any other partnership) or similar person, comprising
an association of two or more persons to undertake a business enterprise through
a combination of assets and/or expertise;

    1.1.66

Lenders means:




  (a)

the Senior Facility A Lenders;

        (b)

the Senior Facility B Lenders;

        (c)

the Senior Facility C Lenders;

        (d)

the Senior Facility D Lenders; and

        (e)

the Senior Facility E Lenders,

and Lender, as the context requires, means any of them;

1.1.67

Loan means a loan made or to be made under a Senior Facility, or the principal
amount outstanding of that loan from time to time;

    1.1.68

Longstop Date means 31 July, 2017;

    1.1.69

Master Implementation and Funds Flow Agreement means the implementation and
funds flow agreement, dated on or about 14 July, 2017, between, among others,
Cell C and the Borrower;

    1.1.70

Material Adverse Effect means an event or circumstance which has or is
reasonably likely to have a material adverse effect on:




  (a)

the business, operations, property or condition (financial or otherwise) of the
Borrower, any other Obligor and/or the Group taken as a whole;

        (b)

the ability of an Obligor to perform its obligations under the Finance
Documents; or

        (c)

the validity or enforceability of the Finance Documents or the validity or
enforceability of, or the effectiveness or ranking of any Transaction Security
granted or purported to be granted pursuant to any of the Finance Documents or
the rights or remedies of any Finance Party under any of the Finance Documents;




1.1.71

Material Subsidiary means a Subsidiary of the Borrower whose gross assets,
EBITDA (as defined in this Clause below) or total revenue equal or exceed 5.00
per cent. or more of the gross assets, Consolidated EBITDA or total revenue of
the Group. For this purpose:




  (a)

the gross assets, EBITDA or total revenue of a Subsidiary of the Borrower will
be determined using the latest audited consolidated financial statements of the
Borrower;

9

--------------------------------------------------------------------------------




  (b)

if a Subsidiary of the Borrower becomes a member of the Group after the date on
which the latest audited consolidated financial statements of the Borrower have
been prepared, the gross assets, EBITDA or total revenue of that Subsidiary will
be determined from its latest consolidated financial statements;

        (c)

the gross assets, Consolidated EBITDA or total revenue of the Group will be
determined from the latest audited consolidated financial statements of the
Borrower;

        (d)

the EBITDA of a Subsidiary (or a company or business subsequently acquired or
disposed of) will be determined on the same basis as Consolidated EBITDA (as
defined in Clause 1.2 (Financial Definitions)), except that references to the
Borrower will be construed as references to that Subsidiary, company or
business.

Notwithstanding the above, each of the following companies will be a Material
Subsidiary:

  (i)

each Original Guarantor (other than the Borrower);

        (ii)

any Subsidiary of the Borrower which is a direct Holding Company of an Obligor;

        (iii)

each directly or indirectly wholly-owned Subsidiary of the Borrower (other than
any Dormant Subsidiary); or

        (iv)

any member of the Group to which an Obligor or a Material Subsidiary disposes of
all or any substantial part of its assets (on the date of that transfer and for
any applicable period thereafter);




1.1.72

Moneyline means Moneyline Financial Services Proprietary Limited (registration
number 1998/020799/07), a company registered under the laws of South Africa;

    1.1.73

Month means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:




  (a)

(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

        (b)

if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

        (c)

if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end;

The above rules will only apply to the last Month of any period;

1.1.74

Obligors means the Borrower, Holdco and the Guarantors (and Obligor, as the
context requires, means any of them);

10

--------------------------------------------------------------------------------




1.1.75

Original Financial Statements means the audited consolidated financial
statements of the Borrower for the financial year ended 30 June, 2016;

    1.1.76

Original Obligors means the Borrower and the Original Guarantors (and Original
Obligor, as the context requires, means any of them);

    1.1.77

Original Senior Facility A Lender means each Original Senior Lender which has a
Senior Facility A Commitment set opposite its name in Column 4 (Senior Facility
A Commitment) of the table in Part II of Schedule 1 (The Original Parties);

    1.1.78

Original Senior Facility B Lender means each Original Senior Lender which has a
Senior Facility B Commitment set opposite its name in Column 5 (Senior Facility
B Commitment) of the table in Part II of Schedule 1 (The Original Parties);

    1.1.79

Original Senior Facility C Lender means each Original Senior Facility A Lender;

    1.1.80

Original Senior Facility D Lender means the Original Senior Lender which has a
Senior Facility D Commitment set opposite its name in Column 6 (Senior Facility
D Commitment) of the table in Part II of Schedule 1 (The Original Parties);

    1.1.81

Original Senior Facility E Lender means the Original Senior Lender which has a
Senior Facility E Commitment set opposite its name in Column 7 (Senior Facility
E Commitment) of the table in Part II of Schedule 1 (The Original Parties);

    1.1.82

Party means a party to this Agreement;

    1.1.83

Permitted Acquisition has the meaning given to that term in Clause 22.9
(Acquisitions);

    1.1.84

Permitted BEE Transaction means any acquisition of shares or interests by or
disposal of shares or interest to a BEE Party, provided that the transaction is
concluded in order to comply with the requirements of the Group or any member
thereof under an applicable code of good practice issued in terms of section 9
of the Broad Based Black Economic Act 53 of 2003;

    1.1.85

Permitted Disposal has the meaning given to that term in Clause 22.6
(Disposals);

    1.1.86

Permitted Distribution has the meaning given to that term in Clause 22.19.1
(Distribution);

    1.1.87

Permitted Encumbrance has the meaning given to that term in Clause 22.4
(Negative pledge);

    1.1.88

Permitted Financial Indebtedness has the meaning given to that term in Clause
22.5 (Financial Indebtedness);

    1.1.89

Permitted Guarantee has the meaning given to that term in Clause 22.12 (Third
party guarantees);

    1.1.90

Permitted Loan has the meaning given to that term in Clause 22.11 (Loans out);

    1.1.91

Permitted Share Issue has the meaning given to that term in Clause 22.18.2
(Share capital);

    1.1.92

Permitted Treasury Transaction has the meaning given to that term in Clause
22.13 (Treasury Transactions);

11

--------------------------------------------------------------------------------




1.1.93

Pro Rata Share means, at any time:




  (a)

if there are no Senior Facility Outstandings under a Senior Facility at that
time, the proportion which a Lender's Commitment under that Senior Facility
bears to all the Commitments under that Senior Facility;

        (b)

at all other times, the proportion which a Lender's Senior Facility Outstandings
under a Senior Facility bears to all the Senior Facility Outstandings under that
Senior Facility;




1.1.94

Quotation Day, in relation to any period for which an interest rate is to be
determined, means the first day of that period or such other day as the Facility
Agent determines is generally treated as the rate fixing day by market practice
in the Johannesburg interbank market;

    1.1.95 Recovered Net Proceeds has the meaning given to that term in Clause
7.4 (Mandatory prepayment - material disposal and insurance proceeds);    
1.1.96

Reference Banks means the principal Johannesburg offices of Absa Bank Limited,
FirstRand Bank Limited, Investec Bank Limited, Nedbank Limited and The Standard
Bank of South Africa Limited, or such other banks as may be appointed by the
Facility Agent in consultation with the Borrower;

    1.1.97

Related Fund in relation to a fund (the first fund), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund;

    1.1.98 Repayment Instalment means, in relation to a Senior Facility, each
scheduled instalment for the repayment of a Senior Loan, as set out in the
relevant Senior Facility Agreement;     1.1.99 Repeating Representations means,
at any time, the representations and warranties which are made or deemed to be
repeated under Clause 19.30 (Times for making representations and warranties);  
  1.1.100 Representative means any representative, delegate, agent, manager,
administrator, nominee, attorney, trustee or custodian;     1.1.101 Resignation
Letter means a letter substantially in the form set out in Schedule 5 (Form of
Resignation Letter);     1.1.102 Sanctioned Entity means:




  (a)

a person, country or territory which is listed on a Sanctions List or is subject
to Sanctions;

        (b)

a person which is ordinarily resident in a country or territory which is listed
on a Sanctions List or is subject to Sanctions;




1.1.103 Sanctioned Transaction means the use of the proceeds of the Senior
Facilities for the purpose of financing or providing any credit, directly or
indirectly, to:




  (a)

a Sanctioned Entity; or

12

--------------------------------------------------------------------------------




  (b)

any other person or entity, if a member of the Group has actual knowledge that
the person or entity proposes to use the proceeds of the financing or credit for
the purpose of financing or providing any credit, directly or indirectly, to a
Sanctioned Entity,

in each case to the extent that to do so is prohibited by, or would cause any
breach of, Sanctions;

1.1.104 Sanctions means trade, economic or financial sanctions, laws,
regulations, embargoes or restrictive measures imposed, administered or enforced
from time to time by any Sanctions Authority;     1.1.105 Sanctions Authority
means:




  (a)

the United Nations;

        (b)

the European Union;

        (c)

the Council of Europe (founded under the Treaty of London, 1946);

        (d)

the government of the United States of America;

        (e)

the government of the United Kingdom;

        (f)

the government of the Republic of France,

and any of their governmental authorities, including, without limitation, the
Office of Foreign Assets Control for the US Department of Treasury (OFAC), the
US Department of Commerce, the US State Department or the US Department of the
Treasury, Her Majesty's Treasury (HMT) and the French Ministry of Finance
(MINEFI);

1.1.106 Sanctions List means:




  (a)

the Specially Designated Nationals and Blocked Persons List maintained by OFAC;

        (b)

the Consolidated List of Financial Sanctions Targets and the Investments Ban
List maintained by HMT,

and any similar list maintained, or a public announcement of a Sanctions
designation made, by any Sanctions Authority, in each case as amended,
supplemented or substituted from time to time;

1.1.107 Screen Rate means:




  (a)

for JIBAR, the Johannesburg Interbank Agreed Rate, polled and published by the
South African Futures Exchange (a division of the JSE Limited) for deposits in
Rand for the relevant period, as displayed on the Reuters Screen SAFEY Page
alongside the caption "SFX 3M YLD" at the applicable time; or

        (b)

for the JIBAR Overnight Deposit Rate, the SAFEX overnight call deposit rate,
polled and published by the South African Futures Exchange (a division of the
JSE Limited) for deposits in Rand for the relevant period, as displayed on the
Reuters Screen SAFEY Page alongside the caption "SFXROD" at the applicable time;

13

--------------------------------------------------------------------------------

If the relevant page is replaced or the information service ceases to be
available, the Facility Agent (after consultation with the Borrower and the
Lenders) may specify another page or service displaying the appropriate rate;

1.1.108

Second Amendment and Restatement Agreement means the written agreement entitled
"Second Amendment and Restatement Agreement", dated on or about 26 September,
2018, between, amongst others, the Borrower (as borrower), the Original Senior
Facility E Lender (as lender) and the Facility Agent;

    1.1.109 Security means:




  (a)

a mortgage bond, notarial bond, cession in security, pledge, hypothec, lien,
charge, assignment or other security interest securing any obligation of any
person or any other agreement or arrangement having a similar effect but
excluding statutory preferences;

        (b)

any arrangement under which money or claims may be applied, set off or made
subject to a combination of accounts so as to effect discharge of any sum owed
or payable to any person; or

        (c)

any other type of preferential agreement or arrangement (including title
retention) having an effect similar to the creation of a security interest;




1.1.110 Security Agreement means the Security Cession & Pledge;     1.1.111

Security Cession & Pledge means the pledge and cession in securitatem debiti of
all the shares, securities and other ownership interests it holds in Cell C and
DNI with all its debt claims (on shareholder loan account or otherwise) against
any such person;

    1.1.112 Security Document means:




  (a)

each Security Agreement; and

        (b)

any other document evidencing or creating any Security over any asset of any
Obligor to secure any obligation of any Obligor to a Finance Party under the
Finance Documents;




1.1.113 Senior Facilities means Senior Facility A, Senior Facility B, Senior
Facility C, Senior Facility D and Senior Facility E (and Senior Facility, as the
context requires, means any of them);     1.1.114

Senior Facility Agreements means the Senior Facility A Agreement, the Senior
Facility B Agreement, the Senior Facility C Agreement, the Senior Facility D
Agreement and the Senior Facility E Agreement (and Senior Facility Agreement, as
the context requires, means any of them);

    1.1.115 Senior Facility Loan means a Loan under a Senior Facility;    
1.1.116 Senior Facility A means the amortising term loan facility described in
Clause 2 (The Senior Facilities) made available under this Agreement and the
Senior Facility A Agreement;     1.1.117

Senior Facility A Agreement means the R750,000,000 amortising term loan facility
agreement, dated on or about the Signature Date, between the Original Senior
Facility A Lenders, the Facility Agent and the Borrower (as borrower);

14

--------------------------------------------------------------------------------




1.1.118 Senior Facility A Commitment means:




  (a)

in relation to an Original Senior Lender, the amount set opposite its name under
the heading "Senior Facility A Commitment" in Part II of Schedule 1 (The
Original Parties) and the amount of any other Senior Facility A Commitment
transferred to it under this Agreement; and

        (b)

in relation to any other Senior Lender, the amount of any Senior Facility A
Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement
or the Senior Facility A Agreement;

1.1.119 Senior Facility A Lenders means:




  (a)

any Original Senior Facility A Lender; and

        (b)

any bank, financial institution, trust, fund or other entity which becomes a
Party as a Senior Facility A Lender after the Signature Date in accordance with
Clause 24 (Changes to the Lenders),

in each case, which has not ceased to be a Party in accordance with the terms of
this Agreement (and Senior Facility A Lender, as the context requires, means any
of them);

1.1.120 Senior Facility A Loan means a Loan under Senior Facility A;     1.1.121

Senior Facility A Outstandings means at any time, in relation to a Senior
Facility A Lender, the aggregate of all amounts of loan principal, accrued
interest, Break Costs, prepayment penalties, fees and all other amounts
outstanding in respect of Senior Facility A under the Finance Documents
(including, without limitation, any claim for damages or restitution, any claim
as a result of any recovery by an Obligor or another person of a payment or
discharge under the Finance Documents on the grounds of preference, and each
amount which would be included in any of the above but for any discharge,
non-provability or unenforceability of a claim in any insolvency or other
proceedings);

    1.1.122 Senior Facility B means the amortising term loan facility described
in Clause 2 (The Senior Facilities) made available under this Agreement and the
Senior Facility B Agreement;     1.1.123

Senior Facility B Agreement means the R500,000,000 amortising term loan facility
agreement, dated on or about the Signature Date, between the Original Senior
Facility B Lenders, the Facility Agent and the Borrower (as borrower);

    1.1.124 Senior Facility B Commitment means:




  (a)

in relation to an Original Senior Lender, the amount set opposite its name under
the heading "Senior Facility B Commitment" in Part II of Schedule 1 (The
Original Parties) and the amount of any other Senior Facility B Commitment
transferred to it under this Agreement; and

        (b)

in relation to any other Senior Lender, the amount of any Senior Facility B
Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement
or the Senior Facility B Agreement;

15

--------------------------------------------------------------------------------




1.1.125 Senior Facility B Lenders means:




  (a)

any Original Senior Facility B Lender; and

        (b)

any bank, financial institution, trust, fund or other entity which becomes a
Party as a Senior Facility B Lender after the Signature Date in accordance with
Clause 24 (Changes to the Lenders),

in each case, which has not ceased to be a Party in accordance with the terms of
this Agreement (and Senior Facility B Lender, as the context requires, means any
of them);

1.1.126 Senior Facility B Loan means a Loan under Senior Facility B;     1.1.127

Senior Facility B Outstandings means at any time, in relation to a Senior
Facility B Lender, the aggregate of all amounts of loan principal, accrued
interest, Break Costs, prepayment penalties, fees and all other amounts
outstanding in respect of Senior Facility B under the Finance Documents
(including, without limitation, any claim for damages or restitution, any claim
as a result of any recovery by an Obligor or another person of a payment or
discharge under the Finance Documents on the grounds of preference, and each
amount which would be included in any of the above but for any discharge,
non-provability or unenforceability of a claim in any insolvency or other
proceedings);

    1.1.128 Senior Facility C means the amortising term loan facility described
in Clause 2 (The Senior Facilities) made available under this Agreement and the
Senior Facility C Agreement;     1.1.129

Senior Facility C Agreement means the amortising term loan facility agreement,
dated on or about the Signature Date, between the Original Senior Facility C
Lenders, the Facility Agent and the Borrower (as borrower);

    1.1.130 Senior Facility C Commitment has the meaning given to that term in
Clause 2.3.2 (Senior Facility C);     1.1.131 Senior Facility C Lender has the
meaning given to that term in Clause 2.3.2 (Senior Facility C);     1.1.132
Senior Facility C Loan means a Loan under Senior Facility C;     1.1.133

Senior Facility C Outstandings means at any time, in relation to a Senior
Facility C Lender, the aggregate of all amounts of loan principal, accrued
interest, Break Costs, prepayment penalties, fees and all other amounts
outstanding in respect of Senior Facility C under the Finance Documents
(including, without limitation, any claim for damages or restitution, any claim
as a result of any recovery by an Obligor or another person of a payment or
discharge under the Finance Documents on the grounds of preference, and each
amount which would be included in any of the above but for any discharge,
non-provability or unenforceability of a claim in any insolvency or other
proceedings);

    1.1.134 Senior Facility D means the amortising term loan facility described
in Clause 2 (The Senior Facilities) made available under this Agreement and the
Senior Facility D Agreement;     1.1.135

Senior Facility D Agreement means the R210,000,000 amortising term loan facility
agreement, dated on or about the date of the First Amendment and Restatement
Agreement, between the Original Senior Facility D Lenders, the Facility Agent
and the Borrower (as borrower);

16

--------------------------------------------------------------------------------




1.1.136 Senior Facility D Commitment means:




  (a)

in relation to the Original Senior Facility D Lender, the amount set opposite
its name under the heading "Senior Facility D Commitment" in Part II of Schedule
1 (The Original Parties) and the amount of any other Senior Facility D
Commitment transferred to it under this Agreement; and

        (b)

in relation to any other Senior Lender, the amount of any Senior Facility D
Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement
or the Senior Facility D Agreement;

1.1.137 Senior Facility D Lenders means:




  (a)

the Original Senior Facility D Lender; and

        (b)

any bank, financial institution, trust, fund or other entity which becomes a
Party as a Senior Facility D Lender after the Signature Date in accordance with
Clause 24 (Changes to the Lenders),

in each case, which has not ceased to be a Party in accordance with the terms of
this Agreement (and Senior Facility D Lender, as the context requires, means any
of them);

1.1.138 Senior Facility D Loan means a Loan under Senior Facility D;     1.1.139

Senior Facility D Outstandings means at any time, in relation to a Senior
Facility D Lender, the aggregate of all amounts of loan principal, accrued
interest, Break Costs, prepayment penalties, fees and all other amounts
outstanding in respect of Senior Facility D under the Finance Documents
(including, without limitation, any claim for damages or restitution, any claim
as a result of any recovery by an Obligor or another person of a payment or
discharge under the Finance Documents on the grounds of preference, and each
amount which would be included in any of the above but for any discharge,
non-provability or unenforceability of a claim in any insolvency or other
proceedings);

    1.1.140 Senior Facility E means the facility described in Clause 2 (The
Senior Facilities) made available under this Agreement and the Senior Facility E
Agreement;     1.1.141

Senior Facility E Agreement means the R1,500,000,000 facility agreement, dated
on or about the date of the Second Amendment and Restatement Agreement, between
the Original Senior Facility E Lenders, the Facility Agent and the Borrower (as
borrower);

    1.1.142 Senior Facility E Commitment means:




  (a)

in relation to the Original Senior Facility E Lender, the amount set opposite
its name under the heading "Senior Facility E Commitment" in Part II of Schedule
1 (The Original Parties) and the amount of any other Senior Facility E
Commitment transferred to it under this Agreement; and

        (b)

in relation to any other Senior Lender, the amount of any Senior Facility E
Commitment transferred to it under this Agreement,

17

--------------------------------------------------------------------------------

to the extent not cancelled, reduced or transferred by it under this Agreement
or the Senior Facility E Agreement;

1.1.143 Senior Facility E Lenders means:




  (a)

the Original Senior Facility E Lender; and

        (b)

any bank, financial institution, trust, fund or other entity which becomes a
Party as a Senior Facility E Lender after the Signature Date in accordance with
Clause 24 (Changes to the Lenders),

in each case, which has not ceased to be a Party in accordance with the terms of
this Agreement (and Senior Facility E Lender, as the context requires, means any
of them);

1.1.144 Senior Facility E Loan means a Loan under Senior Facility E;     1.1.145

Senior Facility E Outstandings means at any time, in relation to a Senior
Facility E Lender, the aggregate of all amounts of loan principal, accrued
interest, Break Costs, prepayment penalties, fees and all other amounts
outstanding in respect of Senior Facility E under the Finance Documents
(including, without limitation, any claim for damages or restitution, any claim
as a result of any recovery by an Obligor or another person of a payment or
discharge under the Finance Documents on the grounds of preference, and each
amount which would be included in any of the above but for any discharge,
non-provability or unenforceability of a claim in any insolvency or other
proceedings);

    1.1.146 ; Senior Facility E Security Cession means the cession in
securitatem debiti of all the banks accounts, insurances and related rights by
the Borrower     1.1.147 Senior Facility E Cash Pledge means the pledge of cash
and cession in securitatem debiti the cash and related rights by the Borrower;  
  1.1.148

Senior Facility Lenders means the Senior Facility A Lenders, the Senior Facility
B Lenders, the Senior Facility C Lenders, the Senior Facility D Lenders and the
Senior Facility E Lenders (and Senior Facility Lender, as the context requires,
means any of them);

    1.1.149

Senior Facility Outstandings means the Senior Facility A Outstandings, the
Senior Facility B Outstandings, the Senior Facility C Outstandings, the Senior
Facility D Outstandings and the Senior Facility E Outstandings;

    1.1.150

Senior Loans means the Senior Facility A Loans, the Senior Facility B Loans, the
Senior Facility C Loans, the Senior Facility D Loans and the Senior Facility E
Loans (and Senior Loan, as the context requires, means any of them);

    1.1.151 Shareholder Contribution means the aggregate amount of:




  (a)

the subscription price received by the Borrower in respect of shares subscribed
for in the share capital of Borrower provided such share issue is a Permitted
Share Issue under Clause 22.18.2(f) (Share capital); and

        (b)

the proceeds of loans advanced to the Borrower by Holdco where any Financial
Indebtedness arising as a result is Permitted Financial Indebtedness under
Clause 22.5 (Financial Indebtedness);

18

--------------------------------------------------------------------------------




1.1.152 Signature Date means the date on which, once this Agreement has been
signed by all the Parties, it is signed by the last Party to do so;     1.1.153
Smart Life means The Smart Life Insurance Company Limited (registration number
1965/003119/06), a company registered under the laws of South Africa;    
1.1.154 South Africa means the Republic of South Africa;     1.1.155
Subordination Agreement means the subordination agreement, dated on or about the
Signature Date, between, amongst others, Holdco, the Borrower and the Finance
Parties;     1.1.156 Subscription means the subscription by the Borrower for the
Cell C Shares pursuant to the Subscription Agreement;     1.1.157 Subscription
Date means the "Implementation Date" as defined in the Master Implementation and
Funds Flow Agreement;     1.1.158 Subscription Agreement means the subscription
agreement dated 19 June, 2017 between Cell C and the Borrower;     1.1.159
Subsidiary means in relation to any person:




  (a)

a subsidiary as defined in the Companies Act (including any person who would,
but for not being a company under the Companies Act, qualify as a subsidiary as
defined in the Companies Act);

        (b)

any partnership, joint venture, trust, juristic person or other entity
controlled by that person;




1.1.160 Tax means any tax, levy, impost, duty or other charge or withholding of
a similar nature (including any penalty or interest payable in connection with
any failure to pay or any delay in paying any of the same);     1.1.161 Total
Commitments means the aggregate of the following:




  (a)

the Total Senior Facility A Commitments;

        (b)

the Total Senior Facility B Commitments;

        (c)

the Total Senior Facility C Commitments;

        (d)

the Total Senior Facility D Commitments; and

        (e)

the Total Senior Facility E Commitments;




1.1.162 Total Senior Facility A Commitments means the aggregate of the Senior
Facility A Commitments;     1.1.163 Total Senior Facility B Commitments means
the aggregate of the Senior Facility B Commitments;     1.1.164 Total Senior
Facility C Commitments has the meaning given to that term in Clause 2.3.2
(Senior Facility C);     1.1.165 Total Senior Facility D Commitments means the
aggregate of the Senior Facility D Commitments;

19

--------------------------------------------------------------------------------




1.1.166 Total Senior Facility E Commitments means the aggregate of the Senior
Facility E Commitments;     1.1.167

Transaction Security means the Security created or expressed to be created for
the benefit of the Finance Parties under this Agreement, together with such
further Security as a Finance Party may from time to time be given for the
obligations of an Obligor under the Finance Documents;

    1.1.168 Transfer has the meaning given to it in Clause 24.1 (Cessions and
delegations by the Lenders);     1.1.169 Transfer Certificate means a
certificate substantially in the form set out in Schedule 3 (Form of Transfer
Certificate) or otherwise in the agreed form;     1.1.170 Transfer Date, in
relation to a Transfer, means the later of:




  (a)

the proposed Transfer Date specified in the Transfer Certificate; and

        (b)

the date on which the Facility Agent executes the Transfer Certificate;




1.1.171 Treasury Transaction means any derivative transaction entered into in
connection with protection against or to benefit from fluctuations in any rate,
price, index or credit rating;     1.1.172 Unpaid Sum means any sum due and
payable but unpaid by an Obligor under the Finance Documents;     1.1.173 US and
United States means the United States of America, its territories and
possessions;     1.1.174 US Bankruptcy Law means the United States Bankruptcy
Code of 1978 (Title 11 of the United States Code), any other United States
federal or state bankruptcy, insolvency or similar law;     1.1.175 US Guarantor
means a Guarantor that is organized, incorporated or formed under the laws of
the United States or any State thereof (including the District of Columbia);    
1.1.176 Utilisation means a utilisation of a Senior Facility by way of a Loan;  
  1.1.177 Utilisation Date means the date of a Utilisation, being the date on
which the relevant Loan is to be made;     1.1.178 Utilisation Request, in
relation to any Facility, has the meaning given to that term in the applicable
Senior Facility Agreement;     1.1.179 VAT means value added tax as provided for
in the Value Added Tax Act, 1991, and any other Tax of a similar nature in a
jurisdiction other than South Africa; and     1.1.180 ZAR, Rand or R means South
African Rand, the lawful currency of South Africa.




1.2

Financial definitions

In this Agreement the following terms have the meanings set out below:

1.2.1

Cash means an amount of cash in hand (denominated in Rand or any other currency
approved by the Facility Agent), or credit balances or amounts on deposit with
an Acceptable Bank in South Africa to which a member of the Group is alone (or
together with other members of the Group) beneficially entitled if:

20

--------------------------------------------------------------------------------




  (a)

the cash is accessible and may be withdrawn in full by a member of the Group
within 30 days;

        (b)

access to and withdrawal of the cash is not contingent on the prior discharge of
any indebtedness of any person or the satisfaction of any other condition;

        (c)

no Security exists over the cash or over claims in respect thereof (other than
Security arising under the Security Documents); and

        (d)

the cash is freely and (except as mentioned in paragraph (a) above) immediately
available to be applied in repayment or prepayment of the Senior Facilities,

but excluding (A) any such cash in hand or credit balances or amounts on deposit
held at Grindrod Bank Limited if, at any applicable time, the aggregate amount
of such credit balances, amounts on deposit or certificates of deposit
contemplated in Clause 1.2.2(a) issued by Grindrod Bank Limited exceeds
R200,000,000 (or its equivalent in any other currency), and (B) any such cash in
hand or credit balances or amounts on deposit at any applicable time relating to
Settlement Assets of members of the Group;

1.2.2

Cash Equivalents means, at any time:




  (a)

certificates of deposit maturing within 90 days after the relevant date of
calculation, issued by an Acceptable Bank in South Africa;

        (b)

investments accessible and which can be monetised within 90 days in a South
African money market collective investment scheme which:




  (i)

has an international credit rating of A-1 or higher by Standard & Poor's Ratings
Services or P-1 or higher by Moody's Investor Services Limited, or a comparable
rating from an internationally recognised credit rating agency;

        (ii)

invests substantially all its assets in securities of the type described in
paragraph (a) above; or




  (c)

any other debt security expressly approved by the Facility Agent,

in each case, denominated in Rand or another currency approved by the Facility
Agent, and to which any member of the Group is alone (or together with other
members of the Group) beneficially entitled at that time and which is not issued
or guaranteed by any member of the Group or subject to any Security (other than
Security arising under the Security Documents) but excluding any certificates of
deposit contemplated in Clause 1.2.2(a) issued by Grindrod Bank Limited if, at
any applicable time, the aggregate amount of such certificates of deposit and
any cash in hand or credit balances or amounts on deposit contemplated in Clause
1.2.1 held at Grindrod Bank Limited exceeds R200,000,000 (or its equivalent in
any other currency);

1.2.3

Consolidated EBITDA, in relation to any Measurement Period, means the aggregate
of the consolidated operating income of the Group (including dividends received
in Cash), in each case, for that period, without taking any account of the
following items (without double counting):




  (a)

any Interest accrued as an obligation of any member of the Group, whether or not
paid, deferred or capitalised during that period;

21

--------------------------------------------------------------------------------




  (b)

any amount of Tax on profits, gains or income paid or payable by members of the
Group and any amount of any rebate or credit in respect of Tax on profits, gains
or income received or receivable by members of the Group;

        (c)

any depreciation or amortisation whatsoever, and any charge for impairment or
any reversal in that period of any previous impairment charge;

        (d)

any loss against book value incurred by a member of the Group on the disposal of
any asset (other than trading stock) during that period;

        (e)

any gain over book value arising in favour of a member of the Group on the
disposal of any asset (other than trading stock) during that period and any gain
arising on any revaluation of an asset during that period;

        (f)

any unrealised gains or losses due to exchange rate movements which are reported
through the income statement;

        (g)

any unrealised gains or losses on any financial instrument (other than any
financial instrument which is accounted for on a hedge accounting basis) which
are reported through the income statement;

        (h)

the amount of profit or loss of any associate entity (which is not a member of
the Group) in which any member of the Group has an ownership interest, to the
extent (in respect of profit only) that the amount of such profit reported
through the income statement exceeds the amount (net of any applicable
withholding tax) received in cash by members of the Group through distributions
by that entity; and

        (i)

any extraordinary and exceptional items approved by the Facility Agent in
writing before the applicable Measurement Date;




1.2.4

Consolidated Total Borrowings in respect of the Group, at any time, means,
without double counting, the aggregate at that time of the Financial
Indebtedness of the members of the Group from sources external to the Group
calculated at its nominal or principal amount or, if greater, the maximum amount
payable on scheduled repayment or scheduled redemption of the relevant
liabilities. For the purpose of this definition, "Financial Indebtedness":




  (a)

does not include any Permitted Financial Indebtedness pursuant to Clause 22.5.3
(Financial Indebtedness);

        (b)

does not include any Settlement Obligations in respect of the Group; and

        (c)

in relation to any Treasury Transaction, only includes the actual amount due by
the Borrower as a result of the termination or close-out of that derivate
transaction;




1.2.5

Consolidated Total Net Borrowings means, at any time, Consolidated Total
Borrowings less the aggregate amount at that time of all Cash and Cash
Equivalents held by members of the Group;

    1.2.6

Interest means:




  (a)

interest and amounts in the nature of interest accrued;

        (b)

prepayment penalties or premiums incurred in repaying or prepaying any Financial
Indebtedness;

22

--------------------------------------------------------------------------------




  (c)

discount fees and acceptance fees payable or deducted in respect of any
Financial Indebtedness, including fees payable in respect of letters of credit
and guarantees;

        (d)

any net payment (or, if appropriate in the context, receipt) under any interest
rate hedging agreement or instrument, taking into account any premiums payable;

        (e)

any dividends on shares if those shares constitute Financial Indebtedness for
purposes of this Agreement; and

        (f)

any other payments and deductions of similar effect (including the finance cost
element of finance leases),

and includes commitment and non-utilisation fees (including those payable under
the Finance Documents), but excludes facility agent's and front-end, management,
arrangement and participation fees with respect to any Financial Indebtedness
(including those payable under the Finance Documents);

1.2.7

Measurement Date means:




  (a)

30 September, 2017; and

        (b)

thereafter, the last day of March, June, September and December of each year;




1.2.8

Measurement Period means each period of 12 months ending on a Measurement Date;

    1.2.9

Settlement Assets, at any time, means the cash and other funds that are treated
and referred to as "settlement assets" in the relevant quarterly financial
statements and/or annual financial statements of Holdco at that time;

    1.2.10

Settlement Obligations, at any time, means the cash and other funds that are
treated and referred to as "settlement obligations" in the relevant quarterly
financial statements and/or annual financial statements of Holdco at that time;
and

    1.2.11

Total Net Leverage Ratio means, on any applicable Measurement Date, the ratio of
Consolidated Total Net Borrowings to Consolidated EBITDA for the Measurement
Period ending on that date.




1.3

Construction




1.3.1

In this Agreement, unless inconsistent with the context, any reference to:




(a)

any Arranger, the Facility Agent, any Finance Party, any Lender, any Obligor,
any Party or any other person shall be construed so as to include its successors
in title, permitted cessionaries and permitted transferees;

        (b)

a document being in the agreed form means that the document is in a form
previously agreed in writing by or on behalf of the Borrower and the Facility
Agent or, if not so agreed, is in form and substance satisfactory to the
Facility Agent;

        (c)

an amendment includes an amendment, supplement, novation, re-enactment,
replacement, restatement or variation and amend will be construed accordingly;

23

--------------------------------------------------------------------------------




  (d)

assets includes businesses, undertakings, securities, properties, revenues or
rights of every description and whether present or future, actual or contingent;

        (e)

an authorisation includes authorisation, consent, approval, resolution, licence,
permit, exemption, filing, notarisation, lodgement or registration;

        (f)

authority includes any court or any governmental, intergovernmental or
supranational body, agency, department or any regulatory, self-regulatory or
other authority;

        (g)

a disposal means a sale, transfer, cession, assignment, donation, grant, lease,
licence or other alienation or disposal, whether voluntary or involuntary and
whether pursuant to a single transaction or a series of transactions, and
dispose will be construed accordingly;

        (h)

distribution means a transfer by a company of money or other assets of the
company (other than its own shares) to, or to the order (or otherwise for the
benefit) of, one or more holders of shares in that company or another company
within the same group of companies, including any principal or interest in
respect of amounts due (whether in respect of an intercompany or a shareholder
loan or otherwise); any dividend (including any interest on any unpaid amount of
a dividend), charge, fee, consideration or other distribution (whether in cash
or in kind) on or in respect of its shares or share capital (or any class of its
share capital); any repayment or distribution of any share premium account; and
the payment of any management, advisory or other fee;

        (i)

a Finance Document or any other agreement or instrument includes (without
prejudice to any prohibition on amendments) all amendments (however fundamental)
to that Finance Document or other agreement or instrument, including any
amendment providing for any increase in the amount of a facility or any
additional facility or replacement facility;

        (j)

a guarantee means (other than in Clause 18 (Guarantee and Indemnity) any
guarantee, bond, letter of credit, indemnity or similar assurance against
financial loss, or any obligation, direct or indirect, actual or contingent, to
purchase or assume any indebtedness of any person or to make an investment in or
loan to any person or to purchase assets of any person, where, in each case,
that obligation is assumed in order to maintain or assist the ability of that
person to meet any of its indebtedness;

        (k)

indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

        (l)

know your customer requirements are the identification checks that a Finance
Party requests in order to meet its obligations under any applicable law or
regulation to identify a person who is (or is to become) its customer;

        (m)

a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, fund, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

        (n)

a refinancing means an unscheduled repayment of Loans and other amounts
outstanding under the Finance Documents which is funded, directly or indirectly,
by way of Financial Indebtedness incurred or shares issued by a member of the
Group, and refinance will be construed accordingly;

24

--------------------------------------------------------------------------------




  (o)

a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type with which any person to which it applies is accustomed
to comply) of any governmental, inter-governmental or supranational body,
agency, department or regulatory, self-regulatory or other authority;

        (p)

a provision of law is a reference to that provision as extended, applied,
amended or re-enacted, and includes any subordinate legislation;

        (q)

one gender include a reference to the others; the singular includes the plural
and vice versa; natural persons include juristic persons and vice versa; and

        (r)

a time of day is a reference to Johannesburg time.




1.3.2

Section, Clause and Schedule headings are for ease of reference only, and do not
in any way affect the interpretation of a Finance Document.

    1.3.3

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

    1.3.4

A Default (other than an Event of Default) is continuing if it has not been
remedied within any applicable remedy period expressly provided for in a Finance
Document or waived, and an Event of Default is continuing if it has not been
waived.

    1.3.5

If any provision in a definition is a substantive provision conferring rights or
imposing obligations on any Party, notwithstanding that it appears only in an
interpretation clause, effect shall be given to it as if it were a substantive
provision of the relevant Finance Document.

    1.3.6

A term defined in a particular Clause of a Finance Document, unless it is clear
from the Clause in question that application of the term is to be limited to the
relevant Clause, shall bear the meaning ascribed to it for all purposes of the
relevant Finance Document, notwithstanding that that term has not been defined
in any interpretation Clause.

    1.3.7

The Schedules to a Finance Document form an integral part thereof and a
reference to a Clause or a Schedule is a reference to a clause of, or a schedule
to, this Agreement.

    1.3.8

Unless expressly otherwise provided in a Finance Document or inconsistent with
the context, any number of days prescribed in a Finance Document must be
calculated by including the first and excluding the last day, unless the day
before that last day falls on a day that is not a Business Day, in which case,
the day before that last day will instead be the next Business Day.

    1.3.9

The rule of construction that, in the event of ambiguity, a contract shall be
interpreted against the party responsible for the drafting thereof, shall not
apply in the interpretation of the Finance Documents.

    1.3.10

The use of the word including followed by specific examples will not be
construed as limiting the meaning of the general wording preceding it, and the
eiusdem generis rule must not be applied in the interpretation of such general
wording or such specific examples.

    1.3.11

The expiry or termination of any Finance Documents shall not affect those
provisions of the Finance Documents that expressly provide that they will
operate after any such expiry or termination or which of necessity must continue
to have effect after such expiry or termination, notwithstanding that the
clauses themselves do not expressly provide for this.

25

--------------------------------------------------------------------------------




1.3.12

The Finance Documents shall to the extent permitted by applicable law be binding
on and enforceable by the administrators, trustees, permitted cessionaries,
business rescue practitioners or liquidators of the Parties as fully and
effectually as if they had signed the Finance Documents in the first instance
and reference to any Party shall be deemed to include such Party’s
administrators, trustees, permitted cessionaries, business rescue practitioners
or liquidators, as the case may be.

    1.3.13

Unless the contrary intention appears:




  (a)

a reference to a Party will not include any person if it has ceased to be a
Party under this Agreement;

        (b)

any obligation of an Obligor under the Finance Documents which is not a payment
obligation remains in force for so long as any payment obligation of an Obligor
is or may be or is capable of becoming outstanding under the Finance Documents;
and

        (c)

any obligation of an Obligor under the Finance Documents includes an obligation
on that Obligor not to contract or agree to do something or not to do something
which would breach that first obligation, unless such contract or agreement is
conditional on the approval of the Facility Agent (as required under any Finance
Document).




1.4

Third party rights




1.4.1

Except as expressly provided for in this Agreement or in any other Finance
Document, no provision of any Finance Document constitutes a stipulation for the
benefit of any person who is not a party to that Finance Document.

    1.4.2

Notwithstanding any term of any Finance Document, the consent of any person who
is not a party to that Finance Document is not required to rescind or vary that
Finance Document at any time except to the extent that the relevant variation or
rescission (as the case may be) relates directly to the right conferred upon any
applicable third party under a stipulation for the benefit of that party that
has been accepted by that third party.

26

--------------------------------------------------------------------------------

SECTION 2
THE SENIOR FACILITIES

2.

THE SENIOR FACILITIES




2.1

Senior Facility A

Subject to the terms of this Agreement and the Senior Facility A Agreement, the
Senior Facility A Lenders make available to the Borrower a Rand-denominated
amortising term loan facility in an aggregate amount equal to the Total Senior
Facility A Commitments.

2.2

Senior Facility B

   

Subject to the terms of this Agreement and the Senior Facility B Agreement, the
Senior Facility B Lenders make available to the Borrower a Rand-denominated
amortising term loan facility in an aggregate amount equal to the Total Senior
Facility B Commitments.

    2.3

Senior Facility C




2.3.1

Subject to the terms of this Agreement and the Senior Facility C Agreement, the
Senior Facility C Lenders make available to the Borrower, during the
Availability Period relating to Senior Facility C, a Rand-denominated amortising
term loan facility in an aggregate amount equal to the Total Senior Facility C
Commitments.

    2.3.2

In this Clause 2.3:




  (a)

Pro Rata Share, at any time with respect to any Senior Facility C Lender, means:




  (i)

if Total Senior Facility C Commitments or Senior Facility B Outstandings are R0
at that time, the ratio at that time of the Commitment of that Senior Facility C
Lender under Senior Facility A to the Total Senior Facility A Commitments (in
each case, as reduced or cancelled in accordance with the terms of this
Agreement);

        (ii)

at all other times, the proportion at that time which that Senior Facility C
Lender's Senior Facility C Outstandings bears to the aggregate Senior Facility C
Outstandings under Senior C Facility;




  (b)

Senior Facility A Voluntary Prepayment Date means a date on which the Borrower
makes a voluntary prepayment, pursuant to Clause 7.7 (Voluntary prepayments), of
an outstanding principal amount of the Senior Facility A Loan in accordance with
the payment mechanics set out in Clause 30.1 (Payment mechanics);

        (c)

Senior Facility C Commitment, at any time with respect to any Senior Facility C
Lender, means its Pro Rata Share at that time of the Total Senior Facility C
Commitments and the amount of any Senior Facility C Commitment transferred to it
under this Agreement to the extent not cancelled, reduced or transferred by it
under this Agreement;

        (d)

Senior Facility C Lenders means:

27

--------------------------------------------------------------------------------




  (i)

the Senior Facility A Lenders as at each Senior Facility A Voluntary Prepayment
Date (which will include an Original Senior Facility C Lender to the extent it
is a Senior Facility A Lender on any such date); and

        (ii)

any bank, financial institution, trust, fund or other entity which becomes a
Party as a Senior Facility C Lender after the first Senior Facility A Voluntary
Prepayment Date in accordance with Clause 24 (Changes to the Lenders),

in each case, which has not ceased to be a Party in accordance with the terms of
this Agreement (and Senior Facility C Lender, as the context requires, means any
of them); and

  (e)

Total Senior Facility C Commitments means, at any time, an amount equal to the
aggregate amount of voluntary prepayments of the outstanding principal amount of
the Senior Facility A Loan made by the Borrower pursuant to Clause 7.7
(Voluntary prepayments) at that time, provided that:




  (i)

if there is no Senior Facility A Loan disbursed under this Agreement and the
Senior Facility A Agreement; or

        (ii)

if there is such disbursement, until the Borrower has made a prepayment in
respect of any principal amount of the Senior Facility A Loan pursuant to Clause
7.7 (Voluntary prepayments),

the Total Facility C Commitments shall be R0.

2.4

Senior Facility D

   

Subject to the terms of this Agreement and the Senior Facility D Agreement, the
Senior Facility D Lenders make available to the Borrower a Rand-denominated
amortising term loan facility in an aggregate amount equal to the Total Senior
Facility D Commitments.

    2.5

Senior Facility E

   

Subject to the terms of this Agreement and the Senior Facility E Agreement, the
Senior Facility E Lenders make available to the Borrower a Rand-denominated
overdraft facility in an aggregate amount equal to the Total Senior Facility E
Commitments.

    2.6

Finance Parties' rights and obligations




2.6.1

The obligations of each Finance Party under the Finance Documents are separate
and independent. Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other Party under the
Finance Documents. No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

    2.6.2

The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with Clause 2.6.3. The rights of each Finance
Party include any debt owing to that Finance Party under the Finance Documents
and, for the avoidance of doubt, any part of a Loan or any other amount owed by
an Obligor which relates to a Finance Party’s participation in a Senior Facility
or its role under a Finance Document (including any such amount payable to the
Facility Agent on its behalf) is a debt owing to that Finance Party by that
Obligor.

28

--------------------------------------------------------------------------------




2.6.3

A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.




3.

PURPOSE




3.1

Purpose




3.1.1

The Borrower shall apply all amounts borrowed by it under Senior Facility A to
fund the acquisition of the Cell C Shares and for no other purpose whatsoever.

    3.1.2

The Borrower shall apply all amounts borrowed by it under Senior Facility B and
Senior Facility C to:




  (a)

fund working capital requirements and general corporate expenditure requirements
of the Group;

        (b)

fund capital expenditure requirements of the Group; and

        (c)

pay costs, fees and expenses incurred by the Borrower in entering into the
Finance Documents,

and for no other purpose whatsoever.

3.1.3

The Borrower shall apply all amounts borrowed by it under Senior Facility D to
fund working capital and general corporate (including acquisitions) requirements
of the Group and for no other purpose whatsoever.

    3.1.4

The Borrower shall apply all amounts borrowed by it under Senior Facility E for
purposes of ordering cash to provide a cash float for the Group's static
automated teller machines and for no other purpose whatsoever.




3.2

Monitoring

   

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement and a Senior Facility Agreement.




4.

CONDITIONS OF UTILISATION




4.1

Initial conditions precedent

   

A Utilisation Request may not be given (and a Lender shall have no obligation to
advance any Loan or provide any other form of credit or financial accommodation
under any Senior Facility to any person) unless the Facility Agent has notified
the Borrower that all the documents and other evidence listed in Part I of
Schedule 2 (Conditions Precedent) have been received in form and substance
satisfactory to the Lenders. The Facility Agent shall notify the Borrower as
soon as reasonably practicable upon receiving confirmation of all the Lenders
being so satisfied.

    4.2

Further conditions precedent

   

Subject to the terms of this Agreement, a Lender will only be obliged to
participate in a Loan or other Utilisation under a Senior Facility if, in the
reasonable opinion of that Lender, on the date of the Utilisation Request and on
the proposed Utilisation Date:




4.2.1

the Repeating Representations are correct in all material respects; and

    4.2.2

no Default is continuing or would result from the proposed Utilisation.

29

--------------------------------------------------------------------------------


\

4.3

Waiver or deferral of conditions precedent

   

Each condition precedent referred to in this Clause 4 is for the benefit solely
of the Lenders. The Facility Agent (acting on the instructions of all the
Lenders) may, by notice to the Borrower, waive or defer delivery of any
condition precedent, in whole or in part, and subject to such other conditions
(if any) as it may determine.

    4.4

Failure to close

   

If the Closing Date has not occurred by 23H59 on the Longstop Date (or such
later date as may be agreed by the Facility Agent, acting on the instructions of
all the Lenders), the Total Commitments shall immediately, automatically and
without a requirement for notice to be given to any person, be cancelled and
reduced to zero.




5.

UTILISATION




5.1

Utilisations under a Senior Facility Agreement

   

Subject to the terms of this Agreement, the Borrower may utilise a Senior
Facility under a Senior Facility Agreement to which it is a party on the terms
and conditions of the applicable Senior Facility Agreement.

    5.2

Automatic cancellation

   

The Commitments of each Lender under a Senior Facility which, at that time, are
unutilised, shall automatically be cancelled immediately at 11h00 on the last
day of the Availability Period for the relevant Senior Facility.

30

--------------------------------------------------------------------------------

SECTION 3
REPAYMENT, PREPAYMENT AND CANCELLATION

6.

REPAYMENT

   

Subject to the terms of this Agreement, the Borrower shall repay all Loans made
to it under a Senior Facility Agreement to which it is a party in full, in the
amounts and on the dates specified in that Senior Facility Agreement, and
otherwise in accordance with the terms of that Senior Facility Agreement.

    7.

PREPAYMENT AND CANCELLATION




7.1

Mandatory prepayment - illegality

   

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement, to maintain its
participation in any Loan:




7.1.1

that Lender shall notify the Facility Agent as soon as reasonably practicable
upon becoming aware of that event;

    7.1.2

upon the Facility Agent notifying the Borrower, the Available Commitment of that
Lender will be immediately cancelled;

    7.1.3

the Borrower shall repay that Lender's participation in the Loans (together with
all other Senior Facility Outstandings due to that Lender) on the last day of
the Interest Period for each Loan occurring after the Facility Agent has
notified the Borrower or, if earlier, the date specified by the Lender in the
notice delivered to the Facility Agent (being no earlier than the last day of
any applicable grace period permitted by law).




7.2

Mandatory prepayment - sanctions




7.2.1

If any member of the Group (including, for this purpose, Smart Life):




  (a)

is or becomes a Sanctioned Entity;

        (b)

participates in any manner in any Sanctioned Transaction,

each Obligor shall notify the Facility Agent promptly upon becoming aware of
that event (unless that Obligor is aware that a notification has already been
provided by another Obligor).

7.2.2

If any event contemplated by Clause 7.2.1 occurs, the following shall apply:




  (a)

upon the Facility Agent receiving a notice from an Obligor under Clause 7.2.1 or
a similar notice from any Finance Party, it shall notify the Lenders as soon as
reasonably practicable;

        (b)

a Lender shall not be obliged to fund any Utilisation;

        (c)

if a Lender so requires, the Facility Agent shall cancel the Commitments of that
Lender and declare the participation of that Lender in all outstanding
Utilisations, together with all other Senior Facility Outstandings due to that
Lender due and payable, whereupon the Commitments of that Lender will be
cancelled immediately and all such outstanding amounts will become due and
payable on the last day of the Interest Period for each Loan occurring after the
Facility Agent has so notified the Borrower or, if earlier, the date specified
by the Facility Agent in that notice (being no earlier than the last day of any
applicable grace period permitted by law).

31

--------------------------------------------------------------------------------




7.3

Mandatory prepayment - change of control or transfer of business




7.3.1

If, at any time:




  (a)

any person, or group of persons acting in concert, gains control, directly or
indirectly, of Holdco;

        (b)

the shares of common stock of Holdco are delisted from the NASDAQ Stock Market
or the trade in those shares is suspended for more than five trading day (other
than by reason of a general suspension of trading in securities by the NASDAQ
Stock Market);

        (c)

the International Finance Corporation, an international organization established
by articles of agreement among its member countries, including South Africa,
(the IFC) gives notices of its intention to exercise its rights under the
shareholders' agreement of Holdco to require Holdco to purchase any or all of
the shares of common stock of Holdco held by the IFC;

        (d)

subject to Clause 7.3.2, Holdco does not, or ceases to, hold, legally and
beneficially, and have the right to vote as it sees fit 100 per cent. of the
issued share capital of the Borrower;

        (e)

subject to Clause 7.3.2, the Borrower does not, or ceases to, hold, legally and
beneficially, and have the right to vote as it sees fit, directly or indirectly,
100 per cent. of the issued share capital of each other Obligor (other than Cash
Paymaster); or

        (f)

there is one or more sales (whether in a single transaction or a series of
related transactions) of assets of one or more members of the Group associated
with any operating division or business which, on a cumulative basis,
contributed (directly or indirectly) more than 25.00 per cent. of Consolidated
EBITDA or total assets of the Group for the Measurement Period of the Group most
recently ended,

(each a Control Event) the Borrower shall promptly notify the Facility Agent
upon becoming aware of that Control Event, and the following shall apply:

  (i)

a Lender shall not be obliged to fund any Utilisation; and

        (ii)

if a Lender so requires, the Facility Agent shall, by notice to the Borrower,
cancel the Commitments of that Lender and declare the participation of that
Lender in all outstanding Utilisations, together with all other Senior Facility
Outstandings due to that Lender immediately due and payable, whereupon the
Commitments of that Lender will be cancelled immediately and all such
outstanding Utilisations will become immediately due and payable.




7.3.2

A Control Event shall not occur:




  (a)

in relation to Clause 7.3.1(d) where Holdco's shareholding, or the percentage of
shares it is entitled to vote, reduces, directly or indirectly, by a maximum
amount of 25 per cent. pursuant to a Permitted BEE Transaction; or

32

--------------------------------------------------------------------------------




  (b)

in relation to Clause 7.3.1(e) where the Borrower's shareholding, or the
percentage of shares it is entitled to vote, reduces, directly or indirectly, by
a maximum amount of 25 per cent. pursuant to a Permitted BEE Transaction.




7.3.3

For purposes of this Clause:




  (a)

control, in relation to any company or similar organisation or person:




  (i)

the shares of which are not listed on a stock exchange, means another company or
legal entity or person (whether alone or pursuant to an agreement with others):




  (A)

holds or controls more than 50 per cent. of the voting rights (taking into
account when such voting rights can be exercised) in that company;

        (B)

has the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to appoint or remove the majority of that company’s board of
directors; or

        (C)

has the power to ensure the majority of that company’s board of directors will
act in accordance with its wishes; and




  (ii)

the shares of which are listed on a stock exchange, means:




  (A)

the holding of shares or the aggregate of holdings of shares or other securities
in a company entitling the holder thereof to exercise, or cause to be exercised
more than 50 per cent. of the voting rights at shareholder meetings of the
company irrespective of whether such holding or holdings confers de facto
control; or

        (B)

the holding or control by a shareholder or member alone or pursuant to an
agreement with other shareholders or members of more than 50 per cent. of the
voting rights in the company irrespective of whether such holding or holdings
confers de facto control; and




  (b)

acting in concert means a group of persons who, pursuant to an agreement or
undertaking (whether formal or informal) actively co-operate, through the
acquisition of shares in the Borrower by any of them, either directly or
indirectly, to obtain or consolidate control of the Borrower.




7.4

Mandatory prepayment - material disposal and insurance proceeds




7.4.1

In this Agreement:

Disposal Proceeds means the gross amount of consideration receivable by any
member of the Group, in cash or cash equivalent instruments which upon receipt
are readily convertible into Cash on reasonable commercial terms pursuant to a
disposal of assets:

  (a)

including the amount of any intercompany loan repaid by a person who ceases to
be a member of the Group to continuing members of the Group;

        (b)

treating any amount owing by any purchaser of assets as consideration received
in cash if such amount is payable in cash later than 6 Months after such
disposal or, if such amount is payable in cash within 6 Months of such disposal,
such cash will be taken into consideration on the date of receipt by the member
of the Group;

33

--------------------------------------------------------------------------------




  (c)

treating any amount set off by any purchaser of assets as consideration received
in cash;

        (d)

treating consideration initially received in a form other than cash or such
other cash instruments, as being received when and if that consideration is
converted into cash or such other cash instruments or becomes readily so
convertible on reasonable commercial terms;

        (e)

after deducting Taxes (and amounts reserved in respect of Taxes) paid or payable
by members of the Group as a result of that disposal of assets; and

        (f)

after deducting the properly evidenced costs and expenses incurred by members of
the Group to persons who are not members of the Group directly in connection
with that disposal of assets, including, in respect of the redundancy of
employees or the relocation of employees which occurs as a result of that
disposal of up to R80,000,000 during the term of this Agreement;

Excluded Disposal Proceeds means any Disposal Proceeds:

  (a)

which, when taken together with the Disposal Proceeds of all other disposals of
assets by members of the Group in the same financial year, are less than
R50,000,000;

        (b)

which, when taken together with the Disposal Proceeds of all other disposals of
assets by members of the Group in the same financial year, are more than
R50,000,000, but only to the extent that, they are to be (and are) applied as
soon as reasonably practicable and in any event within 120 days of the date of
receipt thereof (or such longer period as the Facility Agent may agree), to
replace an asset (not being shares or any other ownership interest in a person)
with another asset of a substantially similar type for use in the Group's
business (being a fixed asset in the case of a disposal of a fixed asset);

        (c)

of a disposal referred to in Clauses 22.6.1, 22.6.2, 22.6.3 (but only where the
disposing entity is an Obligor and the acquiring entity is also an Obligor),
22.6.5, 22.6.6, 22.6.7, 22.6.8, 22.6.10, 22.6.11 or 22.6.12 (Disposals); or

        (d)

which the Facility Agent agrees in writing comprises Excluded Disposal Proceeds;

Excluded Insurance Proceeds means Insurance Proceeds received by a member of the
Group:

  (a)

which are received under the policy of insurance taken out by the Borrower with
Senate Transit Underwriters Managers Proprietary Limited on or about the Second
Amendment and Restatement Date;

        (b)

which are, or are to be, applied to meet a third party liability claim or to
cover operating losses (including business interruption, interruption loss or
other loss of revenue) in respect of which the relevant Insurance claim was
made;

        (c)

which are applied or contractually committed to be applied (and are then so
applied) as soon as reasonably practicable and in any event within 120 days of
the date of receipt (or such longer period as the Facility Agent may agree), in
reinstating or replacing (on a like for like basis) any asset, or in defraying
the loss or liability to which the claim relates; or

34

--------------------------------------------------------------------------------




  (d)

which are in an amount per claim which is less than R50,000,000 and, when taken
together with the value of any other claims in the same financial year, are less
than R50,000,000;

Insurance Proceeds means the proceeds of a claim under any contract of Insurance
maintained by or which may be claimed by a member of the Group, after deducting
the reasonable, properly evidenced costs and expenses incurred by members of the
Group to persons who are not members of the Group directly in connection with
the recovery of that claim;

Material Disposal Proceeds means Disposal Proceeds other than Excluded Disposal
Proceeds;

Material Insurance Proceeds means Insurance Proceeds other than Excluded
Insurance Proceeds; and

Recovered Net Proceeds means Material Disposal Proceeds or Material Insurance
Proceeds, as applicable.

7.4.2

The Borrower must notify the Facility Agent within 10 Business Days of the
receipt of any Disposal Proceeds or Insurance Proceeds by a member of the Group.

    7.4.3

If a member of the Group receives any Recovered Net Proceeds, the Borrower shall
offer to prepay Utilisations and other Senior Facility Outstandings in an amount
equal to the balance of those Recovered Net Proceeds, and procure that the
Recovered Net Proceeds are applied to discharge any payments required to be made
as a result of an acceptance of any such offer, all in accordance with the
requirements of Clause 8 (Prepayment Offers and Priorities).




7.5

Mandatory prepayment - Moneyline




7.5.1

In this Agreement:

Moneyline Event means a change to any law, regulation or authorisation
applicable to Moneyline (including the loss of any licence or registration by
Moneyline) which will, or is reasonably likely to, adversely affect the ability
of Moneyline to operate its business in the ordinary course and in all material
respects as it is being conducted (including its ability to advance credit to
its customers);

Moneyline Proceeds means the cash proceeds received by Moneyline from its
debtors from the repayment or prepayment of any loans under which Moneyline was
the creditor.

7.5.2

The Borrower must notify the Facility Agent promptly upon becoming aware of the
occurrence of a Moneyline Event.

    7.5.3

Following the occurrence of a Moneyline Event, if a member of the Group receives
any Moneyline Proceeds, the Borrower shall offer to prepay Utilisations and
other Senior Facility Outstandings in an amount equal to the balance of those
Moneyline Proceeds, and procure that the Moneyline Proceeds are applied to
discharge any payments required to be made as a result of an acceptance of any
such offer, all in accordance with the requirements of Clause 8 (Prepayment
Offers and Priorities).

35

--------------------------------------------------------------------------------




7.6

Mandatory prepayment - Subscription failure

   

If the Subscription does not occur on the Subscription Date, the Borrower shall
repay each Lender's participation in the Senior Facility A Loan (together with
all other Senior Facility A Outstandings due to that Lender) on or before the
last day of the Interest Period for the Senior Facility A Loan following the
failure of the Subscription to occur on the Subscription Date.

    7.7

Voluntary prepayment

   

Subject to the provisions of this Clause below, the Borrower may, by giving not
less than 10 Business Days' prior notice to the Facility Agent, prepay a Senior
Loan or other amount utilised under a Senior Facility at any time, in whole or
in part. A prepayment of part of a Senior Loan must be in a minimum amount of
R25,000,000 and an integral multiple of R5,000,000 or such lesser amount as may
be outstanding under the Finance Documents (or such other amount as may be
agreed by the Facility Agent).

    7.8

Voluntary cancellation




7.8.1

The Borrower may, by giving the Facility Agent not less than 10 Business Days'
prior notice (or such shorter period as the Facility Agent may agree) cancel an
Available Facility, in whole or in part. A partial cancellation of any of an
Available Facility must be in a minimum amount of R25,000,000.

    7.8.2

Any partial cancellation of an Available Facility under this Clause must be
applied against the Commitment of each Lender under the relevant Senior Facility
pro rata.




7.9

Cancellation and prepayment of a single Lender on a change of costs




7.9.1

If:




  (a)

any sum payable to any Lender by an Obligor is required to be increased under
Clause 13.2 (Tax gross-up); or

        (b)

any Lender claims indemnification from the Borrower under Clause 13.3 (Tax
indemnity) or Clause 14 (Changes in Costs),

the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, and provided no Default is then
continuing, give the Facility Agent notice of cancellation of the Commitment of
that Lender and its intention to procure the repayment of that Lender's
participation in the Utilisations.

7.9.2

On receipt of a notice of cancellation referred to in Clause 7.9.1, the
Commitment of that Lender shall immediately be cancelled and reduced to zero.

    7.9.3

On the last day of each Interest Period in relation to a Utilisation which ends
after the Borrower has given notice of cancellation and/or repayment under
Clause 7.9.1 (or, if earlier, the date specified by the Borrower in that
notice), the Borrower shall repay that Lender's participation in the relevant
Utilisation together with all other Senior Facility Outstandings owed to that
Lender under the relevant Facilities.




7.10

Re-borrowing and reinstatement




7.10.1

Unless otherwise provided, no amount of a Utilisation paid, repaid or prepaid
under this Agreement or a Senior Facility Agreement may be re-borrowed under
that Senior Facility Agreement.

36

--------------------------------------------------------------------------------




7.10.2

No amount of the Total Commitments cancelled under this Agreement or a Senior
Facility Agreement may be reinstated.




7.11

Application of partial prepayments

   

Any amount to be applied in prepayment of Utilisations and other Senior Facility
Outstandings under this Agreement or a Senior Facility Agreement:




7.11.1

shall, in relation to any mandatory prepayment pursuant to this Clause 7, be
applied in or towards discharging the Utilisation and other Senior Facility
Outstandings under the Facilities pro rata;

    7.11.2

in respect of a particular Senior Facility, shall be applied in or towards
discharging the participation of Lenders in any Utilisation and other Senior
Facility Outstandings under that Senior Facility pro rata;

    7.11.3

in respect of Senior Facility A, will not be applied against the Repayment
Instalments in respect of Senior Facility A that remain outstanding under that
Senior Facility;

    7.11.4

in respect of Senior Facility B, will be applied against the Repayment
Instalments in respect of Senior Facility B, if any, that remain outstanding
under that Senior Facility pro rata;

    7.11.5

in respect of Senior Facility D, will be applied against the Repayment
Instalments in respect of Senior Facility D, if any, that remain outstanding
under that Senior Facility pro rata;

    7.11.6

in respect of Senior Facility E, will be applied against the any amount in
respect of Senior Facility E, if any, that remains outstanding under that Senior
Facility,

except, in respect of Clause 7.11.1, for a prepayment which is required to be
made to a particular Lender under this Clause 7 or under Clause 8 (Prepayment
Offers and Priorities).

7.12

Other provisions




7.12.1

If all or part of any Lender's participation in a Loan is repaid or prepaid and
is not available for redrawing, an amount of that Lender's commitments (equal to
the amount of the participation which is repaid or prepaid) will be deemed to be
cancelled on the date of repayment or prepayment.

    7.12.2

If the Facility Agent receives any notice of prepayment or cancellation under
this Clause 7 or a Senior Facility Agreement, it shall forward a copy of that
notice as soon as reasonably practicable to either the Borrower or the affected
Finance Parties, as appropriate.

    7.12.3

Any notice of prepayment or cancellation given by a Party under this Clause 7 or
a Senior Facility Agreement shall be irrevocable and, unless a contrary
indication appears in a Finance Document, shall specify the date or dates upon
which the relevant cancellation or prepayment is to be made and the amount of
that cancellation or prepayment.

    7.12.4

Except as expressly otherwise provided in this Clause 7 or a Senior Facility
Agreement, any prepayment shall be made together with accrued interest on the
amount prepaid, without premium or penalty except for any Break Costs which
arise as a result of such prepayment or as may be otherwise provided in the
applicable Senior Facility Agreement.

37

--------------------------------------------------------------------------------




7.12.5

The Borrower shall not pay, repay or prepay all or any part of the Utilisations
or cancel all or any part of the Commitments except at the times and in the
manner expressly provided for in this Agreement and the applicable Senior
Facility Agreement.

    7.12.6

The Facility Agent may agree a shorter notice period for a voluntary prepayment
or a voluntary cancellation under a Senior Facility.




8.

PREPAYMENT OFFERS AND PRIORITIES

The provisions of this Clause 8 shall apply to all amounts that are required to
be applied in or towards the prepayment of Utilisations and other Senior
Facility Outstandings pursuant to Clauses 7.4 (Mandatory prepayment - material
disposal and insurance proceeds) and Clause 22.19.2(f) (Distributions).

8.1

Initial Prepayment Offers

If:

8.1.1

a member of the Group receives any amount of Recovered Net Proceeds or Moneyline
Proceeds (in each case, the Distributable Balance), the Borrower, by way of a
notice (an Initial Offer Notice) delivered to the Facility Agent no later than
10 Business Days after receipt of those Recovered Net Proceeds or Moneyline
Proceeds, as the case may be, shall offer (an Initial Prepayment Offer) to pay
and discharge the participation of each Lender in Utilisations and other Senior
Facility Outstandings that remain outstanding under the Senior Facilities, in
each case for an amount equal to a Lender's Pro Rata Share of the Distributable
Balance (in respect of each such Lender, its Distributable Share); or

    8.1.2

any Cash Distribution Prepayment Amount is required to be offered for prepayment
as contemplated in Clause 22.19.2(f) (Distributions) (the Distributable
Balance), the Borrower, by way of a notice (an Initial Offer Notice) delivered
to the Facility Agent at the same time as delivery of the notice contemplated in
Clause 22.19.2(a) (Distributions), shall offer (an Initial Prepayment Offer) to
pay and discharge the participation of each Lender in the Utilisations and other
Senior Term Facility Outstandings that remain outstanding under the Senior Term
Facilities, in each case for an amount equal to a Lender's Pro Rata Share of the
Distributable Balance (in respect of each such Lender, its Distributable Share).




8.2

Acceptances and Additional Prepayment Offers




8.2.1

If a Lender wishes to accept an Initial Prepayment Offer or any part thereof, it
must advise the Facility Agent of its acceptance and provide to it the following
details:




  (a)

the amount of its available Distributable Share which it requires to be paid to
it (an Accepted Prepayment Amount); and

        (b)

the maximum amount (the Additional Acceptances Limit) of any additional part of
the Distributable Balance it would be prepared to accept (if any) in or towards
payment and discharge of its participation in Utilisations and other Senior
Facility Outstandings that remain outstanding under a Senior Facility in
circumstances where one or more Lenders were to decline the applicable Initial
Prepayment Offers made to them,

by way of a notice delivered to the Facility Agent no later than 5 Business Days
after receipt of any applicable Initial Offer Notice (each such Lender which
accepts any applicable Initial Prepayment Offer for the amount of its
Distributable Share or any part thereof, being a Participating Lender). If a
Lender fails to advise the Facility Agent of its acceptance of an Initial
Prepayment Offer, as required under this paragraph, then it shall be deemed to
have accepted the Initial Prepayment Offer in full.

38

--------------------------------------------------------------------------------




8.2.2

The Facility Agent will advise the Borrower and the Lenders, by way of a notice
(an Acceptances Confirmation) delivered to each of them within 2 Business Days
following expiry of the 5 Business Day period within which any applicable
Initial Prepayment Offers may be accepted, of the following:




  (a)

the Initial Prepayment Offers accepted (including offers that are deemed to have
been accepted) and declined and the aggregate amount of Distributable Shares for
which Initial Prepayment Offers have been declined (the Declined Balance); and

        (b)

in relation to each Participating Lender, that portion of the Declined Balance
allocable to it (the Additional Prepayment Amount), being its Pro Rata Share
(and for purposes of determining its Pro Rata Share it is assumed that the
Senior Facility Outstandings of the Lenders declining the Initial Prepayment
Offer are nil) of the Declined Balance limited to its Additional Acceptances
Limit.




8.2.3

Upon delivery of an Acceptances Confirmation:




  (a)

the Borrower will be irrevocably deemed to have offered (the Additional
Prepayment Offer) to pay and discharge to each Participating Lender (in addition
to amounts accepted by it pursuant to Clause 8.2.1) its participation in
Utilisations and other Senior Facility Outstandings that remain outstanding; and

        (b)

each Participating Lender will be deemed to have accepted the Additional
Prepayment Offer,

in each case, for an amount equal to the Additional Prepayment Amount of each
such Lender.

8.3

Payment




8.3.1

Following a receipt of Recovered Net Proceeds and delivery of an Acceptances
Confirmation to the Borrower, the Borrower shall pay to the Facility Agent, for
the account of each Participating Lender, the Accepted Prepayment Amount and the
Additional Prepayment Amount (if any) of that Participating Lender, in full:




  (a)

on the Interest Payment Date immediately following expiry of the 120 day period
referred to in the definition of Excluded Disposal Proceeds and Excluded
Insurance Proceeds (as applicable) in Clause 7.4 (Mandatory prepayment -
material disposal and insurance proceeds) if the relevant Disposal Proceeds or
Insurance Proceeds have not been applied within that 120-day period; or

        (b)

if a Default is continuing, no later than the first Business Day following the
date on which the Facility Agent delivers an Acceptances Confirmation to the
Borrower.




8.3.2

Following a receipt of Moneyline Proceeds and delivery of an Acceptances
Confirmation to the Borrower, the Borrower shall pay to the Facility Agent, for
the account of each Participating Lender, the Accepted Prepayment Amount and the
Additional Prepayment Amount (if any) of that Participating Lender, in full

39

--------------------------------------------------------------------------------




  (a)

on the Interest Payment Date immediately following the date on which the
Facility Agent delivers an Acceptances Confirmation to the Borrower; or

        (b)

if a Default is continuing, no later than the first Business Day following the
date on which the Facility Agent delivers an Acceptances Confirmation to the
Borrower.




8.3.3

If any Cash Distribution Prepayment Amount is required to be offered for
prepayment as contemplated in Clause 22.19.2(f) (Distributions), the Borrower
shall, following delivery to it of an Acceptances Confirmation, pay to the
Facility Agent, for the account of each Participating Lender, the Accepted
Prepayment Amount and the Additional Prepayment Amount (if any) of that
Participating Lender, in full, before the payment of any Cash Distribution to
Holdco in accordance with Clause 22.19.2 (Distributions) or any cash payments
are made from any Available Distribution Amount in accordance with Clause 22.9.3
(Acquisitions). For the avoidance of doubt, any payment to a Participating
Lender pursuant to this Clause will be deemed to be a mandatory prepayment of
the relevant Utilisations and other Senior Facility Outstandings and not a
voluntary prepayment pursuant to Clause 7.7 (Voluntary prepayment).




8.4

Remaining amount of Distributable Balance

   

If, after having implemented the provisions of Clauses 8.1 and 8.2, the full
amount of any Distributable Balance offered to Lenders is not required to be
applied in or towards the payment, repayment or prepayment of Utilisation and
other Senior Facility Outstandings, any remaining balance (or any part thereof)
may be retained in the Group and used for the general operations of the members
of the Group.

40

--------------------------------------------------------------------------------

SECTION 4
COSTS OF UTILISATION

9.

INTEREST AND INTEREST PERIODS




9.1

Calculation, accrual and payment

All interest on a Loan made to the Borrower under a Senior Facility Agreement
shall be calculated, accrue and be paid by the Borrower for the account of the
Lenders under the relevant Senior Facility in accordance with the terms of that
Senior Facility Agreement.

9.2

Interest Periods

   

The Interest Periods which apply to a Loan made to the Borrower under a Senior
Facility Agreement shall be governed by the terms of that Senior Facility
Agreement.




10.

CHANGES TO THE CALCULATION OF INTEREST




10.1

Absence of quotations

   

Subject to Clause 10.2, if JIBAR is to be determined by reference to the
Reference Banks but a Reference Bank does not supply a quotation by 12h00 on the
Quotation Day, JIBAR shall be determined on the basis of the quotations provided
by the remaining Reference Banks.

    10.2

Market disruption




10.2.1

If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the Facility Agent shall advise the Borrower and the rate of
interest on each Lender's share of that Loan for the Interest Period shall be
the percentage rate per annum which is the sum of:




  (a)

the Margin; and

        (b)

the highest of the rates notified to the Facility Agent by the relevant Lender
as soon as practicable and in any event before interest is due to be paid in
respect of that Interest Period, to be that which expresses as a percentage rate
per annum the cost to that Lender of funding its participation in that Loan from
whatever source(s) it may reasonably select.




10.2.2

In this Agreement Market Disruption Event means:




  (a)

at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Facility Agent to determine JIBAR for the relevant
Interest Period; or

        (b)

before close of business in Johannesburg on the Quotation Day for the relevant
Interest Period, the Facility Agent receives notifications from one or more
Lenders whose aggregate participations in the Senior Loans exceed 20.00 per
cent. of aggregate principal amount of Loans outstanding under the Senior
Facilities that:




  (i)

the cost to them of funding their participation in that Loan from whatever
source they may reasonably select would be in excess of JIBAR;

41

--------------------------------------------------------------------------------




  (ii)

the cost to it or them of obtaining matching deposits in the Johannesburg
interbank market would be in excess of JIBAR for the relevant Interest Period;
or

        (iii)

matching deposits will not be available to them in the Johannesburg interbank
market in the ordinary course of business to fund their participation in that
Loan for the relevant Interest Period.




10.3

Alternative basis of interest or funding




10.3.1

Without prejudice to the generality of Clause 10.2, if a Market Disruption Event
occurs and the Facility Agent or the Borrower so requires, the Facility Agent
and the Borrower shall enter into negotiations (for a period of not more than 30
days, or such longer period as the Facility Agent may agree) with a view to
agreeing a substitute basis for determining the rate of interest.

    10.3.2

Any alternative basis agreed pursuant to Clause 10.3.1 shall, with the prior
consent of all the Lenders and the Borrower, be binding on all Parties.




11.

BREAK COSTS AND BREAK GAINS




11.1

The Borrower shall, within three Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being repaid or prepaid on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

    11.2

On the condition that no Default is then continuing, a Senior Facility Lender
shall, within 10 Business Days of demand by the Borrower, pay to the Borrower
the amount of any Break Gain attributable to all or any part of the
participation of that Senior Facility Lender in a Loan being repaid or prepaid
on a day other than the last day of an Interest Period for that Loan.

    11.3

Each Lender shall provide a certificate confirming the amount of its Break Costs
or Break Gains (as applicable) for any Interest Period in which they accrue.




12.

FEES




12.1

Non-refundable Deal Origination Fee

   

The Borrower shall pay to each Arranger a non-refundable deal origination fee in
the amount and at the times agreed in a Fee Letter.

    12.2

Commitment fee




12.2.1

The Borrower shall pay to the Facility Agent (for the account of each Senior
Facility C Lender) a fee computed at the rate of 0.22 per cent. per annum on
that Senior Facility C Lender's Available Commitment under Senior Facility C for
the Availability Period applicable to Senior Facility C.

    12.2.2

The accrued commitment fee is payable on the last day of each successive period
of one Month which ends during the relevant Availability Period, on the last day
of the relevant Availability Period and, if cancelled in full, on the cancelled
amount of the relevant Senior Facility C Lender's Commitment at the time the
cancellation is effective.

42

--------------------------------------------------------------------------------




12.3

Facility Agent Fee

   

The Borrower shall pay to the Facility Agent (for its own account) an agency fee
in the amount and at the times agreed in a Fee Letter.

43

--------------------------------------------------------------------------------

SECTION 5
ADDITIONAL PAYMENT OBLIGATIONS

13.

TAX GROSS-UP AND INDEMNITIES




13.1

Definitions




13.1.1

In this Agreement:

Protected Party means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document;

Tax Credit means a credit against, relief or remission for, or repayment of any
Tax;

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction;

Tax Payment means either the increase in a payment made by an Obligor to a
Finance Party under Clause 13.2 or a payment under Clause 13.3.

13.1.2

Unless a contrary indication appears, in this Clause 13 a reference to
determines or determined means a determination made in the absolute discretion
of the person making the determination.




13.2

Tax gross-up




13.2.1

Each Obligor shall make all payments to be made by it free and clear of and
without any Tax Deduction, unless a Tax Deduction is required by law.

    13.2.2

The Borrower shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly. Similarly, a Lender shall
notify the Facility Agent, as soon as reasonably practicable, on becoming so
aware in respect of a payment payable to that Lender. If the Facility Agent
receives such notification from a Lender it shall notify the Borrower and that
Obligor.

    13.2.3

If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

    13.2.4

If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

    13.2.5

Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Facility Agent for the Finance Party entitled to the payment
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.

44

--------------------------------------------------------------------------------




13.3

Tax indemnity




13.3.1

Each Obligor shall (within three Business Days of demand by the Facility Agent)
indemnify each Protected Party against, and shall pay to a Protected Party an
amount equal to the loss, liability or cost which that Protected Party
determines will be or has been (directly) suffered for or on account of Tax by
that Protected Party in respect of a Finance Document.

    13.3.2

Clause 13.3.1 shall not apply:




  (a)

with respect to any Tax assessed on a Finance Party: (A) under the law of the
jurisdiction in which that Finance Party is incorporated or, if different, the
jurisdiction (or jurisdictions) in which that Finance Party is treated as
resident for tax purposes or (B) under the law of the jurisdiction in which that
Finance Party's facility office is located in respect of amounts received or
receivable in that jurisdiction, if that Tax is imposed on or calculated by
reference to the net income received or receivable (but not any sum deemed to be
received or receivable) by that Finance Party;

        (a)

to the extent a loss, liability or cost is compensated for by an increased
payment under Clause 13.2 (Tax gross-up) or relates to a FATCA Deduction
required to be made by a Party.




13.3.3

A Protected Party making, or intending to make a claim under Clause 13.3.1,
shall notify the Facility Agent as soon as reasonably practicable of the event
which will give, or has given, rise to the claim, following which the Facility
Agent shall notify the Borrower or relevant Obligor of such claim.

    13.3.4

A Protected Party shall, on receiving a payment from an Obligor under this
Clause 13.3, notify the Facility Agent.




13.4

Tax Credit

   

Subject to Clause 28 (Conduct of Business by the Finance Parties), if an Obligor
makes a Tax Payment and the relevant Finance Party determines that:




13.4.1

a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

    13.4.2

that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor, as soon as reasonably
practicable, which that Finance Party determines will leave it (after that
payment) in the same after-Tax position as it would have been in had the Tax
Payment not been required to be made by the Obligor.

13.5

Stamp taxes

   

Each Obligor shall (within three Business Days of demand) indemnify each Finance
Party against, and shall pay to the relevant Finance Party, any cost, loss or
liability that the relevant Finance Party incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of any Finance Document.

    13.6

Value added tax




13.6.1

All amounts set out or expressed to be payable under a Finance Document by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to Clause 13.6.2, if VAT is or becomes chargeable on any
supply made by any Finance Party to any Party under a Finance Document, that
Party shall pay to the Finance Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
such VAT (and such Finance Party shall provide an appropriate VAT invoice to
such Party as soon as reasonably practicable).

45

--------------------------------------------------------------------------------




13.6.2

If VAT is or becomes chargeable on any supply made by any Finance Party (the
Supplier) to any other Finance Party (the Recipient) under a Finance Document,
and any Party other than the Recipient (the Subject Party) is required by the
terms of any Finance Document to pay an amount equal to the consideration for
such supply to the Supplier (rather than being required to reimburse the
Recipient in respect of that consideration), such Party shall also pay to the
Supplier (in addition to and at the same time as paying such amount) an amount
equal to the amount of such VAT. The Recipient will promptly pay to the Subject
Party an amount equal to any credit or repayment obtained by the Recipient from
the relevant tax authority which the Recipient reasonably determines is in
respect of such VAT.

    13.6.3

Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any costs or expenses, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.




13.7

FATCA information




13.7.1

Subject to Clause 13.7.3, each Party shall, within 10 Business Days of a
reasonable request by another Party:




  (a)

confirm to that other Party whether it is:




  (i)

a FATCA Exempt Party; or

        (ii)

not a FATCA Exempt Party;




  (b)

supply to that other Party such forms, documentation and other information
relating to its status under FATCA (including its applicable "passthrough
percentage" or other information required under the US Treasury regulations or
other official guidance including inter-governmental agreements) as that other
Party reasonably requests for the purposes of that other Party's compliance with
FATCA;

        (c)

supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.




13.7.2

If a Party confirms to another Party pursuant to Clause 13.7.1 that it is a
FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

    13.7.3

Clause 13.7.1 shall not oblige any Finance Party to do anything, and Clause
13.7.1(c) shall not oblige any other Party to do anything, which would or might
in its reasonable opinion constitute a breach of:

46

--------------------------------------------------------------------------------




  (a)

any law or regulation;

        (b)

any fiduciary duty; or

        (c)

any duty of confidentiality.




13.7.4

If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
Clause 13.7.1(a) or (b) (including, for the avoidance of doubt, where Clause
13.7.3 applies), then such Party shall be treated for the purposes of the
Finance Documents (and payments under them) as if it is not a FATCA Exempt Party
until such time as the Party in question provides the requested confirmation,
forms, documentation or other information.




13.8

FATCA Deduction




13.8.1

Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

    13.8.2

Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Company and the Agent and the Agent shall notify the other
Finance Parties.




14.

CHANGES IN COSTS




14.1

Increased costs




14.1.1

Subject to Clause 14.3, the Borrower shall, within three Business Days of a
demand by the Facility Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party as a result of:




  (a)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation;

        (b)

compliance with any law or regulation made after the Signature Date; or

        (c)

compliance with any aspect of the Basel III Framework (including any national
regulation which implements the Basel III Framework) whether implemented before
or after the Signature Date,

including, without limitation, any such law or regulation (including the Basel
III Framework) concerning capital adequacy requirements, liquid asset holding
requirements, special deposit requirements, prudential limits, reserve assets or
Tax.

14.1.2

In this Agreement:

Increased Costs means:

  (a)

a reduction in the rate of return from the Senior Facility or on a Finance
Party's overall capital (including, without limitation, as a result of any
reduction in the rate of return on capital brought about by more capital being
required to be allocated by such Finance Party);

47

--------------------------------------------------------------------------------




  (b)

an additional or increased cost; or

        (c)

a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party to the extent that it is
attributable to that Finance Party having entered into its Commitment or funding
or performing its obligations under any Finance Document;

Basel III Framework means:

  (a)

the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

        (b)

the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

        (c)

any other guidance, standards or directives published by the Basel Committee on
Banking Supervision relating to "Basel III".




14.2

Increased Cost claims




14.2.1

A Finance Party intending to make a claim pursuant to Clause 14.1 shall notify
the Facility Agent, as soon as reasonably possible after becoming aware of the
claim, of the event giving rise to the claim, following which the Facility Agent
shall notify the Borrower as soon as reasonably practicable.

    14.2.2

Each Finance Party shall, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Increased Costs.




14.3

Exceptions




14.3.1

Clause 14.1 (Increased costs) does not apply to the extent any Increased Cost
is:




  (a)

attributable to a Tax Deduction required by law to be made by an Obligor;

        (b)

attributable to a FATCA Deduction required to be made by a Party;

        (c)

compensated for by Clause 13.3 (Tax indemnity) (or would have been compensated
for under that Clause but was not so compensated solely because any of the
exclusions in that Clause applied); or

        (d)

attributable to the wilful breach by the relevant Finance Party of any law or
regulation.




14.3.2

In this Clause 14.3, a reference to a Tax Deduction has the same meaning given
to the term in Clause 13.1 (Definitions).

48

--------------------------------------------------------------------------------




15.

OTHER INDEMNITIES




15.1

Currency indemnity




15.1.1

If any sum due from an Obligor under the Finance Documents (a Sum), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the First Currency) in which that Sum is payable into another
currency (the Second Currency) for the purpose of:




  (a)

making or filing a claim or proof against that Obligor; or

        (b)

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

15.1.2

Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.




15.2

Funding indemnities




15.2.1

The Obligors shall, within three Business Days of demand, indemnify each Finance
Party against, and shall pay to each Finance Party, any cost, loss or liability
(other than consequential damages or opportunity costs) incurred by that Finance
Party as a result of:




  (a)

the occurrence of any Default;

        (b)

any information produced or approved by the Borrower or any member of the Group
under or in connection with the Finance Documents being misleading or deceptive
in any respect;

        (c)

any enquiry, investigation, subpoena (or similar order) or litigation with
respect to any Obligor, or with respect to the transactions contemplated or
financed under this Agreement;

        (d)

a failure by an Obligor to pay any amount due under a Finance Document on its
due date;

        (e)

funding, or making arrangements to fund, its participation in a Utilisation
requested by the Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of gross negligence or wilful default of that Finance Party alone);

        (f)

the Senior Facility Outstandings (or part thereof) not being paid, repaid or
prepaid in accordance with the terms of this Agreement; or

        (g)

the taking, holding, protection or enforcement of any Transaction Security.




15.2.2

Each Obligor’s liability in each case includes any loss or expense on account of
funds borrowed, contracted for or utilised to fund any amount payable under any
Finance Document or any Utilisation.

49

--------------------------------------------------------------------------------




15.3

Indemnity to the Facility Agent




15.3.1

Each Obligor hereby indemnifies the Facility Agent against, and shall pay to the
Facility Agent within 3 Business Days of demand, any cost, loss or liability
(other than consequential damages or opportunity costs) incurred by the Facility
Agent (acting reasonably) as a result of:




  (a)

investigating or taking any other action in connection with any event which it
reasonably believes is a Default; or

        (b)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.




15.3.2

Each Obligor hereby indemnifies the Facility Agent against, and shall pay to the
Facility Agent within 3 Business Days of demand, any cost, loss or liability
incurred by the Facility Agent as a result of:




  (a)

the taking, holding, protection or enforcement of any Transaction Security;

        (b)

any default by an Obligor in the performance of any of the obligations expressed
to be assumed by it under the Finance Documents; or

        (c)

the performance of its functions or the exercise of the rights, powers,
discretions and remedies vested in the Facility Agent, in its capacity as such,
by the Finance Documents or by law, except for any such cost, loss or liability
arising as a result of the gross negligence or wilful default of the Facility
Agent.




15.3.3

The Borrower shall reimburse to the Facility Agent all such out-of-pocket
expenses actually and reasonably incurred and properly evidenced within 5
Business Days of the Facility Agent presenting the Borrower with a tax invoice
in respect thereof.




16.

MITIGATION BY THE LENDERS




16.1

Mitigation




16.1.1

Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 7.1 (Mandatory prepayment - Illegality), Clause 13 (Tax Gross-up and
Indemnities) or Clause 14 (Changes in Costs).

    16.1.2

Clause 16.1.1 does not in any way limit the obligations of any Obligor under the
Finance Documents.




16.2

Limitation of liability




16.2.1

The Borrower hereby indemnifies each Finance Party against, and undertakes to
pay to it on demand, all costs and expenses reasonably incurred by that Finance
Party as a result of steps taken by it under Clause 16.1.

    16.2.2

A Finance Party is not obliged to take any steps under Clause 16.1 if, in the
opinion of that Finance Party (acting reasonably):




  (a)

any law or regulation would not allow or permit it; or

50

--------------------------------------------------------------------------------




  (b)

to do so might be prejudicial to it.




17.

COSTS AND EXPENSES




17.1

Transaction expenses

   

The Borrower shall promptly on demand pay the Facility Agent and the Arranger
and the Lenders the amount of all properly evidenced and agreed costs and
expenses (including legal fees) reasonably incurred by any of them in connection
with the negotiation, preparation, printing and execution of:




17.1.1

this Agreement, the other Finance Documents and any other documents referred to
in this Agreement (including all costs of registering or perfecting Transaction
Security); and

    17.1.2

any Finance Documents executed after the Signature Date.




17.2

Amendment costs




17.2.1

If an Obligor requests an amendment, waiver or consent, the Borrower shall,
within three Business Days of demand, reimburse each Finance Party for the
amount of all properly evidenced costs and expenses (including legal fees)
reasonably incurred by that Finance Party in responding to, evaluating,
negotiating or complying with that request or requirement.

    17.2.2

If there is any change in law or any regulation which requires an amendment,
waiver or consent under the Finance Documents, the Borrower shall, within three
Business Days of demand, reimburse each Finance Party for the amount of all
properly evidenced costs and expenses (including legal fees) reasonably incurred
by that Finance Party in connection with evaluating, negotiating or complying
with any such requirement.




17.3

Enforcement costs

   

The Borrower shall, within three Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees on the scale as
between attorney and own client whether incurred before or after judgment)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.

51

--------------------------------------------------------------------------------

SECTION 6
GUARANTEE

18.

GUARANTEE AND INDEMNITY




18.1

Guarantee and indemnity

   

Each Guarantor irrevocably and unconditionally jointly and severally, as a
principal obligor and not merely as a surety and on the basis of discrete
obligations enforceable against it:




18.1.1

guarantees to each Finance Party punctual performance by each other Obligor of
all that Obligor's obligations under the Finance Documents;

    18.1.2

undertakes with each Finance Party that whenever an Obligor does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it were the principal obligor;
and

    18.1.3

agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 18 if the amount
claimed had been recoverable on the basis of a guarantee.




18.2

Continuing guarantee

   

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

    18.3

Reinstatement

   

If any payment by an Obligor or any discharge, release or arrangement given by a
Finance Party (whether in respect of the obligations of any Obligor or any
security for those obligations or otherwise) is avoided or reduced for any
reason (including, without limitation, as a result of insolvency, business
rescue proceedings, liquidation, winding-up or otherwise):




18.3.1

the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

    18.3.2

each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.




18.4

Waiver of defences

   

The obligations of each Guarantor under this Clause 18 will not be affected by
an act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 18 (without
limitation and whether or not known to it or any Finance Party) including:

52

--------------------------------------------------------------------------------




18.4.1

any time, waiver or consent granted to, or composition with, any Obligor or
other person;

    18.4.2

the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

    18.4.3

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, execute, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

    18.4.4

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

    18.4.5

any amendment, novation, supplement, extension restatement (however fundamental
and whether or not more onerous) or replacement of any Finance Document or any
other document or security including without limitation any change in the
purpose of, any extension of or any increase in any facility or the addition of
any new facility under any Finance Document or other document or security;

    18.4.6

any unenforceability, illegality, invalidity suspension or cancellation of any
obligation of any person under this Agreement or any other Finance Document or
any other document or security;

    18.4.7

any insolvency, liquidation, winding-up, business rescue or similar proceedings
(including, but not limited to, receipt of any distribution made under or in
connection with those proceedings);

    18.4.8

this Agreement or any other Finance Document not being executed by or binding
against any other Guarantor or any other party; or

    18.4.9

any other fact or circumstance arising on which a Guarantor might otherwise be
able to rely on a defence based on prejudice, waiver or estoppel.




18.5

Guarantor intent

   

Without prejudice to the generality of Clause 18.4 (Waiver of defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

    18.6

Immediate recourse

   

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 18. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

53

--------------------------------------------------------------------------------




18.7

Deferral of Guarantors' rights




18.7.1

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Facility Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents or by reason of any amount being payable, or liability
arising, under this Clause 18:




  (a)

to be indemnified by an Obligor;

        (b)

to claim any contribution from any other guarantor of or provider of security
for any Obligor's obligations under the Finance Documents;

        (c)

to take the benefit (in whole or in part and whether by way of subrogation,
cession of action or otherwise) of any rights of the Finance Parties under the
Finance Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party;

        (d)

to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which any Guarantor has
given a guarantee, undertaking or indemnity under Clause 18.1 (Guarantee and
indemnity);

        (e)

to exercise any right of set-off against any Obligor; and/or

        (f)

to claim, rank, prove or vote as a creditor or shareholder of any Obligor in
competition with any Finance Party.




18.7.2

If a Guarantor receives any benefit, payment or distribution in relation to such
rights, it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for, or otherwise for the benefit of, the Finance
Parties and shall promptly pay or transfer the same to the Facility Agent or as
the Facility Agent may direct for application in accordance with Clause 30
(Payment Mechanics).




18.8

Release of Guarantors' right of contribution

   

If any Guarantor (a Retiring Guarantor) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:




18.8.1

that Retiring Guarantor is automatically released by each other Guarantor from
any liability (whether past, present or future and whether actual or contingent)
to make a contribution to any other Guarantor arising by reason of the
performance by any other Guarantor of its obligations under the Finance
Documents; and

    18.8.2

each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation, cession of action or otherwise) of
any rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

54

--------------------------------------------------------------------------------




18.9

Additional security

   

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party (which a
Finance Party may release as it sees fit, without prejudice to its rights
hereunder).

    18.10

Limitations on guarantee under US law




18.10.1

Each US Guarantor acknowledges that it will receive valuable direct or indirect
benefits as a result of the transactions contemplated by the Finance Documents
(including utilisations thereunder).

    18.10.2

Each US Guarantor represents, warrants and agrees that:




  (a)

the aggregate amount of its debts and liabilities, subordinated, contingent or
otherwise (including its obligations under the Finance Documents), is not
greater than the aggregate value (being the lesser of fair valuation and present
fair saleable value) of its assets;

        (b)

its capital is not unreasonably small to carry on its business as it is being
conducted;

        (c)

it has not incurred and does not intend to incur debts beyond its ability to pay
as they mature; and

        (d)

it has not made a transfer or incurred any obligation under any Finance Document
with the intent to hinder, delay or defraud any of its present or future
creditors.




18.10.3

Notwithstanding anything to the contrary contained herein or in any other
Finance Document to the extent that any US Bankruptcy or Fraudulent Transfer Law
is applicable to this guarantee:




  (a)

each Finance Party agrees that the maximum liability of each Guarantor under
this Clause 18 (Guarantee and Indemnity) and under the other Finance Documents
shall in no event exceed the amount that can be guaranteed by such Guarantor
under applicable US federal and state laws relating to the insolvency of
debtors, in each case after giving effect to:




  (i)

all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under such Fraudulent Transfer Law (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany indebtedness to the
Borrower to the extent that such Financial Indebtedness would be discharged in
an amount equal to the amount paid by such Guarantor hereunder); and

        (ii)

the value as assets of such Guarantor (as determined under the applicable
provisions of such Fraudulent Transfer Law) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights held by such Guarantor
pursuant to:




  (A)

applicable law; or

        (B)

any other agreement providing for an equitable allocation among such Guarantor
and the Borrower and other Guarantors of obligations arising under this
Agreement or other guarantees of such obligations by such parties; and

55

--------------------------------------------------------------------------------




  (b)

each Party agrees that, in the event any payment or distribution is made on any
date by a Guarantor under this Clause 18 (Guarantee and Indemnity), each such
Guarantor shall be entitled to be indemnified from each other Guarantor, to the
greatest extent permitted under applicable law and subject to the other
limitation of this Clause 18.10 in an amount equal to such payment or
distribution, in each case multiplied by a fraction of which the numerator shall
be the net worth of the contributing Guarantor and the denominator shall be the
aggregate net worth of all the Guarantors.

56

--------------------------------------------------------------------------------

SECTION 7
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

19.

REPRESENTATIONS

   

Each Obligor makes the representations and warranties set out in this Clause 19
to each Finance Party on the Signature Date. A reference in this Clause to "it"
or "its" includes, unless the context otherwise requires, each Obligor. The
Finance Parties enter into the Finance Documents to which they are party on the
strength of and relying on the representations and warranties set out in this
Clause 19, each of which is a separate representation and warranty, given
without prejudice to any other representation or warranty and is deemed to be a
material representation or warranty (as applicable) inducing the Finance Parties
to enter into the Finance Documents.




19.1

Status




19.1.1

It is a limited liability corporation, duly incorporated and validly existing
under the laws of its jurisdiction of incorporation.

    19.1.2

It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.




19.2

Capacity, power and authority




19.2.1

It has the legal capacity and power to enter into and perform, and has taken all
necessary action to authorise the entry into and performance of, the Finance
Documents to which it is or will be a party and the transactions contemplated by
those Finance Documents.

    19.2.2

No limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Finance
Documents to which it is a party.




19.3

Binding obligations




19.3.1

Subject to any legal reservations in the legal opinion by Cliffe Dekker Hofmeyr
delivered pursuant to the Second Amendment and Restatement Agreement," tThe
obligations expressed to be assumed by it in each Finance Document to which it
is a party are legal, valid, binding and enforceable obligations.

    19.3.2

Each Finance Document to which it is a party is in the proper form for its
enforcement in the jurisdiction of its incorporation.




19.4

Non-conflict with other obligations

   

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents to which it is a party and the establishment of
Transaction Security pursuant to the Security Documents to which it is a party,
do not and will not conflict with:




19.4.1

any law or regulation applicable to it;

    19.4.2

its or any of its Subsidiaries' constitutional documents; or

    19.4.3

any material agreement or instrument binding upon it or any of its Subsidiaries
or any of its or any of its Subsidiaries' assets or constitute a default or
termination event (however described) under any such agreement or instrument.

57

--------------------------------------------------------------------------------




19.5

Authorisations

   

Except as expressly set out in Schedule 10 (Disclosure Schedule), all
authorisations required:




19.5.1

to enable it lawfully to enter into, exercise its rights and comply with its
obligations under the Finance Documents to which it is a party;

    19.5.2

to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation; and

    19.5.3

for it and those of its Subsidiaries which are members of the Group to carry on
their respective businesses in the ordinary course and in all material respects
as they are being conducted,

have been obtained or effected and are in full force and effect.

19.6

No default




19.6.1

No Default is continuing or is reasonably likely to result from the making of
any Utilisation or the entry into, the performance of, or any transaction
contemplated by, any Finance Document to which it is a party.

    19.6.2

No other event or circumstance is outstanding which constitutes (or with the
expiry of a grace period, the giving of notice, the making of any determination,
the satisfaction of any other applicable condition or any combination of the
foregoing, would constitute) a default or termination event (however described)
or an event resulting in an obligation to create security, under any other
agreement or instrument which is binding on it or any of its Subsidiaries or to
which its (or any of its Subsidiaries') assets are subject, to an extent or in a
manner which has or is reasonably likely to have a Material Adverse Effect.




19.7

Financial statements

   

Its audited financial statements most recently delivered to the Facility Agent
(which, in relation to the Borrower, at Signature Date, is the Original
Financial Statements):




19.7.1

have been prepared in accordance with IFRS, consistently applied; and

    19.7.2

give a true and fair view of its financial condition (consolidated, if
applicable) as at the date to which they were drawn up,

except, in each case, as disclosed to the contrary in those financial
statements.

19.8

Material adverse change

   

There has been no material adverse change in its business or financial condition
or the business or consolidated financial condition of the Group since the
latest date to which any of the financial statements (or management accounts
delivered pursuant to Clause 20.1 (Financial statements) were drawn up.

    19.9

Assets




19.9.1

It owns or has leased or licenced to it, and has all authorisations required
under applicable law or regulations to use, the assets necessary to carry on its
business as presently conducted.

58

--------------------------------------------------------------------------------




19.9.2

It is the sole legal and beneficial owner of the shares and other assets which
are the subject matter of the Security Documents to which it is a party.




19.10

Financial Indebtedness and Security




19.10.1

No member of the Group has any Financial Indebtedness outstanding other than
Financial Indebtedness which constitutes Permitted Financial Indebtedness.

    19.10.2

No Security exists over the whole or any part of the assets of any member of the
Group, other than Security which constitutes a Permitted Encumbrance.

    19.10.3

Subject to filing and registration required by law (where applicable) with the
appropriate statutory public register, each Security Document to which it is a
party creates the security interests which it purports to create, and the
Transaction Security so established:




  (a)

is valid and effective;

        (b)

constitutes first priority Security of the type described, over the assets
referred to, in the relevant Security Document and those assets are not subject
to any prior or pari passu Security in favour of any other person;

        (c)

is not subject to avoidance in the event of any winding-up, dissolution or
administration involving any Obligor.




19.11

Ranking




19.11.1

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

    19.11.2

The Transaction Security has or, upon the registration thereof with any
applicable statutory public registry (if required under applicable law), will
have first ranking priority in respect of the assets of the Obligors which are
the subject matter thereof, and those assets are not subject to any prior
ranking or pari passu ranking Security.




19.12

Information




19.12.1

As at the Closing Date, the date of the first Utilisation Request and the first
Utilisation Date, all forecasts and projections contained in any information
supplied by or on behalf of Holdco, the Borrower, any other Obligor or any other
member of the Group to the Facility Agent or any other Finance Party under or in
connection with the Finance Documents were prepared on the basis of recent
historical information and assumptions which were fair and reasonable at that
date and were not misleading in any material respect.

    19.12.2

All other information supplied by or on behalf of Holdco, the Borrower, any
other Obligor or any other member of the Group to the Facility Agent or any
other Finance Party under or in connection with the Finance Documents is true,
complete and accurate in all material respects as at the date it was given and
is not misleading in any material respect.

    19.12.3

No information has been given or withheld by any Obligor which, if disclosed,
might result in the information or projections referred to above being untrue or
misleading in any material respect.

59

--------------------------------------------------------------------------------




19.13

Group Structure Chart

   

The Group Structure Chart is true, complete and accurate in all respects and
shows the following information:




19.13.1

each member of the Group, including current name and company registration
number, its jurisdiction of incorporation and/or its jurisdiction of
establishment, a list of direct and indirect shareholders and indicating if a
company is not a company with limited liability; and

    19.13.2

all minority interests in any member of the Group and any person in which any
member of the Group holds shares in its issued share capital or equivalent
ownership interest of such person.




19.14

Ownership of securities




19.14.1

As at the Closing Date, the date of the first Utilisation Request and the first
Utilisation Date, all securities in the issued capital of each Original
Guarantor (other than Holdco, the Borrower and Cash Paymaster) are owned,
directly or indirectly, legally and beneficially, by the Borrower.

    19.14.2

As at the Closing Date, the date of the first Utilisation Request and the first
Utilisation Date, 87.5 per cent. of the securities in the issued capital of Cash
Paymaster are owned directly, legally and beneficially, by the Borrower.

    19.14.3

There are no agreements in force which provide for the issue or allotment of, or
grant any person the right to call for the issue or allotment of, any share,
debenture or loan capital of any member of the Group (including any option or
right of pre-emption or conversion).

    19.14.4

No person has a right to obtain an order for the rectification of the securities
register of a member of the Group.

    19.14.5

The shares of any member of the Group which are subject to the Transaction
Security are fully paid and not subject to any option to purchase or similar
rights.

    19.14.6

As at the Closing Date, the date of the first Utilisation Request and the first
Utilisation Date, the constitutional documents of companies whose shares are
subject to the Transaction Security do not restrict or inhibit any transfer of
those shares (whether pursuant to a right of pre-emption in favour of any party
or otherwise) on creation or enforcement of the Transaction Security (or if any
such restriction exist, all applicable consents, waivers or resolutions by
shareholders and directors for the purposes of authorising such a transfer have
been obtained and are in full force and effect).




19.15

Other documents




19.15.1

As at the Signature Date, the Closing Date, the date of the first Utilisation
Request and the first Utilisation Date, the documents delivered to the Facility
Agent by or on behalf of any Obligor under Clause 4.1 (Initial conditions
precedent) are genuine (or, in the case of copy documents, are true, complete
and accurate copies of originals which are genuine), are up-to-date and in full
force and effect (or if a copy, the original is up-to-date and in full force and
effect) and have not been amended.

    19.15.2

As at the date of their delivery, the documents delivered to the Facility Agent
under this Agreement by or on behalf of any Obligor after the Closing Date are
genuine (or, in the case of copy documents, are true, complete and accurate
copies of originals which are genuine), are up-to-date and in full force and
effect (or, if a copy, the original is up-to-date and in full force and effect)
and have not been amended.

60

--------------------------------------------------------------------------------




19.16

No proceedings pending or threatened

   

Except as expressly set out in Schedule 10 (Disclosure Schedule):




19.16.1

in relation to the each Obligor and Material Subsidiary as at the Signature
Date, the Closing Date, the date of the first Utilisation Request and the first
Utilisation Date only, no litigation, arbitration, expert determination,
alternative dispute resolution or administrative proceedings of or before any
court, arbitral body, expert or agency are current, pending or, to the best of
its knowledge, threatened against it;

    19.16.2

in relation to each Obligor and Material Subsidiary (other than as at the
Signature Date, the Closing Date, the date of the first Utilisation Request and
the first Utilisation Date), no litigation, arbitration, expert determination,
alternative dispute resolution or administrative proceedings of or before any
court, arbitral body, expert or agency are current, pending or, to the best of
its knowledge, threatened against any such Obligor or other Material Subsidiary,
which have or, if adversely determined, would have, a Material Adverse Effect or
involve liability for the Obligors or other Material Subsidiary in an amount
which, in aggregate, exceeds R10,000,000;

    19.16.3

no dispute with any regulatory authority which is the subject of any
administrative or statutory proceedings of or before any court or agency is
current, pending or, to the best of its knowledge, threatened, which, if
adversely determined, will have or might reasonably be expected to have a
Material Adverse Effect;

    19.16.4

no labour disputes are current or, to the best of its knowledge and belief
(having made due and careful enquiry), threatened against any member of the
Group which have or might reasonably be expected to have a Material Adverse
Effect.




19.17

No breach of laws or licence conditions

   

It has not (and none of its Subsidiaries has) breached any law or regulation
which is material to the conduct of its business.




19.18

Environmental matters

   

As at the Signature Date, the Closing Date, the date of the first Utilisation
Request and the first Utilisation Date:




19.18.1

each member of the Group is in compliance with Clause 22.16 (Environmental
matters) and no circumstances have occurred which would prevent such compliance,
in a manner or to an extent which has or might reasonably be expected to (a)
have a Material Adverse Effect, or (b) result in a financial liability for that
Group member in excess of R10,000,000;

    19.18.2

all Environmental Permits required for it and its Subsidiaries to carry on their
respective businesses in the ordinary course have been obtained or effected and
are in full force and effect; and

    19.18.3

no Environmental Claim has been commenced, is outstanding or (to the best of its
knowledge and belief (having made due and careful enquiry)) is threatened
against any member of the Group where that claim has or might reasonably be
expected, if determined against that member of the Group, to have a Material
Adverse Effect.

61

--------------------------------------------------------------------------------




19.19

Insurance




19.19.1

As at the Signature Date, the Closing Date, the date of the first Utilisation
Request and the first Utilisation Date, there is no outstanding insured loss or
liability incurred by it in excess of R5,000,000 which is not expected to be
covered to the full extent of that loss or liability.

    19.19.2

There has been no non-disclosure, misrepresentation or breach of any term of any
material Insurance taken out by any member of the Group which would entitle any
insurer of that insurance to repudiate, rescind or cancel it or to treat it as
avoided in whole or in part, or otherwise decline any valid claim under it by or
on behalf of any member of the Group which could result in a loss to the Group
exceeding R20,000,000.




19.20

Intellectual Property Rights




19.20.1

It:




  (a)

is the sole legal and beneficial owner of, or has licenced to it on normal
commercial terms, all the Intellectual Property Rights which are material in the
conduct of its business and which are required by it in order to carry on its
business in all material respects as it is being conducted;

        (b)

has taken all formal or procedural actions (including payment of fees) required
to maintain those Intellectual Property Rights;

        (c)

does not, in carrying on its business, infringe any Intellectual Property Rights
of any third party in any respect which has a Material Adverse Effect.




19.20.2

None of those Intellectual Property Rights contemplated in paragraph 19.20.1(a)
is being infringed, nor (to the best of its knowledge) is there any threatened
infringement of any of those Intellectual Property Rights, in any material
respect.




19.21

Insolvency and Financial Distress




19.21.1

As at the Signature Date, the Closing Date, the date of the first Utilisation
Request and the first Utilisation Date, no:




  (a)

corporate action, legal proceeding or other procedure or step described in
Clause 23.7 (Insolvency and business rescue proceedings); or

        (b)

creditors' process described in Clause 23.8 (Creditors' process),

has been taken or threatened in relation to it or any other member of the Group
and none of the circumstances described in Clause 23.6 (Insolvency) applies to
it or any other member of the Group.

19.21.2

As at the Signature Date, the Closing Date, the date of the first Utilisation
Request and the first Utilisation Date, neither it nor any member of the Group
is Financially Distressed (as defined in the Companies Act).




19.22

Taxes




19.22.1

It is not overdue in the filing of any Tax returns or in the payment of any Tax
in an amount of more than R10,000,000 (taking into account any extensions
granted by any applicable Tax authority for the filing of such returns).

62

--------------------------------------------------------------------------------




19.22.2

As at the Signature Date, the Closing Date, the date of the first Utilisation
Request and the first Utilisation Date, no claims or investigations by any Tax
authority are being or are reasonably likely to be made or conducted against it
which are reasonably likely to result in a liability of or claim against any
member of the Group to pay any amount of, or in respect of, Tax of more than
R10,000,000.

    19.22.3

It is resident for Tax purposes only in its jurisdiction of incorporation.

    19.22.4

As at the Signature Date, the Closing Date, the date of the first Utilisation
Request and the first Utilisation Date it is not required to make any deduction
for or on account of Tax from any payment it may make under any Finance
Document.

    19.22.5

The representations in Clauses 19.22.1 to 19.22.4 are subject to the disclosure
expressly set out in Schedule 10 (Disclosure Schedule).




19.23

No filing or stamp taxes

   

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed (other than a filing required in compliance with the
rules of a stock exchange on which the securities of Holdco or a member of the
Group are listed), recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration or similar tax (other than any
securities transfer tax payable on any share transaction) be paid on or in
relation to those Finance Documents or the transactions contemplated by those
Finance Documents.




19.24

Governing law and enforcement




19.24.1

The choice of South African law as the governing law of those Finance Documents
which are expressed to be governed by South African law will be recognised and
enforced in its jurisdiction of incorporation.

    19.24.2

Its:




  (a)

submission under this Agreement to the jurisdiction of the High Court of South
Africa (Gauteng Local Division, Johannesburg) (or any successor to that
division); and

        (b)

agreement not to claim any immunity to which it or its assets may be entitled,

are legal, valid and binding under the laws of its jurisdiction of
incorporation.

19.24.3

Any judgment obtained in South Africa in relation to a Finance Document which is
governed by the laws of South Africa will be recognised and enforced in its
jurisdiction of incorporation.




19.25

No adverse consequences




19.25.1

It is not necessary under the laws of its jurisdiction of incorporation of that
Obligor that any Finance Party should be licensed, qualified or otherwise
entitled to carry on business in that jurisdiction:




  (a)

in order to enable any Finance Party to enforce its rights under any Finance
Document; or

        (b)

by reason of any Finance Party having entered into of any Finance Document or
the performance by it of its obligations under any Finance Document.

63

--------------------------------------------------------------------------------




19.25.2

No Finance Party is or will be deemed to be resident, domiciled or carrying on
business in the jurisdiction of incorporation of an Obligor by reason only of
the entry into, performance and/or enforcement of any Finance Document.




19.26

No immunity




19.26.1

The entry into by it of each Finance Document to which it is a party
constitutes, and the exercise by it of its rights and performance of its
obligations under each Finance Document will constitute private and commercial
acts performed for private and commercial purposes.

    19.26.2

In any proceedings taken in South Africa or in any other jurisdiction, it will
not be entitled to claim for itself or any of its assets immunity from suit,
execution, attachment or other legal process in relation to this Agreement or
any other Finance Document.




19.27

Authorised signatories

   

Any person specified as its authorised signatory under Schedule 2 (Conditions
precedent) or Clause 20.8 (Information: miscellaneous) is authorised to sign
Utilisation Requests and other communications under the Finance Documents on its
behalf.




19.28

Anti-corruption laws and Sanctions




19.28.1

Except as expressly set out in Schedule 10 (Disclosure Schedule), no member of
the Group (including, for this purpose, Smart Life):




  (a)

is using nor will use the proceeds of any Senior Facility for the purpose of
financing or making funds available directly or indirectly to any person or
entity which is currently a Sanctioned Entity or as part of a Sanctioned
Transaction, to the extent such financing or provision of funds would currently
be prohibited by Sanctions or would otherwise cause any person to be in breach
of Sanctions;

        (b)

is contributing nor will contribute or otherwise make available the proceeds of
any Senior Facility to any other person or entity for the purpose of financing
the activities of any person or entity which is currently listed on a Sanctions
List, to the extent such contribution or provision of proceeds would currently
be prohibited by Sanctions or would otherwise cause any person to be in breach
of Sanctions; or

        (c)

to the best of its knowledge and belief:




  (i)

has been nor is targeted under any Sanctions; or

        (ii)

has violated or is violating any applicable Sanctions.




19.28.2

Except as expressly set out in Schedule 10 (Disclosure Schedule), each member of
the Group and Smart Life has conducted its businesses in compliance with
applicable anti-corruption laws and has instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.




19.29

Dormant companies

   

Each of the companies listed in Schedule 11 (Dormant Subsidiaries) does not
trade (for itself or as agent for any person) and does not own, legally or
beneficially, assets (including, without limitation, indebtedness owed to it)
which in aggregate have a value of more than R1,000,000 (or its equivalent in
other currencies).

64

--------------------------------------------------------------------------------




19.30

Times for making representations and warranties




19.30.1

All the representations and warranties set out in this Clause 19 are made by
each Obligor on the Signature Date.

    19.30.2

Unless a representation and warranty is expressed to be given at a specific date
(in which case it shall not be deemed to be repeated on another date), each
representation and warranty is deemed to be repeated by:




  (a)

each Obligor on the Closing Date, the date of the first Utilisation Request and
the first Utilisation Date, each Utilisation Date and the first day of each
Interest Period; and

        (b)

each Additional Guarantor, on the day on which it becomes (or it is proposed
that it becomes) an Obligor.




19.30.3

When a representation and warranty in Clause 19.6.1 (No default) is repeated on
the first day of an Interest Period for a Loan (other than the first Interest
Period for that Loan), the reference to a Default must be construed as a
reference to an Event of Default.

    19.30.4

When a representation and warranty is repeated, it is made with reference to the
circumstances existing at the time of repetition.




20.

INFORMATION UNDERTAKINGS

   

The undertakings in this Clause 20 remain in force from the Signature Date for
so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.




20.1

Financial statements

   

The Borrower shall supply to the Facility Agent in sufficient copies for all the
Lenders:




20.1.1

as soon as the same become available, but in any event within 210 days after the
last day of each financial year of the Group, its audited consolidated annual
financial statements for that financial year;

    20.1.2

as soon as the same become available, but in any event within 45 days after the
end of each quarter of each of its financial years (other than those for the
fourth quarter of any financial year which shall be provided within 60 days
after the end of that quarter), the Group’s quarterly management accounts for
that quarter on a consolidated basis for that quarter (and to include cumulative
consolidated management accounts for the financial year of the Group to date);

    20.1.3

if requested by the Facility Agent in respect of a calendar month, within 30
days after the end of that calendar month, the Group’s monthly management
accounts for that month on a consolidated basis for that month (and to include
cumulative consolidated management accounts for the financial year of the Group
to date);

    20.1.4

in respect of Holdco:




  (a)

as soon as the same become available, but in any event within 62 days after the
last day of each financial year of Holdco, its audited consolidated annual
financial statements for that financial year; and

65

--------------------------------------------------------------------------------




  (b)

as soon as the same become available, but in any event within 45 days after the
end of each quarter of each of its financial years, Holdco's quarterly
management accounts for that quarter on a consolidated basis for that quarter
(and to include cumulative consolidated management accounts for the financial
year of Holdco to date);




20.2

Requirements as to financial statements




20.2.1

The Borrower shall ensure that each set of financial statements and management
accounts delivered pursuant to Clause 20.1:




  (a)

is certified by a director of the relevant company as fairly representing its
financial condition as at the date as to which those financial statements or
management accounts were drawn up;

        (b)

comprise at least a balance sheet, profit and loss account and cashflow
statement for the financial period then ended, and (in the case of management
accounts) for the financial year to date and the period of 12 months ending on
the last day of the monthly or quarterly financial period (as applicable); and

        (c)

is prepared using IFRS (other than in respect of the management accounts),
accounting practices and financial reference periods consistent with those
applied in the preparation of the applicable financial statements and management
accounts for 31 March, 2017 unless, in relation to any set of financial
statements or management accounts, it notifies the Facility Agent that there has
been a change in IFRS (other than in respect of the management accounts), those
accounting practices or those reference periods.




20.2.2

If the Borrower notifies the Facility Agent of any change, as contemplated by
Clause 20.2.1, it shall procure that its Auditors (or, if appropriate, the
Auditors of the relevant member of the Group) deliver to the Facility Agent:




  (a)

a description of any change necessary for those financial statements to reflect
IFRS, the accounting practices and the reference periods as applied in the
preparation of that Obligor's Original Financial Statements; and

        (b)

sufficient information, in form and substance reasonably required by the
Facility Agent, to enable the Lenders to determine whether Clause 21 (Financial
covenants) has been complied with and make an accurate comparison between the
financial position indicated in those financial statements and that Obligor's
Original Financial Statements.




20.2.3

Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.




20.3

Compliance Certificate




20.3.1

The Borrower shall supply to the Facility Agent, with each set of financial
statements and management accounts delivered pursuant to Clause 20.1.1 and
20.1.2 in relation to a Measurement Date, a Compliance Certificate setting out
(in reasonable detail) computations as to compliance with Clause 21 (Financial
covenants) as at the date as at which those financial statements or management
accounts (as applicable) were drawn up.

    20.3.2

Each Compliance Certificate shall be signed by two directors of Borrower
(including the Chief Financial Officer of the Group) and, if required to be
delivered with the financial statements delivered pursuant to Clause 20.1.1,
shall be reported on by the Auditors in the form set out in Annexe A (Form of
Auditor's Certification) to Schedule 6 (Form of Compliance Certificate) or such
other form agreed by the Borrower and the Facility Agent.

66

--------------------------------------------------------------------------------




20.4

Financial year-end

   

Without the express prior consent of the Facility Agent, an Obligor shall not
change the date of its financial year end and shall ensure that the financial
year end of each member of the Group falls on 30 June.




20.5

Auditors




20.5.1

The Borrower must ensure that its Auditors as at the Signature Date are retained
to audit its consolidated annual financial statements.

    20.5.2

The Borrower may change its Auditors:




  (a)

to one of PwC, EY or KPMG (or any other firm approved in advance by the Facility
Agent) if required by law or regulation; or

        (b)

if the Facility Agent has approved the other firm in advance.




20.5.3

If the Facility Agent wishes to discuss the financial position of any member of
the Group with the Auditors, the Facility Agent may notify the Borrower, stating
the questions or issues which the Facility Agent wishes to discuss with the
Auditors. In this event, the Borrower shall ensure that the Auditors are
authorised (at the expense of the Borrower):




  (a)

to discuss the financial position of each member of the Group with the Facility
Agent on request from the Facility Agent; and

        (b)

to disclose to the Facility Agent for the Finance Parties any information which
the Facility Agent may reasonably request.




20.5.4

The Facility Agent may not give notice under Clause 20.5.3, unless it reasonably
believes that a Default is continuing or may have occurred or may occur, and
notifies the Borrower that it is exercising its rights under this Clause 20.5.4.




20.6

Management access

   

Following delivery of any management accounts contemplated in Clause 20.1.2
(Financial Statements), the Borrower shall, upon written request from the
Facility Agent, procure that within 7 days of delivery of any such request at
least two directors of the Borrower (one of whom must be the financial director)
must make themselves available to meet with the Lenders (on a date and at a
venue agreed with the Facility Agent) so as to discuss:




20.6.1

the on-going business and financial performance of the Group; and

    20.6.2

any other matter which a Finance Party may reasonably request.




20.7

Notification of default




20.7.1

Each Obligor shall notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

67

--------------------------------------------------------------------------------




20.7.2

As soon as reasonably practical following a request by the Facility Agent, the
Borrower shall supply to the Facility Agent a certificate signed by two of its
directors or senior officers on its behalf certifying that no Default is
continuing (or if a Default is continuing, specifying the Default and the steps,
if any, being taken to remedy it).




20.8

Information: miscellaneous

   

The Borrower and Holdco shall supply to the Facility Agent (in sufficient copies
for all the Lenders, if the Facility Agent so requests):




20.8.1

copies of all documents dispatched by an Obligor to its shareholders generally
(or any class of them) to the extent required by law or regulation and all
documents dispatched to its creditors generally (or any class of them), in each
case at the same time as they are dispatched;

    20.8.2

promptly upon becoming aware of them, details and copies of any changes proposed
to or made to its constitutional documents or the constitutional documents of it
or any other Obligor, including the filing of any Memorandum of Incorporation
under the Companies Act, where such changes do, are reasonably likely to,
adversely affect the interest of the Finance Parties;

    20.8.3

promptly upon becoming aware of them, details and copies of any claim made
against any Obligor under the Finance Documents;

    20.8.4

promptly upon becoming aware of them, the details of any litigation,
arbitration, administrative proceedings, liquidation applications, winding up
applications or business rescue applications which are current, threatened or
pending against it or any other member of the Group, and, in the case of any
litigation, arbitration or administrative proceedings, involve liability in an
aggregate amount which (together with any other liability in respect of
litigation, arbitration or administrative proceedings) is in excess of
R10,000,000 (or its equivalent in another currency or currencies); and

    20.8.5

promptly, such further information regarding the financial condition, business
and operations of it or any other member of the Group as any Finance Party
(through the Facility Agent) may reasonably request.




20.9

Know your customer checks




20.9.1

If:




  (a)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the Signature Date;

        (b)

any change in the status of an Obligor after the Signature Date;

        (c)

the on-going compliance with any know your customer or similar identification
procedures; or

        (d)

a proposed Transfer by a Lender of any of its rights and obligations under this
Agreement to a party that is not a Lender prior to such Transfer,

obliges the Facility Agent or any Lender (or, in the case of paragraph (d)
above, any prospective new Lender) to comply with know your customer or similar
identification procedures (whether in terms of the Financial Intelligence Centre
Act, 2001 or otherwise) in circumstances where the necessary information is not
already available to it, each Obligor shall promptly upon the request of the
Facility Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in paragraph (d) above, on behalf of any
prospective new Lender) in order for the Facility Agent, such Lender or, in the
case of the event described in paragraph (d) above, any prospective new Lender
to carry out and be satisfied it has complied with all necessary know your
customer or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

68

--------------------------------------------------------------------------------




20.9.2

Each Lender shall as soon as reasonably practicable following request by the
Facility Agent, supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Facility Agent (for itself) in order
for the Facility Agent to carry out and be satisfied it has complied with all
necessary know your customer or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Finance
Documents.

    20.9.3

Following the giving of any notice pursuant to Clause 25.2 (Additional
Guarantors), if the accession of such Additional Guarantor obliges the Facility
Agent or any Lender to comply with know your customer or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Borrower shall promptly upon the request of the Facility
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Facility Agent (for itself or
on behalf of any Lender) or any Lender (for itself or on behalf of any
prospective new Lender) in order for the Facility Agent or such Lender or any
prospective new Lender to carry out and be satisfied it has complied with all
necessary know your customer or other similar checks under all applicable laws
and regulations pursuant to the accession of such Subsidiary to this Agreement
as an Additional Guarantor.




21.

FINANCIAL COVENANTS




21.1

Undertakings in relation to financial condition




21.1.1

Total Net Leverage Ratio

   

The Obligors shall ensure that the Total Net Leverage Ratio for any Measurement
Period shall fall below the ratio set out in column 2 of the table below
opposite that Measurement Period:




Measurement Period

[Column 1]

Ratio

[Column 2]

Each Measurement Period ending before or on the first anniversary of the first
Utilisation Date: 1.75 : 1 Thereafter, each Measurement Period ending before or
on 31 March, 2019: 1.50 : 1 Thereafter, each Measurement Period ending before or
on the Final Maturity Date: 1.00 : 1




21.2

Basis of calculations




21.2.1

All the terms defined in Clause 1.2 (Financial definitions) are to be determined
on a consolidated basis and (except as may be expressly included or excluded in
the relevant definition, or as stated below) in accordance with IFRS.

69

--------------------------------------------------------------------------------




21.2.2

The financial undertakings in Clause 21.1.1 (unless expressly otherwise stated)
shall apply as of the last day of each Measurement Period and compliance (or
otherwise) shall be verified by reference to the consolidated financial
statements or management accounts of the Group (as applicable) for the relevant
Measurement Periods and Compliance Certificates delivered pursuant to Clause 20
(Information Undertakings).

    21.2.3

No item shall be deducted or credited more than once in any calculation.

    21.2.4

Where an amount in any financial statements delivered pursuant to Clause 20
(Information Undertakings) is not denominated in Rand, it shall be converted
into Rand at the rates specified in those financial statements.

    21.2.5

In relation to any Measurement Period commencing before the Closing Date, the
Consolidated EBITDA for any Measurement Period ending less than 12 months after
the Closing Date, shall be determined based on the actual consolidated results
of the Borrower for that Measurement Period.




21.3

Equity cure




21.3.1

In this Clause:

   

Cure Amount means the amount of cash proceeds received by the Borrower for the
purposes of this Clause from a Shareholder Contribution on the condition that
the claims of Holdco against the Borrower are subordinated to the claims of the
Finance Parties under the Finance Documents, either under the Subordination
Agreement or otherwise on terms acceptable to the Facility Agent; and

   

Cure Period, in relation to a Measurement Period, means the period ending on the
date which falls 45 Business Days after the Measurement Date for that period.




21.3.2

If, as at a Measurement Date, any requirement of Clause 21.1.1 (the Relevant
Financial Undertaking) is not met, which is evidenced by a Compliance
Certificate delivered pursuant to Clause 20.3 (Compliance Certificate), the
Borrower may treat (solely for the purpose of measuring compliance with the
Relevant Financial Undertaking under this Clause, and not for any other purpose)
a Cure Amount received and paid to the Facility Agent (for the account of the
Senior Facility Lenders) in accordance with Clause 21.4 within the applicable
Cure Period, by way of a notional adjustment being a reduction of Consolidated
Total Net Borrowings by an equivalent amount.

    21.3.3

Only so much of a Cure Amount as is required to ensure compliance with the
Relevant Undertaking may be taken into account by way of such notional
adjustment.

    21.3.4

Following receipt of a Cure Amount, the Borrower shall promptly recalculate the
Relevant Financial Undertaking as permitted under this Clause 21.3 and, by no
later than the last day of the relevant Cure Period, deliver to the Facility
Agent a revised Compliance Certificate which reflects the results of those
calculations.

    21.3.5

If, following receipt of a Cure Amount and a recalculation of the Relevant
Financial Undertaking, as permitted under this Clause, the Relevant Financial
Undertaking is met, the requirements of Clause 21.1 will be deemed to have been
satisfied, retrospectively on the relevant Measurement Date, and any Default
which arose under Clause 23.2 (Financial covenants and other obligations) as a
result of the original failure to comply shall be deemed to have been remedied.

70

--------------------------------------------------------------------------------




21.3.6

The rights of the Borrower under this Clause 21.3 are subject to the following
restrictions:




  (a)

a Cure Amount may not be raised and taken into account under this Clause for two
consecutive Measurement Periods; and

        (b)

no more than two Cure Amounts in total may be taken into account before the
Final Discharge Date for the purposes of this Clause.




21.4

Cure Amounts - mandatory prepayment




21.4.1

The Borrower shall apply all the proceeds of any Cure Amount received by a
member of the Group in or towards payment, repayment or prepayment of the
Utilisations and other Senior Facility Outstandings under the Senior Facilities,
promptly upon receipt and, in any event, no later than the last day of the
relevant Cure Period.

    21.4.2

All amounts paid, repaid or prepaid under this Clause shall be applied in the
order of priority set out in (and otherwise as required under) Clause 7.11.1
(Application of partial prepayments).




22.

GENERAL UNDERTAKINGS

   

Each Obligor is bound by the undertakings set out in this Clause 22 relating to
it. The undertakings in this Clause 22 remain in force from the Signature Date
for so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.




22.1

Authorisations

   

Each Obligor shall (and the Obligors shall ensure that each other member of the
Group will) promptly:




22.1.1

obtain, comply with and do all that is necessary to maintain in full force and
effect; and

    22.1.2

at the request of the Facility Agent, supply certified copies to the Facility
Agent of,

any authorisation required to enable it to:

  (a)

perform its obligations under the Finance Documents to which it is a party and
to ensure the legality, validity, enforceability or admissibility in evidence in
its jurisdiction of incorporation of any such Finance Document;

        (b)

carry on its business in the ordinary course and in all material respects as it
is being conducted.




22.2

Compliance with laws

   

Each Obligor shall (and the Obligors shall ensure that each other member of the
Group will) comply with all laws, permits and licenses which are material to the
conduct of its business.

71

--------------------------------------------------------------------------------




22.3

Pari passu ranking

   

Each Obligor must ensure that:




22.3.1

its payment obligations under the Finance Documents at all times rank at least
pari passu with all its present and future unsecured unsubordinated payment
obligations, except for obligations mandatorily preferred by law applying to
companies generally in its jurisdiction of incorporation or any other
jurisdiction where it carries on business.

    22.3.2

the Security conferred by each Security Document to which it is a party
constitutes first ranking priority Security of the type described, over the
assets referred to, in that Security Document and that those assets are not
subject to any prior or pari passu Security in favour of any other person.




22.4

Negative pledge




22.4.1

No Obligor (excluding Holdco) shall (and the Obligors shall ensure that no other
member of the Group will) create or permit to subsist any Security over any of
its assets.

    22.4.2

No Obligor (excluding Holdco) shall (and the Obligors shall ensure that no other
member of the Group will):




  (a)

sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Group;

        (b)

sell, transfer or otherwise dispose of any of its receivables on recourse terms;

        (c)

enter into or permit to subsist any title retention arrangement;

        (d)

enter into or permit to subsist any arrangement under which money or the benefit
of a bank or other account may be applied, set-off or made subject to a
combination of accounts; or

        (e)

enter into or permit to subsist any other preferential arrangement having a
similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

22.4.3

Clauses 22.4.1 and 22.4.2 do not apply to the following Security (each a
Permitted Encumbrance):




  (a)

any Security given or purported to be given as Transaction Security;

        (b)

any Security referred to in paragraph Error! Reference source not found. of
Schedule 10 (Disclosure Schedule) given as at the Signature Date;

        (c)

any lien arising by operation of law and in the ordinary course of trading, and
not as a result of any default or omission by any member of the Group;

        (d)

any netting or set-off arrangement entered into by any member of the Group with
an Approved Bank in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances, but only if the arrangement does
not permit credit balances of Obligors to be netted with debit balances of
members of the Group which are not Obligors;

72

--------------------------------------------------------------------------------




  (e)

any netting of payments under a Permitted Treasury Transaction (including
netting on a close-out of a Permitted Treasury Transaction);

        (f)

any Security over or affecting any asset acquired by a member of the Group after
the Signature Date if:




  (i)

the Security was not created in contemplation of the acquisition of that asset
by a member of the Group;

        (ii)

the principal amount secured has not been increased in contemplation of or since
the acquisition of that asset by a member of the Group; and

        (iii)

the Security is removed or discharged within 3 months of the date of acquisition
of such asset;




  (g)

any Security over or affecting any asset of any company which becomes a member
of the Group after the Signature Date where the Security is created prior to the
date on which that company becomes a member of the Group, if:




  (i)

the Security was not created in contemplation of the acquisition of that
company;

        (ii)

the principal amount secured has not been increased in contemplation of or since
the acquisition of that company; and

        (iii)

the Security is removed or discharged within 3 months of the date of that
company becoming a member of the Group;




  (h)

any Security arising under:




  (i)

a finance or capital lease; or

        (ii)

any retention of title, hire purchase or conditional sale arrangement; or

        (iii)

arrangements having a similar effect in respect of goods supplied to a member of
the Group in the ordinary course of trading and on the supplier's standard or
usual terms and not as a result of any default or omission by any member of the
Group;




  (i)

any Security over any rental deposits in respect of immovable property where the
relevant lease was entered into in the ordinary course of business and on arm's
length terms;

        (j)

any Security arising as a result of a Permitted Disposal;

        (k)

any Security arising as a consequence of any finance lease permitted pursuant to
Clause 22.5.5 (Financial indebtedness) or any Security securing any liabilities
under any Permitted Guarantee permitted pursuant to Clauses 22.12.2 to 22.12.10
(Third party guarantees) (inclusive), provided that, at any applicable time:




  (i)

the aggregate value of any such Security contemplated in this Clause shall not
exceed R25,000,000; and

73

--------------------------------------------------------------------------------




  (ii)

the aggregate value of such Security, when aggregated with (A) the aggregate
actual or contingent liability of the members of the Group under all outstanding
guarantees which are permitted under Clause 22.12.2 to 22.12.10 (Third party
guarantees) (inclusive) at that time and (B) the aggregate Financial
Indebtedness of all members of the Group permitted under Clauses 22.5.2 to
22.5.9 (Financial Indebtedness) (inclusive)) at that time, shall not exceed
R600,000,000 (or its equivalent in any other currency); or




  (l)

any Security expressly permitted in writing by the Facility Agent.




22.5

Financial Indebtedness

   

No Obligor (other than Holdco) shall (and the Obligors shall ensure that no
other member of the Group will) incur or allow to remain outstanding any
Financial Indebtedness. This restriction does not apply to the following items
of Financial Indebtedness (in each case, a

   

Permitted Financial Indebtedness):




22.5.1

any Financial Indebtedness incurred under the Finance Documents;

    22.5.2

any Financial Indebtedness arising under a Permitted Loan, a Permitted Guarantee
or a Permitted Treasury Transaction;

    22.5.3

any Financial Indebtedness of any person acquired by a member of the Group after
the Signature Date which is incurred under arrangements in existence at the date
of acquisition, but not incurred or increased or its maturity date extended in
contemplation of, or since, that acquisition, and outstanding only for a period
of 3 months following the date of acquisition;

    22.5.4

Financial Indebtedness under a finance or capital lease, instalment credit
agreement, retention of title, hire purchase or conditional sale arrangement or
arrangements having a similar effect in respect of vehicles, plant, equipment or
computers, provided that the aggregate capital value of all items so acquired
under outstanding leases, instalment credit agreements, retention of title, hire
purchase or conditional sale arrangements or arrangements having a similar
effect, by members of the Group, does not exceed an amount of R50,000,000 (or
its equivalent in any other currency) at any time;

    22.5.5

any Financial Indebtedness under any operating lease for land, buildings or any
movable assets which is entered into in the ordinary course of business and is
classified as a finance lease under IFRS;

    22.5.6

any Financial Indebtedness arising under unsecured general or short term banking
facilities provided to a member of the Group by another bank or financial
institution, provided that the maximum aggregate amount of Financial
Indebtedness under this Clause 22.5.6 does not exceed R500,000,000 (or its
equivalent in any other currency) at any time;

    22.5.7

any Financial Indebtedness in respect of any loans advanced to the Borrower by
Holdco, on the condition that the claims of Holdco against the Borrower are
subordinated to the claims of the Finance Parties under the Finance Documents,
either under the Subordination Agreement or otherwise on terms acceptable to the
Facility Agent;

    22.5.8

any Financial Indebtedness expressly permitted in writing by the Facility Agent;
or

74

--------------------------------------------------------------------------------




22.5.9

any Financial Indebtedness of any member of the Group not otherwise permitted by
this Clause above,

provided that the aggregate Financial Indebtedness of all members of the Group
permitted under Clauses 22.5.2 to 22.5.9 (inclusive) (when taken together, at
any applicable time, with the aggregate actual or contingent liability under all
outstanding guarantees which are permitted under Clause 22.12.2 to 22.12.10
(Third party guarantees) (inclusive)) shall not at any time exceed R600,000,000
(or its equivalent in any other currency).

22.6

Disposals

   

No Obligor (other than Holdco) shall (and the Obligors shall ensure that no
other member of the Group will), enter into a single transaction or a series of
transactions (whether related or not) and whether voluntary or involuntary to
sell, lease, transfer or otherwise dispose of any asset. This restriction does
not apply to the following disposals which are (except for Clause 22.6.3, on
arm's length terms (each a Permitted Disposal):




22.6.1

any disposal arising as a result of a Permitted Distribution;

    22.6.2

a disposal of trading stock for cash in the ordinary course of trading;

    22.6.3

a disposal of any asset by a member of the Group (the disposing entity) to
another member of the Group (the acquiring entity) incorporated in the same
jurisdiction, but only if:




  (a)

where the disposing entity is an Obligor, the acquiring entity is also an
Obligor;

        (b)

the relevant asset is not subject to Transaction Security;

        (c)

where the disposing entity is a Guarantor, the acquiring entity must also be a
Guarantor guaranteeing an amount at all times no less than that guaranteed by
the disposing entity;




22.6.4

a disposal of obsolete or redundant vehicles, plant and equipment for cash;

    22.6.5

a disposal of Cash Equivalents:




  (a)

for Cash; or

        (b)

in exchange for other Cash Equivalents;




22.6.6

a disposal arising as a result of a Permitted Encumbrance;

    22.6.7

disposal of assets (not being a business and not being shares or securities) in
exchange for other assets comparable or superior as to type, value and quality
and for a similar purpose;

    22.6.8

a disposal of cash where such disposal does not breach the other terms of the
Finance Documents;

    22.6.9

any other disposal not referred to in this Clause 22.6 (subject to the
requirements of Clause 7.4 (Mandatory prepayment – material disposal and
insurance proceeds)) where the higher of the net consideration and the book
value does not exceed R50,000,000 (or its equivalent in any other currency) in
any financial year;

    22.6.10

a disposal constituted by a licence of Intellectual Property Rights permitted by
Clause 22.16.2 (Intellectual Property Rights);

75

--------------------------------------------------------------------------------




22.6.11

disposals to a Permitted Joint Venture, to the extent permitted by Clause
22.10.2(c) (Joint Ventures);

    22.6.12

a disposal pursuant to a Permitted BEE Transaction provided it does not result
in a Control Event; or

    22.6.13

any other disposal expressly permitted in writing by the Facility Agent.




22.7

Merger

   

No Obligor (other than Holdco) shall (and the Obligors shall ensure that no
other member of the Group will) enter into any amalgamation, demerger, merger,
unbundling or corporate reconstruction. This restriction does not apply to:




22.7.1

a Permitted Disposal or Permitted Acquisition;

    22.7.2

any other transaction or combination of transactions which is required to be
implemented or expressly permitted by the terms of this Agreement; or

    22.7.3

any amalgamation, demerger, merger, unbundling or corporate reconstruction
permitted in writing by the Facility Agent.




22.8

Assets

   

Each Obligor (other than Holdco) shall (and the Obligors shall ensure that each
member of the Group will) maintain in good working order and condition (ordinary
wear and tear excepted) all of its assets necessary in the conduct of its
business.

    22.9

Acquisitions

   

No Obligor (other than Holdco) shall (and the Obligors shall ensure that no
other member of the Group will) acquire or subscribe for shares or other
ownership interests in or securities of any company or other person, acquire any
business or incorporate any company or other person. This restriction does not
apply to the following transactions (each a Permitted Acquisition):




22.9.1

the Subscription;

    22.9.2

the acquisition by a member of the Group of additional securities in investments
(including Affiliates) in which it holds an interest at the Signature Date
(other than in Cell C), provided:




  (a)

the aggregate value of such acquisitions (when taken together, at any applicable
time, with the amount of all outstanding Permitted Loans under Clause 22.11.1
(Loans out)) does not exceed R200,000,000 (or its equivalent in any other
currency) at any time; and

        (b)

the relevant member of the Group has executed a security document over those
securities, in form and substance satisfactory to the Facility Agent, creating
first-ranking Security over those securities and all that member's claims in
respect thereof in favour of the Finance Parties;




22.9.3

an acquisition for cash on arm's length terms by the Borrower of additional
shares or other securities in Cell C funded by Shareholder Contributions or from
any Available Distribution Amount, but only if no Default is continuing on
completion of the acquisition or would occur as a result of that acquisition;

76

--------------------------------------------------------------------------------




22.9.4

an acquisition pursuant to a Permitted Joint Venture;

    22.9.5

the acquisition by a member of the Group of an asset from another member of the
Group pursuant to a Permitted Disposal;

    22.9.6

an acquisition of shares or securities pursuant to a Permitted Share Issue;

    22.9.7

the acquisition of Cash Equivalents;

    22.9.8

the incorporation of a company as a member of the Group, but only if:




  (a)

it is incorporated in the Common Monetary Area as a limited liability company or
if not incorporated in the Common Monetary Area with limited liability, the
Facility Agent has consented to the incorporation of such company in the
relevant jurisdiction;

        (b)

no Default is continuing on the incorporation of that company or would occur as
a result; and

        (c)

that company accedes and becomes party to this Agreement as an Additional
Guarantor if it is or becomes a Material Subsidiary or if otherwise required to
comply with Clause 22.25 (Guarantor coverage);




22.9.9

an acquisition for cash on arm's length terms, of all or any interest of the
issued share capital and other securities of a limited liability company (other
than in Cell C) or a business or undertaking carried on as a going concern,
funded by Shareholder Contributions or cash on hand, but only if:




  (a)

in the case of the Obligors, the company, business or undertaking (as
applicable) is incorporated or established, and the principal business
operations thereof are carried on in the Common Monetary Area or if not
incorporated in the Common Monetary Area with limited liability, or the
principal business operations thereof are not carried on in the Common Monetary
Area, the Facility Agent has consented to the incorporation of such company, or
the acquisition of such business or undertaking in the relevant jurisdiction;

        (b)

the company carries on or will carry on a business substantially similar to that
undertaken by the Borrower on the date of such acquisition;

        (c)

no Default is continuing on completion of the acquisition or would occur as a
result of that acquisition;

        (d)

the company, business or undertaking (as applicable) has generated positive
earnings before interest, tax, depreciation, amortisation and impairment charges
and positive cash flows (calculated, in the case of earnings before interest,
tax, depreciation, amortisation and impairment charges, on a pro forma
standalone basis and on substantially the same basis as Consolidated EBITDA,
except that references to the Borrower will be construed as references to that
Subsidiary, company or business), for the 12 month period ending on the most
recent month-end prior to the closing date for that acquisition (or, if not
ascertainable, for the financial year of that company, business or undertaking
most recently ended prior to the closing date for such acquisition); and

        (e)

if an acquisition of shares in a company:

77

--------------------------------------------------------------------------------




  (i)

no creditor of that company has or will have any recourse to any other member or
the Group, or the assets of another member of the Group, in connection with any
indebtedness owed by that company to its creditors from time to time; and

        (ii)

in the case of an acquisition by an Obligor, that company accedes and becomes
party to this Agreement as an Additional Guarantor if it is or becomes a
Material Subsidiary or if otherwise required to comply with Clause 22.25
(Guarantor coverage);




22.9.10

an acquisition (other than of shares or other securities in Cell C) funded by
Shareholder Contributions or cash on hand the value of which does not exceed
R20,000,000 (or its equivalent in any other currency) in any financial year; or

    22.9.11

any acquisition expressly permitted in writing by the Facility Agent.




22.10

Joint Ventures




22.10.1

No Obligor (other than Holdco) shall (and the Obligors shall ensure that no
other member of the Group will) be entitled to enter into any Joint Venture or
partnership (whether an en commandite partnership or any other partnership) or
enter into, invest or acquire any shares, stocks, securities, partnership
interest or other interest in any Joint Venture or partnership or transfer any
assets or lend to or guarantee or give an indemnity for or grant any security
interest for the obligations of a Joint Venture or partnership or maintain the
solvency or provide working capital to any Joint Venture or partnership other
than with the prior written consent of the Facility Agent.

    22.10.2

Clause 22.10.1 does not apply to any investment in any Joint Venture (a
Permitted Joint Venture) where:




  (a)

the Joint Venture carries on or will carry on a business similar to that
undertaken by the Group as at the date of the investment;

        (b)

no Default is continuing on the completion of the investment or would occur as a
result; and

        (c)

the aggregate of all Joint Venture Investments of any member or members of the
Group does not exceed R50,000,000 (or its equivalent in any other currency) at
any time.




22.10.3

For purposes of this Clause, Joint Venture Investment means:




  (a)

an acquisition of any shares, stocks, equity securities or other ownership
interest in any Joint Venture;

        (b)

the transfer of any assets to, loan to, or guarantee, indemnity or provision of
Security for the obligations of, a Joint Venture; or

        (c)

the acquisition of a minority interest in any company (provided that, for the
avoidance of doubt, the acquisition of minority interests held by third parties
in any company which is, as at the date of such acquisition, a member of the
Group shall not be construed as a Joint Venture Investment).

78

--------------------------------------------------------------------------------




22.11

Loans out

No Obligor (other than Holdco) shall (and the Obligors shall ensure that no
other member of the Group will) be a creditor in respect of any Financial
Indebtedness. This restriction does not apply to the following items (each a
Permitted Loan):

22.11.1

a loan by a member of the Group to an Affiliate in which it holds an interest at
the Signature Date, provided:




  (a)

the aggregate amount of such loans (when taken together, at any applicable time,
with the value of all acquisitions permitted pursuant to Clause 22.9.2
(Acquisitions)) does not exceed R200,000,000 (or its equivalent in any other
currency) at any time; and

        (b)

the relevant member of the Group has executed a security document over the
member of the Group's claims arising from such loans, in form and substance
satisfactory to the Facility Agent, creating first-ranking Security over those
claims in respect thereof in favour of the Finance Parties;




22.11.2

a loan by the Borrower to Cell C funded by Shareholder Contributions or from any
Available Distribution Amount;

    22.11.3

trade credit extended by a member of the Group to its customers on normal
commercial terms and in the ordinary course of its trading activities and which
has a credit term of not more than 90 days;

    22.11.4

loans provided by:




  (a)

one Obligor to another Obligor;

        (b)

a member of the Group which is not an Obligor to another member of the Group
which is not an Obligor;




22.11.5

any loans referred to in paragraph Error! Reference source not found. of
Schedule 10 (Disclosure Schedule) as at the Signature Date;

    22.11.6

loans to:




  (a)

Zazoo Limited to fund operating costs not exceeding R10,000,000 (or the
equivalent in any other currency) in aggregate at any time; and

        (b)

Smart Life not exceeding R10,000,000 in aggregate at any time;




22.11.7

loans to employees of the Group not exceeding R220,000 in aggregate at any time;

    22.11.8

loans made by Moneyline to its customers in the ordinary course of its business;

    22.11.9

loans which exist on the Signature Date and were disclosed to the Facility Agent
in writing before that date, provided that the aggregate amount of those loans
may not be increased after the Signature Date; or

    22.11.10

loans or credit expressly permitted in writing by the Facility Agent.




22.12

Third party guarantees

   

No Obligor (other than Holdco) shall (and the Obligors shall ensure that no
other member of the Group will) incur or allow to remain outstanding any
guarantee in respect of any obligation of any person. This restriction does not
apply to the following (in each case a Permitted Guarantee):

79

--------------------------------------------------------------------------------




22.12.1

any guarantee arising under the Finance Documents;

    22.12.2

performance bonds guaranteeing performance by an Obligor under any contract (not
being in respect of Financial Indebtedness) entered into in the ordinary course
of trade;

    22.12.3

guarantees by Obligors in respect of the Permitted Financial Indebtedness of
other Obligors;

    22.12.4

any guarantee comprising a netting or set-off arrangement entered into by a
member of the Group with an Approved Bank in the ordinary course of its banking
arrangements for the purposes of netting debit and credit balances of that
member of the Group or of other members of the Group with that Approved Bank,
provided that such arrangement does not permit credit balances of Obligors to be
netted with debit balances of members of the Group that are not Obligors;

    22.12.5

any guarantee given by a person acquired by a member of the Group after the
Signature Date which is incurred under arrangements in existence at the date of
acquisition, but not incurred or increased or its maturity date extended in
contemplation of, or since, that acquisition, and outstanding only for a period
of 3 months following the date of acquisition;

    22.12.6

any guarantee required to be given to any municipality, utility provider or
other supplier of goods or services, and made by a member of the Group in the
regular and ordinary course of business under which the aggregate liability
(actual or contingent) of members of the Group does not at any time exceed
R10,000,000;

    22.12.7

any guarantee given to a landlord or financial institution in respect of
premises occupied by a member of the Group for the rental obligations of a
member of the Group, where the lease agreement and the guarantee are entered
into in the ordinary course of trading and on arm’s length terms;

    22.12.8

guarantees not otherwise permitted by this Clause above, under which the
aggregate liability (actual or contingent) of members of the Group does not at
any time exceed R10,000,000;

    22.12.9

any guarantees referred to in paragraph Error! Reference source not found. of
Schedule 10 (Disclosure Schedule) as at the Signature Date; or

    22.12.10

any guarantee expressly permitted in writing by the Facility Agent,

provided that the aggregate actual or contingent liability under all outstanding
guarantees which are permitted under Clause 22.12.2 to 22.12.10 (inclusive)
(when taken together, at any applicable time, with the aggregate Financial
Indebtedness of all members of the Group permitted under Clauses 22.5.2 to
22.5.9 (Financial Indebtedness) (inclusive)) shall not at any time exceed
R600,000,000 (or its equivalent in any other currency).

22.13

Treasury Transactions

   

No Obligor (other than Holdco) shall (and the Obligors shall ensure that no
other member of the Group will) enter into any Treasury Transaction. This
restriction does not apply to spot and forward delivery foreign exchange
contracts entered into in the ordinary course of business, but not for
speculative purposes nor any Treasury Transaction expressly permitted in writing
by the Facility Agent. (each a Permitted Treasury Transaction).

80

--------------------------------------------------------------------------------




22.14

Arm's length transactions

   

No Obligor shall (and the Obligors shall ensure that no other member of the
Group will) enter into any transaction with any person, otherwise than on
arm's-length terms, save for:




22.14.1

any transaction forming part of, or required to implement, the Transaction; or

    22.14.2

loans made or credit provided by one Obligor to another;




22.15

Insurance




22.15.1

In this Clause a prudent owner means a prudent owner and operator of any
business, and of assets of a type and size, similar in all cases to those owned
and operated by any member of the Group in a similar location.

    22.15.2

Each Obligor shall (and the Obligors shall ensure that each other member of the
Group will) ensure that its Insurances:




  (a)

insure it for its insurable interest in respect of all risks which are required
to be insured against under any applicable law or regulation and which a prudent
owner would insure against;

        (b)

insure it against losses arising from business interruption (whether or not a
prudent owner would do so); and

        (c)

in the case of any other asset or risk, provide cover up to a limit which a
prudent owner would buy.




22.15.3

Each Obligor shall (and the Obligors shall ensure that each other member of the
Group will):




  (a)

ensure that its Insurances are underwritten by an insurance company or
underwriter which is of international standing and is not a captive insurer
which is a member of the Group;

        (b)

promptly pay (or procure payment of) all premiums and do anything which is
necessary to keep each of its Insurances in full force and effect; and

        (c)

not do or allow anything to be done which may (and promptly notify the Facility
Agent of any event or circumstance which does or is reasonably likely to)
entitle any insurer of any of its Insurances to repudiate, rescind or cancel it
or to treat it as avoided in whole or in part or otherwise decline any valid
claim under it by or on behalf of any member of the Group.




22.16

Intellectual Property Rights




22.16.1

Except as provided below, each Obligor shall (and the Obligors shall ensure that
each other member of the Group will):




  (a)

make any registration and pay any fee or other amount which is necessary to
retain and protect the Intellectual Property Rights which are material to the
business of a member of the Group;

        (b)

record its interest in those Intellectual Property Rights;

        (c)

take such steps as are necessary and commercially reasonable (including the
institution of legal proceedings) to prevent third parties infringing thoseInte
llectual Property Rights;

81

--------------------------------------------------------------------------------




  (d)

not use or permit any such Intellectual Property Right to be used in a way which
may, or take or omit to take any action which may, adversely affect the
existence or value of such Intellectual Property Right; and

        (e)

not grant any licence in respect of those Intellectual Property Rights, without
the express prior consent of the Facility Agent.




22.16.2

Clause 22.16.1 does not apply to licence arrangements entered into between
members of the Group for so long as they remain members of the Group or to
licence arrangements entered into on normal commercial terms and in the ordinary
course of its business.




22.17

Environmental matters




22.17.1

Each Obligor shall (and the Obligors shall ensure that each other member of the
Group will):




  (a)

comply with all Environmental Law;

        (b)

obtain, maintain and ensure compliance with all Environmental Permits that are
required to carry on its business in the ordinary course;

        (c)

implement procedures to monitor compliance with and to prevent liability under
any Environmental Law,

where failure to do so has or might reasonably be expected to have a Material
Adverse Effect or is reasonably likely to result in any liability for a Finance
Party.

22.17.2

Each Obligor shall (through the Borrower), promptly upon becoming aware of the
same, inform the Facility Agent in writing of:




  (a)

any Environmental Claim against it or any other member of the Group which is
current, pending or threatened; and

        (b)

any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against it or any other member
of the Group,

where the claim, if determined against it or any other such member of the Group,
has or might reasonably be expected to have a Material Adverse Effect or is
reasonably likely to result in any liability for a Finance Party.

22.17.3

The Borrower hereby indemnifies each Finance Party and its officers, employees,
agents and delegates (together the Indemnified Parties) against any loss or
liability suffered or incurred by that Indemnified Party (except to the extent
caused by such Indemnified Party's own gross negligence or wilful default)
which:




  (a)

arises by virtue of any actual or alleged breach of any Environmental Law
(whether by any Obligor, an Indemnified Party or any other person); or

        (b)

arises in connection with an Environmental Claim,

which relates to the Group, any assets of the Group or the operation of all or
part of the business of the Group (or, in each case, any member of the Group)
and which would not have arisen if the Finance Documents or any of them had not
been executed by that Finance Party.

82

--------------------------------------------------------------------------------




22.18

Share capital




22.18.1

No Obligor (other than Holdco) shall (and the Obligors shall ensure that no
other member of the Group will):




  (a)

redeem, purchase, defease, retire or repay any of its shares or share capital
(or any instrument convertible into shares or share capital) or resolve to do
so;

        (b)

issue any shares (or any instrument convertible into shares) which by their
terms are redeemable or carry any right to a return prior to the Final Discharge
Date; or

        (c)

issue any shares or share capital (or any instrument convertible into shares or
share capital) to any person.




22.18.2

Clause 22.18.1 does not apply to the following (each a Permitted Share Issue):




  (a)

the issue of shares by an Obligor to another Obligor;

        (b)

the issue of shares by Holdco;

        (c)

the issue of shares for cash by a member of the Group to a minority shareholder
provided that following the issue of such shares the pro rata shareholding of
all shareholders of that member of the Group will remain unchanged;

        (d)

the issue of shares by a member of the Group to another person as part of a
Permitted BEE Transaction, provided such issue does not lead to a Control Event;

        (e)

an issue of shares for purposes of a refinancing provided that all Loans and
other Senior Facility Outstandings are, pursuant to such refinancing, prepaid in
full at the same time and the Total Commitments are cancelled and reduced to
zero;

        (f)

any issue of shares by the Borrower to Holdco provided that those shares by
their terms (or by the terms of any security into which they may be convertible
or for which they may be exchangeable) are not mandatorily redeemable or
redeemable at the option of a holder; or

        (g)

an issue of shares to a person with the express prior consent of the Facility
Agent.




22.19

Distributions




22.19.1

No Obligor (other than Holdco) shall (and the Obligors shall ensure that no
other member of the Group will) make any distribution. This restriction does not
apply to the following distributions (each a Permitted Distribution):




  (a)

any distribution by a member of the Group to an Obligor (other than Holdco);

        (b)

a payment by the Borrower which is permitted in accordance with Clause 22.19.2;
or

        (c)

any other distribution made with the express prior consent of the Facility
Agent.

83

--------------------------------------------------------------------------------




22.19.2

The Borrower may make payment of a cash distribution to Holdco (a Cash
Distribution) if each of the following conditions have been met:




  (a)

the Borrower has given 10 Business Days' prior notice to the Facility Agent of
the intention to make such payment;

        (b)

no amount due and payable under the Senior Facilities remains unpaid as at the
date on which the payment is proposed to be made;

        (c)

no Default is then continuing or would result from that payment;

        (d)

that payment is not prohibited under any applicable law;

        (e)

following any such payment the aggregate amount of the Group's Cash and Cash
Equivalents will not be less than R500,000,000; and

        (f)

the Borrower has offered to prepay Utilisations and other Senior Facility
Outstandings in an amount (the Cash Distribution Prepayment Amount) equal to the
amount of the proposed Cash Distribution, and any payments required to be made
as a result of any acceptances of any such offer must have been made, all in
accordance with the requirements of Clause 8 (Prepayment Offers and Priorities),
and received in full by the relevant Lenders.




22.20

Bank accounts

   

No Obligor (other than Holdco) shall (and the Obligors shall ensure that no
other member of the Group incorporated in South Africa will) open or maintain
any account or enter into any banking relationship with any branch of any bank
or other financial institution providing similar services other than any account
maintained with an Approved Bank.




22.21

Taxes




22.21.1

Each Obligor (other than Holdco) shall (and the Obligors shall ensure that each
other member of the Group will) pay and discharge all Taxes imposed upon it or
its assets within the time period allowed without incurring penalties unless and
only to the extent that:




  (a)

such payment is being contested in good faith;

        (b)

the amount under dispute is not in excess of R10,000,000;

        (c)

adequate reserves are being maintained for those Taxes and the costs required to
contest them which have been disclosed in its latest financial statements; and

        (d)

such payment can be lawfully withheld.




22.21.2

No member of the Group may change its residence for Tax purposes.




22.22

Amendments to documents




22.22.1

No Obligor (other than Holdco) shall (and the Obligors shall ensure that no
other member of the Group will):




  (a)

amend its memorandum of incorporation or other constitutional documents;

        (b)

amend or waive any term of any document delivered to the Facility Agentpurs uant
to Clause 4.1 (Initial conditions precedent),

84

--------------------------------------------------------------------------------

(save for an amendment or waiver which is required to comply with the rules of
any listings authority, including the NASDAQ Stock Market, or a procedural or
administrative change arising in the ordinary course of administration of the
relevant document and is not material) without the express prior consent of the
Facility Agent before the Closing Date and, thereafter, in a manner or to an
extent which is reasonably likely in any way to adversely affect the interests
of the Finance Parties under the Finance Documents.

22.22.2

The Borrower must promptly supply to the Facility Agent a copy of any amendment
to or waiver of any of the documents, or any agreement with any shareholder in
the Borrower (or any of their Affiliates), in either case referred to in Clause
22.22.1.




22.23

Access




22.23.1

Upon reasonable notice by the Facility Agent, each Obligor shall (and the
Obligors shall ensure that each other member of the Group will) allow any one or
more representatives of the Finance Parties and/or accountants or other
professional advisers appointed by the Finance Parties to have access during
normal business hours to the premises, assets, books and records of that member
of the Group.

    22.23.2

The Facility Agent may not give notice under Clause 22.23.1, unless it
reasonably believes that a Default is continuing or may have occurred or may
occur and notifies the Borrower that it is exercising its rights under this
Clause 22.23.




22.24

Anti-corruption laws and Sanctions




22.24.1

No Obligor shall (and the Obligors shall ensure that no other member of the
Group will):




  (a)

contravene any Sanctions;

        (b)

at any time be a party to or participate in a Sanctioned Transaction in any
manner; or

        (c)

directly or indirectly use the proceeds of any Senior Facility for any purpose
which would breach the United Kingdom Bribery Act 2010, the United States
Foreign Corrupt Practices Act of 1977 or other similar legislation in other
jurisdictions.




22.24.2

Each Obligor shall (and the Borrower shall ensure that each member of the Group
will):




  (a)

take all reasonable steps to ensure that appropriate controls and safeguards are
in place, designed to prevent it or any other member of the Group from being or
becoming involved in a Sanctioned Transaction; and

        (b)

conduct its businesses in compliance with applicable anti-corruption laws and
maintain policies and procedures designed to promote and achieve compliance with
such laws.




22.24.3

In this Clause 22.24, a reference to the Group or a member of the Group,
includes Smart Life.

85

--------------------------------------------------------------------------------




22.25

Guarantor coverage




22.25.1

The Borrower shall ensure that, at all times after the Closing Date, the
aggregate contribution of the Guarantors (other than Holdco) (calculated on an
unconsolidated basis and excluding all intra-Group items and investments in
Subsidiaries of any member of the Group) represents not less than 90.00 per
cent. of the gross assets, Consolidated EBITDA and total revenue of the Group.




22.25.2

Subject to Clause 22.25.3, if, at any time after the Signature Date:




  (a)

it is demonstrated by reference to the financial statements of any Subsidiary
and the consolidated financial statements of the Group that any member of the
Group is a Material Subsidiary; or

        (b)

a member of the Group otherwise is or becomes a Material Subsidiary,

then, the Borrower shall, subject to Clause 20.9 (Information Undertakings),
promptly and in any event within 10 Business Days of the delivery of those
financial statements procure that that Material Subsidiary becomes an Additional
Guarantor in the manner required by Clause 25.2 (Additional Guarantors).

22.25.3

Notwithstanding, Clause 22.25.2, neither:




  (a)

Prism Transactive (M) Sedirian Berhad, a company registered under the laws of
Malaysia; nor

        (b)

Smart Life,

will be required to become an Additional Guarantor.

22.26

Ownership of Guarantors




22.26.1

Subject to Clause 22.26.3, the Borrower shall ensure that 100 per cent. of the
securities in the issued capital of each Guarantor (other than Holdco and Cash
Paymaster) are owned, directly or indirectly, legally and beneficially, by the
Borrower.

    22.26.2

Subject to Clause 22.26.3, the Borrower shall ensure that 87.5 per cent. of the
securities in the issued capital of Cash Paymaster are owned, directly or
indirectly, legally and beneficially, by the Borrower.

    22.26.3

Notwithstanding Clauses 22.26.1 and 22.26.2:




  (a)

the Borrower may, directly or indirectly, reduce its shareholding, or the
percentage of shares it is entitled to vote, in another Obligor to a minimum
amount of 75 per cent. of all such shares and votes, pursuant to one or more
Permitted BEE Transactions;

        (b)

the Borrower may, directly or indirectly, reduce its shareholding, or the
percentage of shares it is entitled to vote, in Cash Paymaster to a minimum
amount of 70 per cent. of all such shares and votes, pursuant to one or more
Permitted BEE Transactions.




22.27

Acquisition of DNI Shares




22.27.1

The Borrower shall, by no later than 2 Business Day following the Utilisation
Date under Facility D (or such later date as may be agreed by the Facility Agent
in writing), provide evidence acceptable to the Finance Parties that:

86

--------------------------------------------------------------------------------




  (a)

the Borrower has subscribed for and owns 4,000,000 ordinary "A" shares in the
authorised ordinary share capital of DNI (the Additional DNI Shares) pursuant to
the "Tranche I Subscription Agreement" between the Borrower and DNI;

        (b)

the Borrower has disbursed a loan of R126,000,000 to DNI pursuant to the "Net1
Loan Agreement" between the Borrower and DNI; and

        (c)

DNI has disbursed a loan of R126,000,000 to AJD Holdings Proprietary Limited
(registration number 1975/004328/07) and Richmark Holdings Proprietary Limited
(registration number 2000/013818/07) pursuant to the "DNI Loan Agreement"
between the Borrower and DNI.




22.27.2

The Borrower shall, within 2 Business Day following the Utilisation Date under
Facility D (or such later date as may be agreed by the Facility Agent in
writing), deliver to the Facility Agent:




  (a)

the original share certificates in respect of the Additional DNI Shares; and

        (b)

share transfer forms in respect of the Additional DNI Shares, duly signed by the
Borrower as transferor and blank as to transferee.




23.

EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 23 (other than 23.15
(Acceleration)) is an Event of Default.

23.1

Non-payment

An Obligor does not pay on the due date any amount payable by it under a Finance
Document, at the place and in the currency in which it is expressed to be
payable unless:

23.1.1

that failure to pay is caused by administrative or technical error or a
Disruption Event; and

    23.1.2

payment is made in full within 3 Business Days of its due date.




23.2

Financial covenants

Any requirement of Clause 21 (Financial Covenants) is not satisfied, unless that
breach:

23.2.1

is capable of remedy under Clause 21.3 (Equity cure); and

    23.2.2

is remedied, timeously and in full, in accordance with the requirements of that
Clause.




23.3

Other obligations




23.3.1

An Obligor does not comply, timeously and in full, with any term of Clause 20
(Information Undertakings) or any term of Clauses 22.3 (Pari passu ranking),
22.4 (Negative pledge), 22.5 (Financial Indebtedness), 22.6 (Disposals), 22.7
(Merger), 22.9 (Acquisitions), 22.10 (Joint Ventures), 22.11 (Loans out), 22.12
(Third party guarantees), 22.13 (Treasury Transactions), 22.14 (Arm's length
transactions), 22.18 (Share capital), 22.19 (Distributions), 22.20 (Bank
accounts), 22.22 (Amendment to documents), 22.24 (Anti-corruption laws and
Sanctions) and 22.26 (Ownership of Guarantors).

87

--------------------------------------------------------------------------------




23.3.2

An Obligor does not comply, timeously and in full, with any provision of any
Security Document to which it is a party.

    23.3.3

An Obligor fails to comply, timeously and in full, with any provision of a
Finance Document (in respect of an Obligor only, other than those referred to in
Clauses 23.1, 23.2, 23.3.1 and 23.3.2).

    23.3.4

No Event of Default under Clause 23.3.3 will occur, if the failure is capable of
remedy and is remedied within 5 Business Days of the earlier of (A) the Facility
Agent giving notice to the Borrower and (B) any Obligor becoming aware of the
failure to comply.




23.4

Misrepresentation




23.4.1

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be
repeated.

    23.4.2

No Event of Default will occur under Clause 23.4.1 if the circumstances giving
rise to the misrepresentation are capable of remedy and are remedied within 10
Business Days of the earlier of (A) the Facility Agent giving notice to the
Borrower and (B) any Obligor becoming aware thereof.




23.5

Cross default and cross acceleration




23.5.1

Any of the following occurs in respect of any Obligor or Material Subsidiary:




  (a)

any of its Financial Indebtedness (or any amount payable in respect of its
Financial Indebtedness) is not paid when due (after the expiry of any originally
applicable grace period); or

        (b)

any of its Financial Indebtedness:




  (i)

is declared to be or otherwise becomes prematurely due and payable prior to its
stated maturity or, if the Financial Indebtedness arises under a guarantee,
prior to the stated maturity of the Financial Indebtedness which is the subject
of the guarantee; or

        (ii)

is placed on demand;

        (iii)

is capable of being declared by or on behalf of a creditor to be prematurely due
and payable or of being placed on demand; or

        (iv)

is terminated or closed out or is capable of being terminated or closed out,

in each case, as a result of an event of default or any provision having a
similar effect (howsoever described); or

  (c)

any commitment of a provider of Financial Indebtedness to it is cancelled or
suspended, or is capable of being cancelled or suspended by such provider, in
each case, as a result of an event of default or any provision having a similar
effect (howsoever described).




23.5.2

No Event of Default will occur under this Clause 23.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
Clauses 23.5.1(a) to (c) is less than R10,000,000 (or its equivalent in another
currency or currencies).

88

--------------------------------------------------------------------------------




23.6

Insolvency




23.6.1

Any Obligor or Material Subsidiary is or is deemed for the purposes of any
applicable law to be insolvent or unable to pay its debts as they fall due,
admits its insolvency or its inability to pay its debts as they fall due,
suspends making payments on any of its debts or announces an intention to do so
or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to the rescheduling,
restructuring or compromise of any of its indebtedness.

    23.6.2

Any Obligor or Material Subsidiary is or is deemed for the purposes of any
applicable law to be "Financially Distressed" (as defined in the Companies Act).

    23.6.3

The value of the assets of any Obligor or Material Subsidiary is less than its
liabilities (taking into account contingent and prospective liabilities).

    23.6.4

A moratorium is declared, instituted or takes effect in respect of any of the
indebtedness of any Obligor or Material Subsidiary (in which event the ending of
the moratorium will not remedy any Event of Default caused by that moratorium).

    23.6.5

The filing of an involuntary proceeding in a court of competent jurisdiction in
the United States seeking relief under US Bankruptcy Law in respect of any
Obligor or Material Subsidiary and either such proceeding shall continue
undismissed for 30 days or an order or decree approving or ordering any of the
foregoing shall be entered or any Obligor or Material Subsidiary shall consent
to the institution of, or fail to contest in a timely and appropriate manner,
any such involuntary proceeding.

    23.6.6

The filing of a voluntarily petition by any Obligor or Material Subsidiary under
US Bankruptcy Law.




23.7

Insolvency and business rescue proceedings




23.7.1

Any corporate action, legal proceedings or other procedure or step (including an
application to court, proposal or convening of a meeting) is taken with a view
to:




  (a)

the suspension of payments, a moratorium of any indebtedness, liquidation,
winding-up, dissolution, administration, business rescue or reorganisation (by
way of voluntary arrangement, scheme of arrangement or otherwise) of the any
Obligor or Material Subsidiary;

        (b)

a composition, compromise, assignment or arrangement with any creditor of any
Obligor or Material Subsidiary;

        (c)

the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager, business rescue practitioner or other similar
officer in respect of any Obligor or Material Subsidiary or any of its assets;
or

        (d)

enforcement of any Security over any assets of any Obligor or Material
Subsidiary,

or any analogous procedure or step is taken in any jurisdiction;

23.7.2

A meeting is proposed or convened by the directors of any Obligor or Material
Subsidiary, a resolution is proposed or passed, application is made or an order
is applied for or granted, to authorise the entry into or implementation of any
business rescue proceedings (or any similar proceedings) in respect of any
Obligor or Material Subsidiary, or any analogous procedure or step is taken in
any jurisdiction.

89

--------------------------------------------------------------------------------




23.8

Creditors' process

Any expropriation, attachment, sequestration, implementation of any business
rescue plan, distress or execution affects any asset or assets of any Obligor or
Material Subsidiary. No Event of Default will occur under this Clause 23.8 if:

23.8.1

the affected assets are not subject to any Transaction Security and the
aggregate value of those assets is less than R10,000,000 (or its equivalent in
another currency or currencies); or

    23.8.2

that expropriation, attachment, sequestration, implementation of any business
rescue plan, distress or execution is being contested in good faith and with due
diligence and is discharged or set aside within 14 days.




23.9

Legal proceedings




23.9.1

Any Obligor or Material Subsidiary fails to discharge in full, within 5 Business
Days of the due date, any amount payable pursuant to a final judgment or order
made or given by any court or other authority of competent jurisdiction in any
litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or enquiry (including any such investigations,
proceedings or enquiry by any competition authority, environmental authority,
tax authority or sector specific regulatory authority).

    23.9.2

For the purposes of Clause 23.9.1, a final judgment or order means a judgment or
order:




  (a)

which is not appealable or is appealable but in respect of which the period for
the lodging of an appeal has lapsed and the relevant Obligor or Material
Subsidiary (as applicable) has failed to institute appeal proceedings; and

        (b)

which is not capable of rescission or is capable of rescission but in respect of
which the period for applying for rescission has lapsed and the relevant Obligor
or Material Subsidiary (as applicable) has failed to apply for rescission or has
applied for rescission of such judgment or order and the application for
rescission has been denied.




23.10

Cessation of business

Any Obligor or Material Subsidiary ceases to carry on all or a substantial part
of its business from that undertaken at the Signature Date.

23.11

Finance Documents




23.11.1

It is or becomes unlawful for a party (other than a Finance Party) to a Finance
Document to perform any of its obligations under the Finance Documents.

    23.11.2

Any obligation of a party (other than a Finance Party) to a Finance Document,
under a Finance Document, for any reason, is not or ceases to be legal, valid,
binding, enforceable or effective in accordance with its terms, or is alleged by
a party to it (other than a Finance Party) to be ineffective in accordance with
its terms, or becomes unlawful.

    23.11.3

Any Transaction Security created or expressed to be created or evidenced by a
Security Document, or any subordination created under a Finance Document, for
any reason, is not or ceases to be legal, valid, binding, enforceable or
effective, or is alleged by a party to it (other than a Finance Party) to be
ineffective, fails or ceases to establish the ranking and the priority of claims
which it purports to create, or becomes unlawful.

90

--------------------------------------------------------------------------------




23.11.4

A party (other than a Finance Party) to a Finance Document repudiates that
Finance Document or evidences an intention to repudiate a Finance Document.




23.12

Material adverse change

   

Any event or circumstance occurs which, in the reasonable opinion of the
Facility Agent (acting on the instructions of all the Lenders), has or is
reasonably likely to have a Material Adverse Effect .

    23.13

Audit qualification

   

The Auditors of the Group qualify the audited annual consolidated financial
statements of the Borrower or the audited annual financial statements of any
other Obligor.




23.14

Expropriation




23.14.1

The authority or ability of any Obligor or Material Subsidiary to conduct its
business is wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person.

    23.14.2

By the authority of any governmental, regulatory or other authority or other
person:




  (a)

the management of any Obligor or Material Subsidiary is wholly or substantially
replaced; or

        (b)

all or a majority of the shares of any Obligor or Material Subsidiary or the
whole or any part of its assets or revenues is seized, expropriated or
compulsorily acquired.




23.15

Acceleration




23.15.1

If an Event of Default is continuing, the Facility Agent may, by notice to the
Borrower and without prejudice to any other rights or remedies which a Finance
Party may have under any Finance Document or at law:




  (a)

cancel all or any part of the Total Commitments (whereupon they shall
immediately be cancelled);

        (b)

declare that all or part of the Utilisations, together with accrued interest,
and all other Senior Facility Outstandings under a Senior Facility:




  (i)

are immediately due and payable (whereupon they shall become immediately due and
payable); and/or

        (ii)

are payable on demand (whereupon they shall immediately become payable on demand
by the Facility Agent); and/or




  (c)

claim immediate payment of all or part of any Utilisations and other Senior
Facility Outstandings (whereupon they shall be immediately payable); and/or

91

--------------------------------------------------------------------------------




  (d)

exercise or inform the Finance Partiers that they may exercise any or all of
their rights, remedies, powers or discretions under the Security Documents.

92

--------------------------------------------------------------------------------

SECTION 8
CHANGES TO PARTIES

24.

CHANGES TO THE LENDERS




24.1

Cessions and delegations by the Lenders




24.1.1

Subject to this Clause 24, a Lender (the Existing Lender) may cede and/or
delegate (a Transfer) any or all of its rights and/or obligations under this
Agreement, any Senior Facility Agreement to which it is a party and/or under any
other Finance Document to another bank or financial institution or to a trust,
fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (a New Lender).

    24.1.2

Each Obligor consents to any splitting of claims which may arise as a result of
a Transfer implemented under this Agreement.




24.2

Conditions of Transfer




24.2.1

The consent of the Borrower is not required for a Transfer by an Existing Lender
if:




  (a)

the New Lender is another Lender or an Affiliate of a Lender;

        (b)

the New Lender is a person identified in Schedule 8 (Acceptable Lenders); or

        (c)

an Event of Default is continuing.

Except as detailed above, the express consent of the Borrower is required for a
Transfer to a prospective New Lender. Where the consent of the Borrower to a
Transfer is required that consent must not be unreasonably withheld or delayed.

24.2.2

The Borrower will be deemed to have given its consent 10 Business Days after the
Existing Lender has requested it, unless consent is expressly refused by the
Borrower within that time.

    24.2.3

A Transfer will only be effective if the procedure set out in Clause 24.4 is
complied with.

    24.2.4

Each New Lender, by executing the relevant Transfer Certificate confirms, for
the avoidance of doubt, that the Facility Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the Transfer becomes effective in accordance with this Agreement
and that it is bound by that decision to the same extent as the Existing Lender
would have been had it remained a Lender.




24.3

Limitation of responsibility of Existing Lenders




24.3.1

Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:




  (a)

the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

        (b)

the financial condition of any Obligor;

93

--------------------------------------------------------------------------------




  (c)

the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

        (d)

the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

24.3.2

Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:




  (a)

has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

        (b)

will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.




24.3.3

Nothing in any Finance Document obliges an Existing Lender to:




  (a)

accept a re-Transfer from a New Lender of any of the rights and obligations
Transferred under this Clause 24; or

        (b)

support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.




24.4

Procedure for transfer




24.4.1

Subject to the conditions set out in Clause 24.2 a Transfer is effected in
accordance with Clause 24.4.3 when the Facility Agent executes an otherwise duly
completed Transfer Certificate delivered to it by the Existing Lender and the
New Lender. The Facility Agent shall, subject to Clause 24.4.2, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.

    24.4.2

The Facility Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary know your customer or other similar checks
under all applicable laws and regulations that apply to it (if any) in relation
to the transfer to such New Lender.

    24.4.3

On the Transfer Date:




  (a)

the Transfer shall take effect under the Finance Documents so that the rights
and/or obligations which are the subject of the Transfer shall be ceded and
delegated by the Existing Lender to the New Lender (being the Transferred Rights
and Obligations);

        (b)

each of the Obligors shall perform their obligations and exercise their rights
in relation to the Transferred Rights and Obligations in favour of or against
the New Lender, as the case may be;

        (c)

the Facility Agent, the Arranger, the New Lender and other Lenders shall acquire
the same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been an Original Senior Lender with
the rights and/or obligations comprising the Transferred Rights and Obligations;

94

--------------------------------------------------------------------------------




  (d)

the Existing Lender shall be released from further obligations to each other
Lender under the Finance Documents to the extent of the Transferred Rights and
Obligations; and

        (e)

the New Lender shall become a Party as a Lender.




24.5

Costs resulting from a change of Lender

   

If:




24.5.1

a Lender Transfers any of its rights or obligations under the Finance Documents;
and

    24.5.2

as a result of circumstances existing at the date the Transfer occurs, an
Obligor would be obliged to make a Tax Payment (as defined in Clause 13 (Tax
Gross-up and Indemnities) or pay any Increased Cost (as defined in Clause 14
(Changes in Costs)),

then, unless the Transfer is made by a Lender in order to mitigate any
circumstances giving rise to the Tax Payment, Increased Cost or a right to be
prepaid and/or cancelled by reason of illegality, the Obligor need only pay that
Tax Payment or Increased Cost to the same extent that it would have been obliged
to if the Transfer had not occurred.

24.6

Copy of Transfer Certificate to Borrower

The Facility Agent shall send to the Borrower a copy of each Transfer
Certificate executed by it in accordance with Clause 24.4.1 as soon as
reasonably practicable after it has executed any such Transfer Certificate.

25.

CHANGES TO THE OBLIGORS




25.1

Transfers by the Obligors

   

No Obligor may cede any of its rights or delegate any of its obligations under
the Finance Documents.




25.2

Additional Guarantors




25.2.1

If the Borrower:




  (a)

requests that a member of the Group becomes an Additional Guarantor; or

        (b)

is required under this Agreement to ensure that any member of the Group becomes
an Additional Guarantor,

it must give not less than 10 Business Days' prior notice to the Facility Agent.

25.2.2

The Borrower must ensure that any member of the Group which is required to
become a Guarantor under this Agreement supplies to the Facility Agent all the
documents and evidence set out in Part II of Schedule 2 (Conditions Precedent),
in form and substance satisfactory to it.

95

--------------------------------------------------------------------------------




25.2.3

The relevant member of the Group will become an Additional Guarantor on the date
of the Accession Letter executed by it.

    25.2.4

The Borrower must comply with Clause 25.2.1 within 14 days of any member of the
Group becoming a Material Subsidiary.




25.3

Repetition of Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

25.4

Resignation of a Guarantor




25.4.1

The Borrower may request that a Guarantor (other than the Borrower) ceases to be
a Guarantor by delivering to the Facility Agent a Resignation Letter.

    25.4.2

The Facility Agent shall accept a Resignation Letter and notify the Borrower and
the Lenders of its acceptance if:




  (a)

no Default is continuing or would result from the acceptance of the Resignation
Letter (and the Borrower has confirmed this is the case); and

        (b)

all the Lenders have consented to the Borrower's request.

96

--------------------------------------------------------------------------------

SECTION 9
THE FINANCE PARTIES

26.

THE ADMINISTRATIVE PARTIES




26.1

Role of the Arranger

   

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.




26.2

Facility Agent




26.2.1

Under the Intercreditor Agreement each Lender has appointed the Facility Agent
to act as its facility agent under and in connection with the Finance Documents
including, in respect of the Senior Facilities, the disbursement of Loans, the
receipt of amounts payable to the Lenders under the Finance Documents, any
amendments of, or waivers or consents under, the applicable Finance Documents,
the receipt of documents and information required to be delivered to the Lenders
under the Finance Documents, the receipt of notices from the Borrower to the
Finance Parties (or any of them) under the Finance Documents, and the giving of
notices to the Borrower by the Finance Parties (or any of them) under the
Finance Documents (together, the Agency Matters).




26.2.2

A reference to the Facility Agent in any Finance Document, is a reference to the
Facility Agent acting in its capacity as such.

    26.2.3

The Obligors:




  (a)

may assume that the Facility Agent is duly authorised to represent the other
Finance Parties in all Agency Matters and that all actions taken by the Facility
Agent in connection with an Agency Matter are duly authorised;

        (b)

are not entitled nor obliged directly to deal with, or act on the instructions
of, a Finance Party other than the Facility Agent, unless expressly otherwise
provided in a Finance Document.




26.2.4

A reference in a Finance Document to any action undertaken or required to be
undertaken by the Facility Agent in relation to an Agency Matter (including the
exercise of any discretion under the Finance Documents) is a reference to the
Facility Agent acting as the duly authorised agent of the Finance Parties.

    26.2.5

An Obligor shall have no claim against the Facility Agent for the recovery of
any losses or damages which it may suffer as a result of anything which the
Facility Agent does, or omits to do, in good faith in performing its functions
as the Facility Agent under the Finance Documents.




27.

SHARING AMONG THE FINANCE PARTIES




27.1

Payments to Finance Parties




27.1.1

If a Finance Party (a Recovering Finance Party) receives or recovers any amount
from an Obligor other than in accordance with Clause 30 (Payment Mechanics) (a
Recovered Amount) and applies that amount to a payment due under the Finance
Documents then:

97

--------------------------------------------------------------------------------




  (a)

the Recovering Finance Party shall, within 3 Business Days, notify details of
the receipt or recovery, to the Facility Agent;

        (b)

the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Facility Agent and distributed in
accordance with Clause 30 (Payment Mechanics), without taking account of any Tax
which would be imposed on the Facility Agent in relation to the receipt,
recovery or distribution; and

        (c)

the Recovering Finance Party shall, within 3 Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the Sharing Payment) equal
to such receipt or recovery less any amount which the Facility Agent determines
may be retained by the Recovering Finance Party as its share of any payment to
be made.




27.2

Redistribution of payments

   

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) (the Sharing Finance Parties) in accordance with the
Intercreditor Agreement towards the obligations of that Obligor to the Sharing
Finance Parties.

    27.3

Recovering Finance Party's rights




27.3.1

On a distribution by the Facility Agent under Clause 27.2 of a payment received
by a Recovering Finance Party from that Obligor, as between the relevant Obligor
and the Recovering Finance Party, an amount of the Recovered Amount equal to the
Sharing Payment will be treated as not having been paid by that Obligor.

    27.3.2

If and to the extent that the Recovering Finance Party is not able to rely on
its rights under Clause 27.3.1 (that is, an amount equal to the Sharing Payment
is treated as having been paid by the relevant Obligor), the Obligors shall be
liable to the Recovering Finance Party for a debt equal to the Sharing Payment
which is immediately due and payable.




27.4

Reversal of redistribution

   

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:




27.4.1

each Sharing Finance Party shall, upon request of the Facility Agent, pay to the
Facility Agent for the account of that Recovering Finance Party an amount equal
to the appropriate part of its share of the Sharing Payment (together with an
amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay) (the Redistributed Amount); and

    27.4.2

as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.




27.5

Exceptions




27.5.1

This Clause 27 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the Obligors.

98

--------------------------------------------------------------------------------




27.5.2

A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:




  (a)

it notified that other Finance Party of the legal or arbitration proceedings;
and

        (b)

that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.




28.

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

   

No provision of this Agreement will:




28.1

interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

    28.2

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

    28.3

oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.




29.

FINANCE PARTY RIGHTS

   

Clauses 26 (The Administrative Parties) to Clause 27 (Sharing Among the Finance
Parties) are for the benefit of the Finance Parties only. The Obligors do not
have any rights or benefits under those Clauses.

99

--------------------------------------------------------------------------------

SECTION 10
ADMINISTRATION

30.

PAYMENT MECHANICS




30.1

Payments to the Facility Agent




30.1.1

On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Facility Agent (unless a contrary indication appears in a Finance Document) in
Rand for value by no later than 12h00 (Johannesburg time) on the due date and in
such funds specified by the Facility Agent.

    30.1.2

All such payments shall be made to such account in South Africa with such bank
as the Facility Agent may specify by notice to the Borrower. Until otherwise
notified by the Facility Agent from time to time, its bank account details for
these purposes are as follows:




  Bank: First National Bank   Branch: RMB Corporate Banking   Branch Number: xxx
  Account Number: xxx   Account Name: xxx   Reference: xxx




30.2

Distributions to an Obligor

   

The Facility Agent may (with the consent of the Obligor or in accordance with
Clause 31 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents.




30.3

Clawback




30.3.1

Where a sum is to be paid to the Facility Agent under the Finance Documents for
another Party, the Facility Agent is not obliged to pay that sum to that other
Party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.

    30.3.2

If the Facility Agent pays an amount to another Party and it proves to be the
case that the Facility Agent had not actually received that amount, then the
Party to whom that amount (or the proceeds of any related exchange contract) was
paid by the Facility Agent shall on demand refund the same to the Facility Agent
together with interest on that amount from the date of payment to the date of
receipt by the Facility Agent, calculated by the Facility Agent to reflect its
cost of funds.




30.4

No set-off by Obligors

   

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

100

--------------------------------------------------------------------------------




30.5

Partial payments




30.5.1

Subject to Clause 7.11 (Application of partial prepayments) in respect of the
application of partial payments as between the Senior Facility Lenders, if the
Facility Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Facility Agent shall apply that payment towards the obligations of that Obligor
under the Finance Documents in the following order:




  (a)

first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Facility Agent under the Finance Documents;

        (b)

second, in or towards payment pro rata of any accrued interest, fees, Break
Costs or commission due but unpaid under the Finance Documents;

        (c)

third, in or towards payment pro rata of any principal due but unpaid under the
Finance Documents;

        (d)

fourth, in or towards payment pro rata of any other sum due but unpaid under the
Finance Documents.




30.5.2

This Clause 30.5 will override any appropriation made by an Obligor other than
in accordance with Clause 7.11.1 (Application of partial prepayments).




30.6

Business Days




30.6.1

If a payment under the Finance Documents is due on a day which is not a Business
Day, the due date for that payment will instead be the next Business Day in the
same calendar month (if there is one) or the preceding Business Day (if there is
not).

    30.6.2

During any extension of the due date for payment of any principal or Unpaid Sum
under a Senior Facility Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date, subject to any provisions in a
Senior Facility Agreement relating to the accrual and payment of default
interest.




30.7

Currency of account




30.7.1

Subject to the provisions of this Clause below, Rand is the currency of account
and payment for any sum due from an Obligor under any Finance Document.

    30.7.2

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

    30.7.3

Any amount expressed to be payable in a currency other than Rand shall be paid
in that other currency.




30.8

Disruption to Payment Systems etc.

   

If either the Facility Agent determines (in its discretion) that a Disruption
Event has occurred or the Facility Agent is notified by the Borrower that a
Disruption Event has occurred:




30.8.1

the Facility Agent may, and shall if requested to do so by the Borrower, consult
with the Borrower with a view to agreeing with the Borrower such changes to the
operation or administration of the Facilities as the Facility Agent may deem
necessary in the circumstances;

101

--------------------------------------------------------------------------------




30.8.2

the Facility Agent shall not be obliged to consult with the Borrower in relation
to any changes mentioned Clause 30.8.1 if, in its opinion, it is not practicable
to do so in the circumstances and, in any event, shall have no obligation to
agree to such changes;

    30.8.3

the Facility Agent shall consult with the Finance Parties in relation to any
changes mentioned in Clause 30.8.1 but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

    30.8.4

any such changes agreed upon by the Facility Agent and the Borrower shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of Clause
34 (Amendments and Waivers);

    30.8.5

the Facility Agent shall not be liable for any damages, costs or losses
whatsoever arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 30.8; and

    30.8.6

the Facility Agent shall notify the Finance Parties of all changes agreed
pursuant to Clause 30.8.4.




31.

SET-OFF

   

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.




32.

CALCULATIONS AND CERTIFICATES




32.1

Accounts

   

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

    32.2

Certificates and Determinations

   

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, prima facie evidence
of the matters to which it relates.

    32.3

Day count convention

   

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days (irrespective of whether the year in question is
a leap year).




33.

NOTICES




33.1

Communications in writing




33.1.1

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

102

--------------------------------------------------------------------------------




33.1.2

Communications in connection with a Finance Document (other than a Utilisation
Request, a Compliance Certificate, a Transfer Certificate, an Accession Letter,
a Resignation Letter, a notice of Default or any consent, waiver or agreement
requested under a Finance Document) may also be given by email or any other form
of electronic communication previously approved in writing by the Facility
Agent.




33.2

Addresses

   

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:




33.2.1

in the case of the Borrower:




  Address: 6th Floor, President Place     Corner of Jan Smuts Avenue and Bolton
Road     Rosebank     2196         Email address: hermank@net1.com   Fax number:
+27 (11) 880 7080   For the attention of: Herman Kotze




33.2.2

in the case of each other Obligor, the address and other details specified for
the Borrower in Clause 33.2.1;

    33.2.3

in the case of the Facility Agent (in its capacity as such):




  Address: 1 Merchant Place     14th Floor     Cnr Fredman Drive and Rivonia
Road     Sandton, 2196         Email address: Ravana.chetty@rmb.co.za    
Thabo.lukhaimane@rmb.co.za    Ziyaad.manie@rmb.co.za           Fax number: +27
(11) 282 4043         For the attention of: Head of Transaction Management -
Investment Banking     Division




33.2.4

in the case of each Original Senior Lender (in its capacity as such), the
address and other details specified opposite its name in Part II of Schedule 1
(The Original Parties);

    33.2.5

in the case of any other Lender or Obligor, those details notified in writing to
the Facility Agent on or before the date on which it becomes a Party,

or any substitute address or fax number or department or officer as the Party
may notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days' notice.

103

--------------------------------------------------------------------------------




33.3

Domicilia




33.3.1

Each Party chooses its physical address provided under or pursuant to Clause
33.2 as its domicilium citandi et executandi at which documents in legal
proceedings in connection with a Finance Document may be served.

    33.3.2

Any Party may by written notice to the other Parties change its domicilium from
time to time to another address, not being a post office box or a poste
restante, in South Africa, provided that any such change shall only be effective
on the fourteenth day after deemed receipt of the notice by the other Parties
under Clause 33.4.




33.4

Delivery




33.4.1

Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will:




  (a)

if by way of fax, be deemed to have been received on the first Business Day
following the date of transmission provided that the fax is received in legible
form;

        (b)

if delivered by hand, be deemed to have been received at the time of delivery;
and

        (c)

if by way of courier service, be deemed to have been received on the seventh
Business Day following the date of such sending,

and provided, if a particular department or officer is specified as part of its
address details under Clause 33.2, if such communication or document is
addressed to that department or officer.

33.4.2

Any communication or document to be made or delivered to the Facility Agent will
be effective only when actually received by the Facility Agent and then only if
it is expressly marked for the attention of the department or officer identified
with the Facility Agent's signature below (or any substitute department or
officer as the Facility Agent shall specify for this purpose).




33.5

Obligors




33.5.1

All communications under the Finance Documents to or from an Obligor must be
sent through the Facility Agent.

    33.5.2

All communications under the Finance Documents to or from an Obligor (other than
the Borrower) must be sent through the Borrower.

    33.5.3

Each Obligor (other than the Borrower) irrevocably appoints the Borrower to act
as its agent in relation to the Finance Documents and irrevocably authorises:




  (a)

the Borrower on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices,
information and instructions (including, in the case of the Borrower,
Utilisation Requests), to execute on its behalf all documents under or in
connection with the Finance Documents (including any Accession Letter), to make
such agreements and to effect the relevant amendments, supplements and
variations capable of being given, made or effected by any Obligor
notwithstanding that they may affect the Obligor, without further reference to
or the consent of that Obligor; and

104

--------------------------------------------------------------------------------




  (b)

each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Borrower,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices, information and instructions or executed or made the
agreements or effected the amendments, supplements or variations, or received
the relevant notice, demand or other communication.

33.5.4

Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Borrower or given to the Borrower under any Finance Document on behalf of
another Obligor or in connection with any Finance Document (whether or not known
to any other Obligor and whether occurring before or after such other Obligor
became an Obligor under any Finance Document) shall be binding for all purposes
on that Obligor as if that Obligor had expressly made, given or concurred with
it. In the event of any conflict between any notices or other communications of
the Borrower and any other Obligor, those of the Borrower shall prevail.

    33.5.5

Any communication given to the Borrower in connection with a Finance Document
will be deemed to have been given also to the other Obligors.

    33.5.6

A Finance Party may assume that any communication made by the Borrower on behalf
of an Obligor is made with the knowledge and consent of that Obligor.




33.6

Notification of address and fax number

Upon receipt of notification of an address or fax number or change of address or
fax number pursuant to Clause 33.2, or changing its own address or fax number,
the Facility Agent shall notify the other Parties as soon as reasonably
practicable.

33.7

Electronic communication




33.7.1

Any communication to be made between the Facility Agent and a Lender under or in
connection with the Finance Documents may be made by electronic mail or other
electronic means, if the Facility Agent and the relevant Lender:




  (a)

agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

        (b)

notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

        (c)

notify each other of any change to their address or any other such information
supplied by them.




33.7.2

Any electronic communication made between the Facility Agent and a Lender will
be effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Facility Agent only if it is
addressed in such a manner as the Facility Agent shall specify for this purpose.




33.8

English language

   

Any notice or other document given under or in connection with any Finance
Document must be in English.

105

--------------------------------------------------------------------------------




34.

AMENDMENTS AND WAIVERS




34.1

A term of the Finance Documents may be amended or waived only with the consent
of the Facility Agent (acting on the instructions of the applicable Finance
Parties under the Intercreditor Agreement) and the Obligors.

    34.2

The Facility Agent may effect and execute, on behalf of any Finance Party, any
amendment or waiver permitted by this Clause.

    34.3

No amendment or waiver contemplated by this Clause 34 shall be of any force or
effect unless in writing and signed by or on behalf of the relevant Parties.

    34.4

An amendment of any provision of Clauses 26 (The Administrative Parties) may be
effected without the consent of or notice to any Obligor, provided that such
amendment does not place any additional obligation or liability on any Obligor.




35.

CONFIDENTIALITY




35.1

Confidential Information

   

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 35.2, and
to ensure that all Confidential Information is protected with security measures
and a degree of care that would apply to its own confidential information.

    35.2

Disclosure of Confidential Information

   

Any Finance Party may disclose:




35.2.1

to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this Clause 35.2.1 is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

    35.2.2

to any other person:




  (a)

to (or through) whom it Transfers (or may potentially Transfer) all or any of
its rights and obligations under this Agreement and to any of that person's
Affiliates, Related Funds, Representatives and professional advisers;

        (b)

with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation or other credit participation in
relation to, or any other transaction under which payments are to be made or may
be made by reference to, one or more Finance Documents and/or one or more
Obligors and to any of that person's Affiliates, Related Funds, Representatives
and professional advisers;

        (c)

appointed by any Finance Party or by a person to whom paragraphs (a) or (b)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf;

        (d)

who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraphs (a)
or (b) above;

106

--------------------------------------------------------------------------------




  (e)

to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

        (f)

to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

        (g)

who is a Party; or

        (h)

with the express prior consent of the Borrower,

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

  (i)

in relation to paragraphs (a), (b) and (c) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

        (ii)

in relation to paragraph (d) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information; and

        (iii)

in relation to paragraphs (e), (f) and (g) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price- sensitive
information except that there shall be no requirement to so inform if, in the
opinion of that Finance Party, it is not practicable so to do in the
circumstances; and




35.2.3

to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors.




35.3

Entire agreement

   

This Clause 35 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

    35.4

Inside information

   

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use anyConfidential Information for any
unlawful purpose.

107

--------------------------------------------------------------------------------




35.5

Notification of disclosure

   

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:




35.5.1

of the circumstances of any disclosure of Confidential Information made pursuant
to Clause 35.2.2(d) above except where such disclosure is made to any of the
persons referred to in that Clause during the ordinary course of its supervisory
or regulatory function; and

    35.5.2

upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 35.




35.6

Continuing obligations

   

The obligations in this Clause 35 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of twelve months
from the earlier of:




35.6.1

the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

    35.6.2

the date on which such Finance Party otherwise ceases to be a Finance Party.




36.

GENERAL PROVISIONS




36.1

Sole agreement

   

The Finance Documents constitute the sole record of the agreement between the
Parties in regard to the subject matter thereof.




36.2

No implied terms

   

No Party shall be bound by any express or implied term, representation,
warranty, promise or the like, not recorded in a Finance Document.

    36.3

Rights and remedies

   

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies of each Finance Party under the Finance Documents:




36.3.1

are cumulative and not exclusive of its rights under the general law

    36.3.2

may be exercised as often as the Finance Party requires;

    36.3.3

may be waived only in writing and specifically.

Delay in the exercise or non-exercise of any right is not a waiver of that
right.

36.4

Extensions and waivers

   

No latitude, extension of time or other indulgence which may be given or allowed
by any Party to any other Party in respect of the performance of any obligation
or enforcement of any right under a Finance Document, and no single or partial
exercise of any right by any Party, shall be construed to be an implied consent
by such Party or operate as a waiver or a novation of, or otherwise affect any
of that Party’s rights under or in connection with a Finance Document or estop
such Party from enforcing, at any time and without notice, strict and punctual
compliance with each and every provision or term of a Finance Document.

108

--------------------------------------------------------------------------------




36.5

Partial invalidity

   

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid, unenforceable or inoperable in any respect under any law of any
jurisdiction, neither the legality, validity, enforceability or operation of the
remaining provisions nor the legality, validity, enforceability or operation of
such provision under the law of any other jurisdiction will in any way be
affected or impaired. The term inoperable in this Clause 36.5 shall include,
without limitation, inoperable by way of suspension or cancellation.

    36.6

Renunciation of benefits

   

Each Obligor renounces, to the extent permitted under applicable law, the
benefits of each of the legal exceptions of excussion, division, revision of
accounts, no value received, errore calculi, non causa debiti, non numeratae
pecuniae and cession of actions, and declares that it understands the meaning of
each such legal exception and the effect of such renunciation.

    36.7

Further assurances

   

Each Obligor must perform, or procure the performance, of all further things,
and execute and deliver (or procure the execution and delivery) of all further
documents, as may be required by any applicable law or regulation or as may be
necessary or desirable to implement or give effect to this Agreement and the
other Finance Documents and the transactions contemplated therein.

    36.8

Independent advice

   

Each Obligor acknowledges that it has been free to secure independent legal and
other advice as to the nature and effect of all of the provisions of the Finance
Documents and that it has either taken such independent legal and other advice
or dispensed with the necessity of doing so. Further, each Obligor acknowledges
that all of the provisions of each Finance Document and the restrictions therein
contained are part of the overall intention of the Parties in connection with
the Finance Documents.

    36.9

Counterparts

   

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

109

--------------------------------------------------------------------------------

SECTION 11
GOVERNING LAW AND ENFORCEMENT

37.

GOVERNING LAW

   

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by South African law.




38.

JURISDICTION




38.1

The Parties hereby irrevocably and unconditionally consent to the non-exclusive
jurisdiction of the High Court of South Africa (Gauteng Local Division,
Johannesburg) (or any successor to that division) in regard to all matters
arising from the Finance Documents (including a dispute relating to the
existence, validity or termination of a Finance Document or any non-contractual
obligation arising out of or in connection with a Finance Document) (a dispute).

    38.2

The Parties agree that the courts of South Africa are the most appropriate and
convenient courts to settle disputes. The Parties agree not to argue to the
contrary and waive objection to this court on the grounds of inconvenient forum
or otherwise in relation to proceedings in connection with any Finance Document.

    38.3

This Clause 38 is for the benefit of the Finance Parties only. As a result, no
Finance Party shall be prevented from taking proceedings relating to a dispute
in any other court with jurisdiction. To the extent allowed by law, a Finance
Party may take concurrent proceedings in any number of jurisdictions.




39.

WAIVER OF JURY TRIAL

   

EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL IN RESPECT
OF ANY LITIGATION IN ANY UNITED STATES FEDERAL OR STATE COURT DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER FINANCE DOCUMENTS OR ANY DEALINGS BETWEEN THE PARTIES RELATING TO THE
SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER/GUARANTOR
RELATIONSHIP. Each party hereto hereby acknowledges that this waiver is a
material inducement to enter into a business relationship, it has relied on this
waiver in entering into this Agreement, and it will continue to rely on this
waiver in related future dealings. Each party hereto hereby further warrants and
represents that it has reviewed this waiver with its legal counsel and it
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. THIS WAIVER IS IRREVOCABLE AND MAY NOT BE MODIFIED OTHER
THAN BY A WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS CLAUSE 39 AND EXECUTED
BY EACH OF THE PARTIES HERETO. In the event of litigation, this Agreement may be
filed as a written consent to a trial by the court.




40.

WAIVER OF IMMUNITY

   

Each Obligor irrevocably and unconditionally:




40.1

agrees not to claim any immunity from suit, execution, attachment or other legal
process brought by a Finance Party against it in relation to a Finance Document,
and to ensure that no such claim is made on its behalf;

    40.2

consents generally to the giving of any relief or the issue of any process in
connection withthos e proceedings; and

110

--------------------------------------------------------------------------------




40.3

waives any right it may have to claim for itself or any of its assets immunity
from suit, execution, attachment or other legal process.

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

111

--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL PARTIES

Part I
The Original Obligors

Name of Borrower Jurisdiction of
Incorporation Registration number
(or equivalent, if any) 1. Net1 Applied Technologies South Africa
Proprietary Limited South Africa 2002/031446/07




Name of Original Guarantor Jurisdiction of
Incorporation Registration number
(or equivalent, if any) 1. Net1 UEPS Technologies, Inc. State of Florida,
United States N/A 2. Net1 Applied Technologies South Africa Proprietary Limited
South Africa 2002/031446/07 3. Cash Paymaster Services Proprietary Limited South
Africa 1971/007195/07 4. EasyPay Proprietary Limited South Africa 1983/008597/07
5. Manje Mobile Electronic Payment Services Proprietary Limited South Africa
2008/004377/07 6. Moneyline Financial Services Proprietary Limited South Africa
1998/020799/07 7. Net1 FIHRST Holdings Proprietary Limited South Africa
2009/022023/07 8. Net1 Finance Holdings Proprietary Limited South Africa
1998/020801/07 9. Net1 Mobile Solutions Proprietary Limited South Africa
2006/009851/07 10. Net1 Universal Electronic Technological Solutions Proprietary
Limited South Africa 2009/001034/07 11. Prism Holdings Proprietary Limited South
Africa 1998/018949/07 12. Prism Payment Technologies Proprietary Limited South
Africa 1990/005062/07 13. RMT Systems Proprietary Limited South Africa
2001/028826/07

112

--------------------------------------------------------------------------------

Part II
The Original Senior Lenders

Original Senior Lender

[Column 2]

Address for Purposes of
Clause 33 (Notices)

[Column 3]

Senior Facility A
Commitment

[Column 4]

Senior Facility B
Commitment

[Column 5]

Senior Facility D
Commitment

[Column 6]

Senior Facility E
Commitment

[Column 7]

1 FirstRand Bank Limited
(acting through its Rand
Merchant Bank division)

1 Merchant Place, 14th Floor
Cnr Fredman Drive and Rivonia
Road
Sandton, 2196
Fax: +27 11 282 4056
Email:
   Ravana.chetty@rmb.co.za

   Thabo.lukhaimane@rmb.co.za,

   Ziyaad.manie@rmb.co.za
Att: Head of Transaction
Management: Investment
Banking

R600,000,000 R400,000,000 R210,000,000 R1,500,000,000






Nedbank Limited (acting
through its Corporate and
Investment Banking
division) Leveraged Finance
3rd Floor, Block F
135 Rivonia Campus
135 Rivonia Road
Sandton, 2196
Email:    levfin@nedbank.co.za
Att: Deal Manager R150,000,000 R100,000,000 Nil Nil       R750,000,000
R500,000,000 R210,000,000 R1,500,000,000

113

--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

Part I
Conditions Precedent to initial Utilisation

1.

ORIGINAL OBLIGORS




1.1

A copy of the constitutional documents of each Original Obligor.

    1.2

A copy of a resolution of the board of directors of each Original Obligor and
other members of the Group which are party to a Finance Document:




1.2.1

approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

    1.2.2

authorising it, for all purposes required under sections 45 and/or 46 of the
Companies Act (as applicable), to provide the "financial assistance" and to make
any "distribution" that may arise as a result of its entry into the Finance
Documents to which it is a party;

    1.2.3

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

    1.2.4

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.




1.3

A copy of a special resolution duly passed by the holders of the issued shares
of each Original Guarantor authorising it, for all purposes required under
section 45 of the Companies Act, to provide the "financial assistance" that may
arise as a result of its entry into the Finance Documents to which it is a
party.

    1.4

A specimen of the signature of each person authorised by the resolution referred
to in paragraph 1.2.

    1.5

A certificate of the Borrower and each other Original Obligor (signed by a
director or other authorised signatory):




1.5.1

confirming that borrowing or guaranteeing, as appropriate, the Total Commitments
would not cause any borrowing, guaranteeing or similar limit binding on it to be
exceeded.

    1.5.2

certifying that each copy document relating to it specified in this Part I of
Schedule 2 is correct, complete and in full force and effect as at a date no
earlier than the Closing Date.




1.6

A certificate of the Borrower (signed by a director or other authorised
signatory) confirming as at the Closing Date that:




1.6.1

no Default or Event of Default has occurred or is continuing or will result from
the execution of the Finance Documents;

114

--------------------------------------------------------------------------------




1.6.2

the representations and warranties set out in Clause 19 (Representations) are
true and correct in all respects;

    1.6.3

that no event or series of events or circumstances has occurred or arisen which,
in the Borrower’s opinion, is likely to have a Material Adverse Effect;

    1.6.4

that no investigation, litigation, arbitration or administrative proceedings of
or before any court, arbitral body, competent competition authority or other
regulatory authority or government agency which, if adversely determined, will
have or is reasonably likely to have a Material Adverse Effect have, to the best
of its knowledge and belief, been started or threatened against it or any member
of the Group.




1.7

If such Original Obligor is a US Guarantor, a certificate as to the existence
and good standing (including verification of tax status, if generally available)
of such US Guarantor from the appropriate governmental authorities in such US
Guarantor’s jurisdiction of organisation, in form and substance satisfactory to
the Facility Agent and its counsel.

    1.8

If such Original Obligor is a US Guarantor, a solvency certificate signed by the
chief financial officer or chief accounting officer of such Obligor in form and
substance satisfactory to the Facility Agent and its counsel.




2.

Legal opinions




2.1

A legal opinion of Webber Wentzel, legal advisers to the Finance Parties,
addressed to the Facility Agent for and on behalf of the Finance Parties,
substantially in the form distributed to the Original Senior Lenders prior to
signing this Agreement in respect of the legality, validity and enforceability
of the Finance Documents.

    2.2

A legal opinion of Cliffe Dekker Hofmeyr, legal advisers to the Obligors in
South Africa, addressed to the Facility Agent for and on behalf of the Finance
Parties, substantially in the form distributed to the Original Senior Lenders
prior to signing this Agreement, in respect of the capacity, powers and
authority of those members of the Group incorporated in South Africa which are
party to the Finance Documents, to enter into and perform their obligations
under the Finance Documents and the due execution of those documents.

    2.3

A legal opinion of DLA Piper, legal advisers to the Finance Parties in the US,
addressed to the Facility Agent for and on behalf of the Finance Parties,
substantially in the form distributed to the Original Senior Lenders prior to
signing this Agreement, in respect of the capacity, powers and authority of
those members of the Group incorporated in the US which are party to the Finance
Documents, to enter into and perform their obligations under the Finance
Documents and the due execution of those documents.

    2.4

A legal opinion of Bowman Gilfillan, legal advisers to Cell C, addressed to the
Facility Agent for and on behalf of the Finance Parties, substantially in the
form distributed to the Original Senior Lenders prior to signing this Agreement,
in respect of the validity of the allotment and issue of the Cell C Shares to
the Borrower.




3.

Finance Documents




3.1

An original of each of the following Finance Documents duly entered into by each
Party to it:




3.1.1

this Agreement;

    3.1.2

the Senior Facility A Agreement;

    3.1.3

the Senior Facility B Agreement;

115

--------------------------------------------------------------------------------




3.1.4

the Senior Facility C Agreement;

    3.1.5

the Subordination Agreement;

    3.1.6

the Master Implementation and Funds Flow Agreement;

    3.1.7

the Security Cession & Pledge;

    3.1.8

the Fee Letters; and

    3.1.9

any other executed Finance Documents.




3.2

The following documents of title in relation to the shares and other securities
that are subject to Transaction Security:




3.2.1

the original share certificates (or applicable certificates of title in respect
of other securities);

    3.2.2

an original securities transfer form duly executed by the Borrower (undated and
left blank as to the transferee);

    3.2.3

a resolution by the directors of each company the shares of which are subject to
Transaction Security, acknowledging the pledge and agreeing to give effect to
any transfer of shares that may occur as a result;

    3.2.4

a duly executed waiver of pre-emptive or similar rights by the shareholders of
DNI,

and all other documents of title required to be provided under any Security
Documents.

3.3

A copy of all notices required to be sent, acknowledgements required to be
delivered and other documents required to be executed under the Security
Documents, duly executed by the persons party thereto.




4.

Subscription Agreement

   

A copy of the Subscription Agreement.

    5.

Credit Approval

   

The approval of the credit committee of each Original Lender of the grant of the
Facilities to the Borrower under the Finance Documents.

    6.

Regulatory authorisations

   

All regulatory approvals required for the implementation of the transactions
contemplated by the Finance Documents (including to the extent that any such
approval is required to establish any Security under the Security Documents).

    7.

Know Your Customer Requirements

   

Such documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any other Finance Party) to carry out and be
satisfied that it has complied with all necessary know your customer or similar
identification procedures under applicable laws and regulations (including the
Financial Intelligence Centre Act, 2001) pursuant to the transactions
contemplated in the Finance Documents.

116

--------------------------------------------------------------------------------




8.

Financial information

   

A copy of the Original Financial Statements.




9.

Other documents and evidence




9.1

A copy of the Group Structure Chart.

    9.2

A certificate from an authorised signatory of the Borrower confirming that:




9.2.1

no term of any Transaction Document (as defined in the Master Implementation and
Funds Flow Agreement) to which it is a party has been waived or amended without
the written agreement of the Facility Agent;

    9.2.2

where the Borrower is party to a Transaction Document (as defined in the Master
Implementation and Funds Flow Agreement), that document is unconditional, and
where any suspensive condition thereto has been waived, such waiver is in
compliance with paragraph 9.2.1 and where the Borrower is not a party to a
Transaction Document (as defined in the Master Implementation and Funds Flow
Agreement), the CP Satisfaction Letter (as defined in the Master Implementation
and Funds Flow Agreement) relating to that document has been delivered as
contemplated in clause 2.1 of the Master Implementation and Funds Flow
Agreement; and

    9.2.3

neither Holdco nor any other Obligor is entitled to terminate any Transaction
Document (as defined in the Master Implementation and Funds Flow Agreement) to
which it is a party or to refuse to complete the Transaction (as defined in the
Master Implementation and Funds Flow Agreement).




9.3

Evidence that an amount of not less than R1,250,000,000 is standing to the
credit of the Net1 Funds Flow Account (as defined in the Master Implementation
and Funds Flow Agreement).

    9.4

Evidence that the Borrower has acquired the DNI Shares.

    9.5

A copy of any other authorisation or other document, opinion or assurance which
the Facility Agent considers to be necessary (if it has notified the Borrower
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

117

--------------------------------------------------------------------------------

Part II
Conditions Precedent Required to be
Delivered by an Additional Guarantor

1.

An Accession Letter, duly executed by the Additional Guarantor and the Borrower.

    2.

A copy of the constitutional documents of the Additional Guarantor.

    3.

A copy of a resolution of the board of directors of the Additional Guarantor:




3.1

approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute the Accession
Letter;

    3.2

in the case of an Additional Guarantor, authorising it, for all purposes
required under sections 45 and 46 of the Companies Act, to provide the
"financial assistance" and to make any "distribution" that may arise as a result
of its entry into the Finance Documents to which it is a party (or, in the case
of any Additional Guarantor incorporated in a jurisdiction other than South
Africa, any equivalent authorisations required under the laws of such
jurisdiction);

    3.3

authorising a specified person or persons to execute the Accession Letter on its
behalf; and

    3.4

authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents.




4.

A copy of a special resolution duly passed by the holders of the issued shares
of an Additional Guarantor authorising it, for all purposes required under
section 45 of the Companies Act, to provide the "financial assistance" that may
arise as a result of its entry into the Finance Documents to which it is a party
(or in the case of any Additional Guarantor incorporated in a jurisdiction other
than South Africa, any equivalent authorisations required under the laws of such
jurisdiction).

      5.

To the extent required with reference to the constitutional documents of an
Additional Guarantor, a copy of a resolution duly passed by the holders of the
issued shares of that Additional  Guarantor, approving the terms of, and the
transactions contemplated by, the Finance Documents to which that Additional
Guarantor is a party.

      6.

A specimen of the signature of each person authorised by the resolution referred
to in paragraph 3.

      7.

A certificate of the Additional Guarantor (signed by a director) confirming that
borrowing and/or guaranteeing, as appropriate, the Total Commitments would not
cause any borrowing, guaranteeing or similar limit binding on it to be exceeded.

      8.

A certificate of an authorised signatory of the Additional Guarantor certifying
that each copy document listed in this Part II of Schedule 2 is correct,
complete and in full force and effect as at a date no earlier than the date of
the Accession Letter.

      9.

If such Additional Guarantor is a US Guarantor, a certificate as to the
existence and good standing (including verification of tax status, if generally
available) of such US Guarantor from the appropriate governmental authorities in
such US Guarantor’s jurisdiction of organisation, in form and substance
satisfactory to the Facility Agent and its counsel.

      10.

If such Additional Guarantor is a US Guarantor, a solvency certificate signed by
the chief financial officer or chief accounting officer of such Obligor in form
and substance satisfactory to the Facility Agent and its counsel.

118

--------------------------------------------------------------------------------




11.

If available, the latest audited financial statements of the Additional
Guarantor.

    12.

All necessary regulatory approvals to the satisfaction of the Facility Agent
required for the accession of the Additional Guarantor.

    13.

A legal opinion of Webber Wentzel, legal advisers to the Finance Parties and the
Facility Agent in South Africa.

    14.

A legal opinion of [•], legal advisers to the Obligors in South Africa.

    15.

In relation to any Additional Guarantor incorporated in a jurisdiction other
than South Africa, a legal opinion from legal counsel in that jurisdiction
acceptable to the Facility Agreement.

    16.

If the Additional Guarantor is incorporated in a jurisdiction other than South
Africa, a legal opinion of the legal advisers to the Finance Parties in the
jurisdiction in which the Additional Guarantor is incorporated.

    17.

A copy of any other authorisation or other document, opinion or assurance which
the Facility Agent considers to be necessary or desirable in connection with the
entry into and performance of the transactions contemplated by the Accession
Letter or for the validity and enforceability of any Finance Document.

119

--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF TRANSFER CERTIFICATE

To: [Facility Agent], as Facility Agent   [•]   [•]     From: [The Existing
Lender] (the Existing Lender) and [the New Lender] (the New Lender)       [•],
201[•]

Dear Sirs,

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED
Common Terms Agreement, dated [•], 2017
(the Agreement)

1.

We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

    2.

We refer to Clause 24.4 (Procedure for transfer).

    3.

The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by cession and delegation all or part of the Existing Lender's
Commitment, rights and obligations referred to in the Schedule in accordance
with Clause 24.4 (Procedure for transfer).

    4.

The proposed Transfer Date is [•].

    5.

The address of the New Lender, fax number and attention details for notices of
the New Lender for the purposes of Clause 33.2 (Addresses) are set out in the
Schedule.

    6.

On and with effect from the Transfer Date the New Lender:




6.1

becomes party to the Agreement as a [Senior Facility A Lender]/[Senior Facility
B Lender]/[Senior Facility C Lender]/[Senior Facility D Lender]/[Senior Facility
E Lender];

    6.2

becomes party to the Intercreditor Agreement;

    6.3

undertakes to perform all the obligations expressed in the Agreement, the
Intercreditor Agreement and other applicable Finance Documents to be assumed by
a Lender; and

    6.4

agrees that it shall be bound by all the provisions of the Agreement, the
Intercreditor Agreement and other applicable Finance Documents as if it had been
an original party to those Finance Documents as a Lender.




7.

The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in Clause 24.3 (Limitation of responsibility of Existing
Lenders).

    8.

This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

    9.

This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by South African law.

120

--------------------------------------------------------------------------------




10.

This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.

[EXISTING LENDER]

By:

[NEW LENDER]

By:

[FACILITY AGENT]

By:

As Facility Agent and for and on behalf of each of the parties to the Agreement
(other than the Existing Lender and the New Lender) [and each of the parties to
the Intercreditor Agreement (other than the Existing Lender and the New
Lender)].

Note: The execution of this Transfer Certificate may not transfer a
proportionate share of the Existing Lender's interest in security in all cases.
It is the responsibility of the New Lender to ascertain whether any other
documents or other formalities are required to perfect a transfer of such a
share in the Existing Lender's security and, if so, to arrange for execution of
those documents and completion of those formalities.

121

--------------------------------------------------------------------------------

THE SCHEDULE

Commitment/rights and obligations to be transferred

[insert relevant details, including applicable Commitment (or part) and
participation in Loans]

Part 1
Commitments

Senior Facility A
Commitment Senior Facility B
Commitment Senior Facility C
Commitment Senior Facility D
Commitment Senior Facility E
Commitment [•] [•] [•] [•] [•]

 
Part 2
Participations In Loans
 

Senior Facility A
 Loans Senior Facility B
Loans Senior Facility C
Loans Senior Facility D
Loans Senior Facility E
Loans [•] [•] [•] [•] [•]

Part 3
Administrative Details of the New Lender

[Insert details of address for notices and payment details, etc]

This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [•].

[Facility Agent]

 By:

122

--------------------------------------------------------------------------------

SCHEDULE 4

FORMS OF ACCESSION LETTER

PART I : ADDITIONAL GUARANTORS

To: [Facility Agent], as Facility Agent   [•]   [•]     From: NET1 APPLIED
TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED     And: [SUBSIDIARY]   [•],
201[•]

Dear Sirs,

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED
Common Terms Agreement, dated [•], 2017
(the Agreement)

1.

We refer to:




1.1

the Agreement; and

    1.2

the Security Cession & Pledge (as defined in the Agreement).




2. This is an Accession Letter. Terms defined in the Agreement have the same
meaning in this Accession Letter unless given a different meaning in this
Accession Letter.    

3.

[Subsidiary] agrees, with effect from the date of this Accession Letter, to
become an Additional Guarantor under the Agreement and to be bound by the terms
of the Agreement as an Additional Guarantor pursuant to Clause 25.2 (Additional
Guarantors) of the Agreement.

    4. [Subsidiary] is a company duly incorporated under the laws of [name of
relevant jurisdiction].     5. [Subsidiary's] administrative details are as
follows:       Address: [•]         Fax No: [•]         Attention: [•]       6.
The Repeating Representations are correct on the date of this Accession Letter.
    7. This Accession Letter is a Finance Document.     8. This Accession Letter
may be executed in any number of counterparts. This has the same effect as if
the signatures on the counterparts were on a single copy of this Accession
Letter.     9. This Accession Letter and any non-contractual obligations arising
out of or in connection with it are governed by South African law.

123

--------------------------------------------------------------------------------




NET1 APPLIED TECHNOLOGIES SOUTH [SUBSIDIARY] AFRICA PROPRIETARY LIMITED      
By: By:

124

--------------------------------------------------------------------------------




Accepted by the Facility Agent:                        For and on behalf of:  
For and on behalf of:  [Facility Agent]   [Facility Agent]        Name:   Name:
       Office:   Office:        Date:   Date:       (who warrants his authority)
  (who warrants his authority)

125

--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF RESIGNATION LETTER

To: [FACILITY AGENT], as Facility Agent   [•]   [•]     From: [RESIGNING
GUARANTOR] and NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED      
[•], 201[•]

Dear Sirs,

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED
Common Terms Agreement, dated [•], 2017
(the Agreement)

1.

We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

    2.

Pursuant to clause 25.4 (Resignation of a Guarantor) of the Agreement, we
request that [resigning Guarantor] be released from its obligations as a
Guarantor under the Agreement.

    3.

We confirm that no Default is continuing or would result from the acceptance of
this request.

    4.

This Resignation Letter and any non-contractual obligations arising out of or in
connection with it are governed by South African law.

    5.

Yours faithfully,




Signed: -----------------------------------------------
-----------------------------------------------         Director Director      
  Net1 Applied Technologies South Africa [Resigning Guarantor]   Proprietary
Limited  

126

--------------------------------------------------------------------------------




Accepted by the Facility Agent:                        For and on behalf of:  
For and on behalf of:  [Facility Agent]   [Facility Agent]        Name:   Name:
       Office:   Office:        Date:   Date:       (who warrants his authority)
  (who warrants his authority)

127

--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF COMPLIANCE CERTIFICATE

To: [Facility Agent], as Facility Agent   [•]   [•]     From: NET1 APPLIED
TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED

[•], 201[•]

Dear Sirs,

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED
Common Terms Agreement, dated [•], 2017
(the Agreement)

1.

We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

    2.

We confirm that as at [relevant testing date] the following financial ratios
referred to in Clause 21 (Financial Covenants) were at the levels set out below:




Financial Covenant Ratio As Calculated Covenant
Level Compliance
[Y / N] 1. Total Net Leverage Ratio [•] [•] [•]




3. We set out below calculations establishing the figures in paragraph 2 above:
      [•]     4. We confirm that the following companies were Material
Subsidiaries at [relevant testing date]:       [•]    

5.

We confirm that the [financial statements]/[management accounts] which this
compliance certificate accompanies fairly represents the financial condition of
the Group as at the date as to which those [financial statements]/[management
accounts] were drawn up.

    6. [We confirm that no Default is continuing as at [relevant testing
date].]*

Yours faithfully,

_______________________________   * If this statement cannot be made, the
certificate should identify any Default that is continuing and the steps, if
any, being taken to remedy it.

128

--------------------------------------------------------------------------------




Signed: -----------------------------------------------
-----------------------------------------------         Director Director      
  Net1 Applied Technologies South Africa Net1 Applied Technologies South Africa
  Proprietary Limited Proprietary Limited

129

--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF AUDITORS CERTIFICATION

[TO BE PLACED ON AUDITOR’S LETTERHEAD]

To: [Facility Agent], as Facility Agent   [•]   [•]     From: [The Auditors of
Net1 Applied Technologies South Africa Proprietary Limited]       [•], 201[•]

Dear Sirs,

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED
Compliance Certificate in relation to the Common Terms Agreement, dated [•],
2017
(the Agreement)

1.

We refer to:




1.1

the Agreement; and

    1.2

the Compliance Certificate (as defined in the Agreement) delivered by Net1
Applied Technologies South Africa Proprietary Limited to the Facility Agent on
[•], 201[•] (the [•], 201[•] Certificate).




2.

We have performed the procedures required by you in the review of the Compliance
Certificate delivered by Net1 Applied Technologies South Africa Proprietary
Limited to the Facility Agent on [•], 201[•]. Our engagement was undertaken in
accordance with the International Standard on Related Services applicable to
agreed-upon procedures engagements. The procedures below were performed solely
to report to you in terms of the Agreement. We have performed the following
procedures:




2.1

We have obtained the [financial statements]/[management accounts] for the
relevant Measurement Period of the [•], 201[•] Certificate

    2.2

We have extracted the accounting policies in relation to the [financial
statements] / [management accounts] and scrutinised the [financial statements] /
[management accounts] for any indications of deviations from the relevant
accounting policies.

    2.3

We obtained the detailed calculations in relation to the Financial Covenants (as
defined in the Agreement) and compared these to what is set out in Clause 3 of
the [•], 201[•] Certificate, as well as agree with the results to those
calculations set out in Clause 2 of the [•], 201[•] Certificate.

    2.4

We agree that the Group revenue amounts in Clause 7 of the [•], 201[•]
Certificate are consistent with the [financial statements]/[management accounts]
and with the Agreement, as well as agree with the results of the calculations
set out in Clause 7.5 of the [•], 201[•] Certificate.

    2.5

We agree that the amounts detailed in the above calculations are consistent with
the[fin ancial statements] / [management accounts].

130

--------------------------------------------------------------------------------




2.6

We have checked the mathematical accuracy of all calculations set out in the
[•], 201[•] Certificate.

    2.7

We have scrutinised the [financial statements]/[management accounts] for any
amounts or transactions that should, in our opinion, be included in the above
calculations but has not been.




3.

Because the above procedure does not constitute either an audit or a review made
in accordance with statements of International Auditing Standards, we do not
express any assurance thereon. Had we performed additional procedures or had we
performed an audit or review of the financial statements in accordance with
International Auditing Standards, other matters might have come to our attention
that would have been reported to you. Our report is solely for the purpose set
out in paragraphs 1 and 2 of the report and for your information, and is not to
be used for any other purpose, nor to be distributed to any other parties. This
report relates only to the matters specified above, and does not extend to any
financial statements of the entity taken as a whole.

    7.

Yours faithfully,

 

-----------------------------------------------

[The Auditors of Net1 Applied Technologies South Africa Proprietary Limited]

131

--------------------------------------------------------------------------------




Accepted by the Facility Agent:                        For and on behalf of:  
For and on behalf of:  [Facility Agent]   [Facility Agent]        Name:   Name:
       Office:   Office:        Date:   Date:       (who warrants his authority)
  (who warrants his authority)

132

--------------------------------------------------------------------------------

SCHEDULE 8

ACCEPTABLE LENDERS

1.

Local Banks

   

FirstRand Bank Limited
Investec Bank Limited
Nedbank Limited
The Standard Bank of South Africa Limited

    2.

Foreign Banks

   

Bank of China Limited
China Construction Bank Corporation
China Development Bank Limited
HSBC Bank PLC
KfW IPEX-Bank GmbH
Standard Chartered Bank Limited
State Bank of India

    3.

Financial Institutions

   

Absa Fund Managers Limited
Allan Gray Proprietary Limited
shburton Fund Managers Proprietary Limited
Atlantic Asset Management
Cadiz Asset Management Proprietary Limited
Coronation Fund Managers Limited
Element Fund Management Proprietary Limited
Futuregrowth Limited
Grindrod Asset Management Proprietary Limited
Investec Asset Management Proprietary Limited
Liberty Group Limited
Marriott Asset Management Proprietary Limited
MMI Holdings Limited
MMI Group Limited
Momentum Asset Management Proprietary Limited
Old Mutual Investment Group (South Africa) Proprietary Limited
Old Mutual Life Assurance Company (South Africa) Limited
Old Mutual Specialised Finance Proprietary Limited
Prescient Investment Management Proprietary Limited
Prowess Investment Management Managers Proprietary Limited
Prudential Portfolio Managers South Africa Proprietary Limited
Public Investment Corporation Limited
Sanlam Capital Markets Proprietary Limited
Sanlam Life Insurance Limited
Santam Limited
Stanlib Limited
Taquanta Investment Holdings Proprietary Limited




4.

Affiliates

   

Any affiliates, Subsidiaries or Holding Companies of, or any bona fide and
established trust or fund or other entity which is regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets managed by any of the banks or financial
institutions listed in this schedule that are not hedge funds.

133

--------------------------------------------------------------------------------

SCHEDULE 9

FORM OF CONFIDENTIALITY UNDERTAKING

To: [Insert name of Potential Purchaser/Purchaser’s agent/broker]   [•]   [•]  
    [•], 201[•]

Dear Sirs,

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED
Common Terms Agreement, dated [•], 2017
(the Agreement)

We understand that you are considering [acquiring]2 [arranging the acquisition
of]3 an interest in the Facilities (the Acquisition). In consideration of us
agreeing to make available to you certain information, by your signature of a
copy of this letter you agree as follows:

1.

CONFIDENTIALITY UNDERTAKING

   

You undertake (a) to keep the Confidential Information confidential and not to
disclose it to anyone except as provided for by paragraph 2 and to ensure that
the Confidential Information is protected with security measures and a degree of
care that would apply to your own confidential information, (b) to use the
Confidential Information only for the Permitted Purpose, (c) to use all
reasonable endeavours to ensure that any person to whom you pass any
Confidential Information (unless disclosed under paragraph [2.2 or] 2.3)
acknowledges and complies with the provisions of this letter as if that person
were also a party to it, and (d) not to make enquiries of any member of the
Group or any of their officers, directors, employees or professional advisers
relating directly or indirectly to the Acquisition.




2.

PERMITTED DISCLOSURE

   

We agree that you may disclose Confidential Information:




2.1

to members of the Purchaser Group and their officers, directors, employees and
professional advisers to the extent necessary for the Permitted Purpose and to
any auditors of members of the Purchaser Group;

    2.2

[subject to the requirements of the Agreement, in accordance with the Permitted
Purpose so long as any prospective purchaser has delivered a letter to you in
equivalent form to this letter;]

    2.3

subject to the requirements of the Agreement, to any person to (or through) whom
you assign or transfer (or may potentially assign or transfer) all or any of the
rights, benefits and obligations which you may acquire under the Agreement or
with (or through) whom you enter into (or may potentially enter into) any
sub-participation in relation to, or any other transaction under which payments
are to be made by reference to, the Agreement or the Borrower or any member of
the Group so long as that person has delivered a letter to you in equivalent
form to this letter; and




____________________________________     2

Delete if addressee is acting as broker or agent.

    3

Delete if addressee is acting as principal

134

--------------------------------------------------------------------------------




2.4

(i) where requested or required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body, (ii) where
required by the rules of any stock exchange on which the shares or other
securities of any member of the Purchaser Group are listed or (iii) where
required by the laws or regulations of any country with jurisdiction over the
affairs of any member of the Purchaser Group.




3.

NOTIFICATION OF REQUIRED OR UNAUTHORISED DISCLOSURE

   

You agree (to the extent permitted by law) to inform us of the full
circumstances of any disclosure under paragraph 2.4 or upon becoming aware that
Confidential Information has been disclosed in breach of this letter.

    4.

RETURN OF COPIES

   

If we so requested in writing, you shall return all Confidential Information
supplied to you by us and destroy or permanently erase all copies of
Confidential Information made by you and use all reasonable endeavours to ensure
that anyone to whom you have supplied any Confidential Information destroys or
permanently erases such Confidential Information and any copies made by them, in
each case save to the extent that you or the recipients are required to retain
any such Confidential Information by any applicable law, rule or regulation or
by any competent judicial, governmental, supervisory or regulatory body or in
accordance with internal policy, or where the Confidential Information has been
disclosed under paragraph 2 above.

    5.

CONTINUING OBLIGATIONS

   

The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in this letter shall
cease (a) if you become a party to or otherwise acquire (by assignment or
sub-participation) an interest, direct or indirect, in the Agreement or (b) 12
(twelve) months after you have returned all Confidential Information supplied to
you by us and destroyed or permanently erased all copies of Confidential
Information made by you (other than any such Confidential Information or copies
which have been disclosed under paragraph 2 above (other than sub-paragraph 2.4
above) or which, pursuant to paragraph 4 above, are not required to be returned
or destroyed).

    6.

NO REPRESENTATION, CONSEQUENCES OF BREACH, ETC

   

You acknowledge and agree that:




6.1

neither we [nor our principal]4 nor any member of the Group nor any of our or
their respective officers, employees or advisers (each a Relevant Person) (i)
make any representation or warranty, express or implied, as to, or assume any
responsibility for the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by us or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information or any other
information supplied by us or be otherwise liable to you or any other person in
respect to the Confidential Information or any such information; and




 ________________________________     4 Delete if letter is sent out by the
Seller rather than the Seller’s broker or agent.

135

--------------------------------------------------------------------------------




6.2

we [or our principal]5 or members of the Group may be irreparably harmed by the
breach of the terms hereof and damages may not be an adequate remedy; each
Relevant Person may be granted an injunction or specific performance for any
threatened or actual breach of the provisions of this letter by you.




7.

SOLE AGREEMENT, NO IMPLIED TERMS, NO VARIATION, EXTENSIONS AND WAIVERS




7.1

This letter constitutes the sole record of the agreement between us and you
(each, a Party, and collectively the Parties) in regard to the subject matter
hereof.

    7.2

No Party shall be bound by any express or implied term, representation,
warranty, promise or the like, not recorded in this letter.

    7.3

No addition to, variation or consensual cancellation of this letter and no
extension of time, waiver or relaxation or suspension of any of the provisions
or terms hereof shall be of any force or effect unless in writing and signed by
or on behalf of all the Parties.

    7.4

No latitude, extension of time or other indulgence which may be given or allowed
by any Party to any other Party in respect of the performance of any obligation
hereunder or enforcement of any right arising from this letter and no single or
partial exercise of any right by any Party shall under any circumstances be
construed to be an implied consent by such Party or operate as a waiver or a
novation of, or otherwise affect any of that Party’s rights in terms of or
arising from this letter or estop such Party from enforcing, at any time and
without notice, strict and punctual compliance with each and every provision or
term hereof.




8.

INSIDE INFORMATION

   

You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation relating to insider dealing
and you undertake not to use any Confidential Information for any unlawful
purpose.

    9.

NATURE OF UNDERTAKINGS

   

The undertakings given by you under this letter are given to us and (without
implying any fiduciary obligations on our part) are also given by the benefit of
[our principal]6 the Borrower and each other member of the Group.

    10.

GOVERNING LAW AND JURISDICTION

   

This letter (including the agreement constituted by your acknowledgment of its
terms) shall be governed by and construed in accordance with the laws of South
Africa and the parties submit to the non-exclusive jurisdiction of the High
Court of South Africa (Gauteng Local Division, Johannesburg) (or any successor
to that Division) in regard to all matters arising from this letter.




 _______________________________     5

Delete if letter is sent out by the Seller rather than the Seller’s broker or
agent.

    6

Delete if letter is sent out by the Seller rather than the Seller’s broker or
agent.

136

--------------------------------------------------------------------------------




11.

DEFINITIONS

In this letter, terms defined in the Agreement shall, unless the context
otherwise requires, have the same meaning and the words and expressions set
forth below shall bear the following meanings and cognate expressions shall bear
corresponding meanings:

Borrower shall bear the meaning defined in the Agreement;

Confidential Information means any information relating to the Borrower, the
Group, the Agreement and/or the Acquisition provided to you by us or any of our
affiliates or advisers, in whatever form, and includes information given orally
and any document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that (a) is or becomes public knowledge other than as a
direct or indirect result of any breach of this letter or (b) is known by you
before the date the information is disclosed to you by us or any of our
affiliates or advisers or is lawfully obtained by you thereafter, other than
from a source which is connected with the Group and which, in either case, as
far as you are aware, has not been obtained in violation of, and is not
otherwise subject to, any obligation of confidentiality;

Group shall bear the meaning defined in the Agreement;

Permitted Purpose means [subject to the terms of this letter, passing on
information to a prospective purchaser for the purpose of]7 considering and
evaluating whether to enter into the Acquisition; and

Purchaser Group means you, and each of your affiliates.

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

Yours faithfully

 ____________________________     7

Delete if addressee is acting as principal.

137

--------------------------------------------------------------------------------

SCHEDULE 10

DISCLOSURE SCHEDULE

138

--------------------------------------------------------------------------------

SCHEDULE 11

DORMANT SUBSIDIARIES

Name of Dormant Subsidiary Jurisdiction of
Incorporation Registration number
(or equivalent, if any) 1. Cash Paymaster Services (Kwa-Zulu Natal) Proprietary
Limited South Africa 1997/013382/07 2. Cash Paymaster Services (Northern)
Proprietary Limited South Africa 1996/017600/07 3. Cash Paymaster Services
(Northwest) Proprietary Limited South Africa 1996/011197/07 4. Friedland 035
Investments Proprietary Limited South Africa 2000/003245/07

139

--------------------------------------------------------------------------------

SIGNATURE PAGE

THE BORROWER

/s/ Nunthakumarin Pillay  For and on behalf of: Net1 Applied Technologies South
Africa Proprietary Limited




Name: Nunthakumarin Pillay     Office: Director       (who warrants his
authority)




HOLDCO         /s/ Alexander Michael Ramsay Smith  For and on behalf of:  Net1
UEPS Technologies, Inc




Name: Alexander Michael Ramsay Smith     Office: Director       (who warrants
his authority)




--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL GUARANTOR

/s/ Alexander Michael Ramsay Smith  For and on behalf of:  Net1 UEPS
Technologies, Inc.




Name: Alexander Michael Ramsay Smith     Office: Director       (who warrants
his authority)




--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL GUARANTOR

/s/ Nunthakumarin Pillay  For and on behalf of: Net1 Applied Technologies South
Africa Proprietary Limited




Name: Nunthakumarin Pillay     Office: Director       (who warrants his
authority)




--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL GUARANTOR

/s/ Nunthakumarin Pillay  For and on behalf of: Cash Paymaster Services
Proprietary Limited




Name: Nunthakumarin Pillay     Office: Director       (who warrants his
authority)




--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL GUARANTOR

/s/ Nunthakumarin Pillay  For and on behalf of:  EasyPay Proprietary Limited




Name: Nunthakumarin Pillay     Office: Director       (who warrants his
authority)




--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL GUARANTOR

/s/ Nunthakumarin Pillay  For and on behalf of:  Manje Mobile Electronic Payment
 Services Proprietary Limited  




Name: Nunthakumarin Pillay     Office: Director       (who warrants his
authority)




--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL GUARANTOR

/s/ Nunthakumarin Pillay  For and on behalf of:  Moneyline Financial Services
 Proprietary Limited  




Name: Nunthakumarin Pillay     Office: Director       (who warrants his
authority)




--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL GUARANTOR

/s/ Nunthakumarin Pillay  For and on behalf of: Net1 FIHRST Holdings Proprietary
Limited




Name: Nunthakumarin Pillay     Office: Director       (who warrants his
authority)




--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL GUARANTOR

/s/ Nunthakumarin Pillay  For and on behalf of: Net1 Finance Holdings
Proprietary Limited




Name: Nunthakumarin Pillay     Office: Director       (who warrants his
authority)




--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL GUARANTOR

/s/ Nunthakumarin Pillay  For and on behalf of: Net1 Mobile Solutions
Proprietary Limited




Name: Nunthakumarin Pillay     Office: Director       (who warrants his
authority)




--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL GUARANTOR

/s/ Nunthakumarin Pillay  For and on behalf of: Net1 Universal Electronic
Technological Solutions Proprietary Limited




Name: Nunthakumarin Pillay     Office: Director       (who warrants his
authority)




--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL GUARANTOR

/s/ Nunthakumarin Pillay  For and on behalf of:  Prism Holdings Proprietary
Limited




Name: Nunthakumarin Pillay     Office: Director       (who warrants his
authority)




--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL GUARANTOR

/s/ Nunthakumarin Pillay  For and on behalf of:  Prism Payment Technologies
 Proprietary Limited  




Name: Nunthakumarin Pillay     Office: Director       (who warrants his
authority)




--------------------------------------------------------------------------------

SIGNATURE PAGE

ORIGINAL GUARANTOR

/s/ Nunthakumarin Pillay  For and on behalf of:  RMT Systems Proprietary Limited




Name: Nunthakumarin Pillay     Office: Director       (who warrants his
authority)




--------------------------------------------------------------------------------

SIGNATURE PAGE

FACILITY AGENT

/s/ D.D. VAN DE VYVER   /s/ Z Manie For and on behalf of:   For and on behalf
of: FirstRand Bank Limited (acting through   FirstRand Bank Limited (acting
through its Rand Merchant Bank division)   its Rand Merchant Bank division)    
      Name:  D.D. VAN DE VYVER   Name: Z Manie           Office: Authorised  
Office: Authorised           (who warrants his authority)     (who warrants his
authority)  




--------------------------------------------------------------------------------

SIGNATURE PAGE

THE ARRANGER

/s/ D.D. VAN DE VYVER   /s/ Z Manie For and on behalf of:   For and on behalf
of: FirstRand Bank Limited (acting through   FirstRand Bank Limited (acting
through its Rand Merchant Bank division)   its Rand Merchant Bank division)    
  Name: D.D. VAN DE VYVER   Name: Z Manie           Office: Authorised   Office:
Authorised           (who warrants his authority)       (who warrants his
authority)         ORIGINAL SENIOR LENDER                                      
      /s/ D.D. VAN DE VYVER   /s/ Z Manie For and on behalf of:   For and on
behalf of: FirstRand Bank Limited (acting through   FirstRand Bank Limited
(acting through its Rand Merchant Bank division)   its Rand Merchant Bank
division)       Name: D.D. VAN DE VYVER   Name: Z Manie           Office:
Authorised   Office: Authorised           (who warrants his authority)      
(who warrants his authority)




--------------------------------------------------------------------------------

SIGNATURE PAGE

THE ARRANGER

/s/ Gertrude Dube   /s/ Pooven Moodliar For and on behalf of:   For and on
behalf of: Nedbank Limited (acting through its   Nedbank Limited (acting through
its Corporate and Investment Banking division) Corporate and Investment Banking
division)           Name: Gertrude Dube   Name: Pooven Moodliar          
Office: Authorised Signatory   Office: Authorised Signatory           (who
warrants his authority)     (who warrants his authority)                        
        ORIGINAL SENIOR LENDER                                               /s/
Gertrude Dube   /s/ Pooven Moodliar For and on behalf of:   For and on behalf
of: Nedbank Limited (acting through its   Nedbank Limited (acting through its
Corporate and Investment Banking division) Corporate and Investment Banking
division)           Name: Gertrude Dube   Name: Pooven Moodliar          
Office: Authorised Signatory   Office: Authorised Signatory           (who
warrants his authority)     (who warrants his authority)  




--------------------------------------------------------------------------------